Exhibit 10.1

 

   Published CUSIP Number:      74761WAH6      Revolving Credit CUSIP Number:   
  74761WAJ2  

 

 

 

$325,000,000

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of October 18, 2018

by and among

QUANEX BUILDING PRODUCTS CORPORATION,

as Borrower

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Agent, Swingline Lender and Issuing Lender

THE LENDERS THAT ARE PARTIES HERETO,

as the Lenders,

BANK OF AMERICA, N.A.,

as Syndication Agent,

CITIBANK, N.A.

and

JPMORGAN CHASE BANK, N.A.,

as Co-Documentation Agents

WELLS FARGO SECURITIES, LLC

and

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

as Joint Lead Arrangers and Joint Bookrunners

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

        Page  

1.

   DEFINITIONS AND CONSTRUCTION      1      1.1    Definitions      1      1.2
   Accounting Terms      41      1.3    Code      42      1.4    Construction   
  42      1.5    Time References      43      1.6    Schedules and Exhibits     
43      1.7    Exchange Rates: Currency Equivalents      43      1.8    Change
of Currency      43      1.9    Rates      44  

2.

   CREDIT FACILITY AND TERMS OF PAYMENT      44      2.1    [Reserved]      44  
   2.2    [Reserved]      44      2.3    Repayment of Incremental Term Loans   
  44      2.4    Prepayments of Incremental Term Loans      44      2.5   
Revolving Credit Loans      44      2.6    Swingline Loans      45      2.7   
Procedure for Advances of Revolving Credit Loans and Swingline Loans      46  
   2.8    Repayment and Prepayment of Revolving Credit and Swingline Loans     
47      2.9    Permanent Reduction of the Revolving Credit Commitment      48  
   2.10    Termination of Revolving Credit Facility      49      2.11   
Evidence of Debt      49      2.12    Computation of Interest and Fees      49  
   2.13    Notice and Manner of Conversion or Continuation of Loans      50     
2.14    Interest Rates: Rates, Payments, and Calculations      50      2.15   
Letter of Credit Facility      51      2.16    Fees      55      2.17   
Payments Generally; Agent’s Clawback      56      2.18    Changed Circumstances
     58      2.19    Increased Costs; Reserves on LIBOR Rate Loans; Compensation
for Losses      59      2.20    Incremental Increases      61  

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

        Page  

3.

   CONDITIONS; TERM OF AGREEMENT      63      3.1    Conditions Precedent to
Closing and Initial Extensions of Credit      63      3.2    Conditions to All
Extensions of Credit      65      3.3    Effect of Maturity      66      3.4   
Conditions Subsequent      67  

4.

   REPRESENTATIONS AND WARRANTIES      67      4.1    Due Organization and
Qualification; Subsidiaries      67      4.2    Due Authorization; No Conflict
     67      4.3    Governmental Consents      68      4.4    Binding
Obligations; Perfected Liens      68      4.5    Title to Assets; No
Encumbrances      68      4.6    Litigation      68      4.7    Compliance with
Laws      69      4.8    No Material Adverse Effect      69      4.9   
Solvency; Fraudulent Transfer      69      4.10    Employee Benefits      69  
   4.11    Environmental Condition      70      4.12    Complete Disclosure     
70      4.13    Patriot Act      70      4.14    Indebtedness      70      4.15
   Payment of Taxes      70      4.16    Margin Stock      71      4.17   
Governmental Regulation      71      4.18    Anti-Corruption Laws; Anti-Money
Laundering Laws and Sanctions      71      4.19    Employee and Labor Matters   
  71      4.20    Intellectual Property; Licenses, Etc      72      4.21   
Leases      72      4.22    Deposit Accounts and Securities Accounts      72  
   4.23    Absence of Defaults      72      4.24    Senior Indebtedness Status
     72      4.25    Insurance      73      4.26    Material Contracts      73  

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

        Page      4.27    EEA Financial Institutions      73  

5.

   AFFIRMATIVE COVENANTS      73      5.1    Financial Statements, Reports,
Certificates, Notices      73      5.2    Accounting Methods and Financial
Records      75      5.3    Existence      75      5.4    Maintenance of
Properties      75      5.5    Taxes      75      5.6    Insurance      75     
5.7    Inspection      76      5.8    Compliance with Laws      76      5.9   
Environmental      76      5.10    Disclosure Updates      77      5.11   
Formation of Subsidiaries      77      5.12    Further Assurances      78     
5.13    Compliance with Material Contracts      78      5.14    Compliance with
Anti-Corruption Laws, Beneficial Ownership Regulation, Anti-Money Laundering
Laws and Sanctions      78      5.15    Compliance with ERISA and the IRC     
78  

6.

   NEGATIVE COVENANTS      79      6.1    Indebtedness      79      6.2    Liens
     79      6.3    Fundamental Changes      79      6.4    Disposal of Assets
     80      6.5    Nature of Business      80      6.6    Prepayments and
Amendments      80      6.7    Restricted Payments      81      6.8    Fiscal
Year; Accounting Methods      82      6.9    Investments      82      6.10   
Transactions with Affiliates      82      6.11    Use of Proceeds      82     
6.12    No Further Negative Pledges; Restrictive Agreements      83  

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

        Page  

7.

   FINANCIAL COVENANTS      84      7.1    Consolidated Leverage Ratio      84  
   7.2    Consolidated Interest Coverage Ratio      84  

8.

   EVENTS OF DEFAULT      84      8.1    Payments      84      8.2    Covenants
     84      8.3    Judgments      85      8.4    Voluntary Bankruptcy, etc     
85      8.5    Involuntary Bankruptcy, etc      85      8.6    Default Under
Other Agreements      85      8.7    Representations, etc      85      8.8   
Guaranty      85      8.9    Security Documents      85      8.10    Loan
Documents      86      8.11    Change of Control      86      8.12    ERISA     
86      8.13    Interference with Business      86      8.14    Senior Debt
Status      86  

9.

   RIGHTS AND REMEDIES      86      9.1    Rights and Remedies      86      9.2
   Application of Funds      87      9.3    Rights and Remedies Cumulative;
Non-Waiver; Etc      88  

10.

   WAIVERS; INDEMNIFICATION      88      10.1    Demand; Protest; etc      88  
   10.2    The Lender Group’s Liability for Collateral      88      10.3   
Indemnification      88      10.4    Costs and Expenses      89  

11.

   NOTICES      89  

12.

   CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER      91  

13.

   ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS      92      13.1    Assignments
and Participations      92  

 

-iv-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

        Page  

14.

   AMENDMENTS; WAIVERS      96      14.1    Amendments and Waivers      96     
14.2    Mitigation Obligations; Replacement of Certain Lenders      98      14.3
   No Waivers; Cumulative Remedies      99  

15.

   AGENT; THE LENDER GROUP      99      15.1    Appointment and Authorization of
Agent      99      15.2    Delegation of Duties      100      15.3    Liability
of Agent      100      15.4    Reliance by Agent      100      15.5    Notice of
Default or Event of Default      101      15.6    Credit Decision      101     
15.7    Costs and Expenses; Indemnification      101      15.8    Agent in
Individual Capacity      102      15.9    Successor Agent      102      15.10   
Lender in Individual Capacity      103      15.11    Collateral and Guaranty
Matters      103      15.12    Right of Setoff; Sharing of Payments      105  
   15.13    Agency for Perfection      105      15.14    Payments by Agent to
the Lenders      106      15.15    Concerning the Collateral and Related Loan
Documents      106      15.16    Agent May File Proofs of Claim      106     
15.17    Several Obligations; No Liability      106      15.18    Joint Lead
Arrangers, Joint Bookrunners, Syndication Agents and Documentation Agents     
107      15.19    Defaulting Lenders      107      15.20    Cash Collateral     
109  

16.

   TAXES      110      16.1    Defined Terms      110      16.2    Payments Free
of Taxes      110      16.3    Payment of Other Taxes by the Loan Parties     
110      16.4    Indemnification by the Loan Parties      110      16.5   
Indemnification by the Lenders      110  

 

-v-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

        Page      16.6    Evidence of Payments      111      16.7    Status of
Lenders      111      16.8    Treatment of Certain Refunds      112      16.9   
Survival      113  

17.

   GENERAL PROVISIONS      113      17.1    Effectiveness      113      17.2   
Section Headings      113      17.3    Interpretation      113      17.4   
Severability of Provisions      113      17.5    Bank Product Providers      113
     17.6    Debtor-Creditor Relationship      114      17.7    Counterparts;
Electronic Execution      114      17.8    No Advisory or Fiduciary
Responsibility      114      17.9    Revival and Reinstatement of Obligations;
Certain Waivers      115      17.10    Confidentiality      115      17.11   
Survival      117      17.12    Patriot Act; Anti-Money Laundering Laws      117
     17.13    Integration      117      17.14    Independent Effect of
Covenants; Inconsistencies      118      17.15    Judgment Currency      118  
   17.16    Acknowledgement and Consent to Bail-In of EEA Financial Institutions
     118      17.17    Certain ERISA Matters      119      17.18    Amendment
and Restatement; No Novation      120  

 

-vi-



--------------------------------------------------------------------------------

EXHIBITS AND SCHEDULES

 

Exhibit A

   Form of Assignment and Assumption

Exhibit B

   Form of Compliance Certificate

Exhibit C-1

   Form of Revolving Credit Note

Exhibit C-2

   Form of Swingline Note

Exhibit C-3

   Form of Incremental Term Loan Note

Exhibit D

   Form of Notice of Conversion/Continuation

Exhibit E

   Form of Notice of Prepayment

Exhibit F

   Form of Notice of Borrowing

Exhibit G

   Form of Perfection Certificate

Exhibit H

   Form of Solvency Certificate

Exhibit I-1 through  I-4

   Form of Tax Compliance Certificates

Schedule 1.1(a)

   Permitted Investments

Schedule 1.1(b)

   Permitted Liens

Schedule 1.1(c)

   Existing Letters of Credit

Schedule 1.1(d)

   Revolving Credit Commitments and Revolving Credit Commitment Percentages

Schedule 3.4

   Conditions Subsequent

Schedule 4.1(b)

   Capitalization of Borrower

Schedule 4.1(c)

   Capitalization of Borrower’s Subsidiaries

Schedule 4.1(d)

   Subscriptions, Options, Warrants, Calls

Schedule 4.10

   Employee Benefits

Schedule 4.11

   Environmental Matters

Schedule 4.14

   Permitted Indebtedness

Schedule 4.20

   Intellectual Property Claims

Schedule 4.22

   Deposit Accounts and Securities Accounts

Schedule 4.25

   Insurance

Schedule 4.26

   Material Contracts

 

 

-vii-



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

THIS AMENDED AND RESTATED CREDIT AGREEMENT, is entered into as of October 18,
2018, by and among QUANEX BUILDING PRODUCTS CORPORATION, a Delaware corporation
(“Borrower”), the lenders identified on the signature pages hereof (each of such
lenders, together with its successors and permitted assigns, is referred to
hereinafter as a “Lender”, as that term is hereinafter further defined) and
WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association (“Wells
Fargo”), as administrative agent for each member of the Lender Group and the
Bank Product Providers (in such capacity, together with its successors and
assigns in such capacity, “Agent”).

The parties agree as follows:

1.    DEFINITIONS AND CONSTRUCTION.

1.1    Definitions. As used in this Agreement, the following terms shall have
the following definitions:

“Account” means an account (as that term is defined in the Code).

“Accounting Changes” means changes in accounting principles required by the
promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants (or successor thereto or any agency with similar functions).

“Acquisition” means (a) the purchase or other acquisition by a Person or its
Subsidiaries of all or substantially all of the assets of (or any division or
business line of) any other Person, or (b) the purchase or other acquisition
(whether by means of a merger, consolidation, or otherwise) by a Person or its
Subsidiaries of a majority of the Equity Interests of any other Person.

“Additional Documents” has the meaning specified therefor in Section 5.12.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by Agent.

“Affiliate” means, as applied to any Person, any other Person who controls, is
controlled by, or is under common control with, such Person. For purposes of
this definition, “control” means the possession, directly or indirectly through
one or more intermediaries, of the power to direct the management and policies
of a Person, whether through the ownership of Equity Interests, by contract, or
otherwise; provided, that, for purposes of Section 6.10: (a) any Person which
owns directly or indirectly 20% or more of the Equity Interests having ordinary
voting power for the election of directors or other members of the governing
body of a Person or 20% or more of the partnership or other ownership interests
of a Person (other than as a limited partner of such Person) shall be deemed an
Affiliate of such Person, (b) each director (or comparable manager) of a Person
shall be deemed to be an Affiliate of such Person, and (c) each partnership in
which a Person is a general partner shall be deemed an Affiliate of such Person;
provided further, that Quanex Foundation shall not be deemed to be an Affiliate
of any Loan Party or of any Subsidiary of any Loan Party unless, at the time in
question, Quanex Foundation owns directly or indirectly 20% or more of the
Equity Interests having ordinary voting power for the election of directors of
Borrower.

“Agent” has the meaning specified therefor in the preamble to this Agreement.

“Agent-Related Persons” means Agent, together with its Affiliates, officers,
directors, employees, attorneys, and agents.



--------------------------------------------------------------------------------

“Agent’s Liens” means the Liens granted by any Loan Party or its Subsidiaries to
Agent under the Loan Documents and securing the Obligations.

“Agent’s Office” means Agent’s address set forth in Section 11, or such other
address as Agent may from time to time notify Borrower and the Lenders, to which
payments due are to be made and at which Loans will be disbursed.

“Agreement” means this Credit Agreement.

“Alternative Currency” means each of (a) Euro and (b) Sterling, in each case to
the extent such currencies are (i) freely transferable and convertible into
Dollars, (ii) dealt with in the London interbank deposit market and
(iii) currencies for which no central bank or other governmental authorization
in the country of issue of such currency is required to give authorization for
the use of such currency by any Lender for making Revolving Credit Loans unless
such authorization has been obtained and remains in full force and effect.

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by Agent at such time on the basis of the
Spot Rate (determined in respect of the most recent Revaluation Date) for the
purchase of such Alternative Currency with Dollars.

“Alternative Currency Sublimit” means the lesser of (a) $50,000,000 and (b) the
Revolving Credit Commitment.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption, including the U.K. Bribery Act
of 2010 and the United States Foreign Corrupt Practices Act of 1977, each as
amended, and the rules and regulations thereunder.

“Anti-Money Laundering Laws” means any and all laws, statutes, regulations or
obligatory government orders, decrees, ordinances or rules applicable to
Borrower or its Subsidiaries related to terrorism financing or money laundering,
including any applicable provision of the Patriot Act and The Currency and
Foreign Transactions Reporting Act (also known as the “Bank Secrecy Act,” 31
U.S.C. §§ 5311-5330 and 12U.S.C. §§ 1818(s), 1820(b) and 1951-1959).

“Applicable Margin” means the corresponding percentages per annum as set forth
below based on the Consolidated Leverage Ratio:

 

Pricing
Level   

Consolidated Leverage Ratio

   Commitment
Fee   LIBOR Rate
Loans   Base Rate
Loans I   

Less than or equal to 1.50 to 1.00

   0.200%   1.25%   0.25% II   

Greater than 1.50 to 1.00, but less than or equal to 2.25 to 1.00

   0.225%   1.50%   0.50% III   

Greater than 2.25 to 1.00, but less than or equal to 3.00 to 1.00

   0.250%   1.75%   0.75% IV   

Greater than 3.00 to 1.00

   0.300%   2.00%   1.00%

The Applicable Margin shall be determined and adjusted quarterly on the date
five (5) Business Days after the day on which Borrower provides a Compliance
Certificate pursuant to Section 5.1(a)(iv) for the most recently ended Fiscal
Quarter of Borrower (each such date, a “Calculation Date”); provided that
(a) the Applicable Margin shall be based on Pricing Level II until the first
Calculation Date occurring after the

 

- 2 -



--------------------------------------------------------------------------------

Closing Date and, thereafter the Pricing Level shall be determined by reference
to the Consolidated Leverage Ratio as of the last day of the most recently ended
Fiscal Quarter of Borrower preceding the applicable Calculation Date, and (b) if
Borrower fails to provide a Compliance Certificate when due as required by
Section 5.1(a)(iv) for the most recently ended Fiscal Quarter of Borrower
preceding the applicable Calculation Date, the Applicable Margin from the date
on which such Compliance Certificate was required to have been delivered shall
be based on Pricing Level IV until such time as such Compliance Certificate is
delivered, at which time the Pricing Level shall be determined by reference to
the Consolidated Leverage Ratio as of the last day of the most recently ended
fiscal quarter of Borrower preceding such Calculation Date. The applicable
Pricing Level shall be effective from one Calculation Date until the next
Calculation Date. Any adjustment in the Pricing Level shall be applicable to all
Extensions of Credit then existing or subsequently made or issued.

Notwithstanding the foregoing, in the event that any financial statement or
Compliance Certificate delivered pursuant to Section 5.1(a)(i), (ii) or (iv) is
shown to be inaccurate (regardless of whether (i) this Agreement is in effect,
(ii) any Commitments are in effect, or (iii) any Extension of Credit is
outstanding when such inaccuracy is discovered or such financial statement or
Compliance Certificate was delivered), and such inaccuracy, if corrected, would
have led to the application of a higher Applicable Margin for any period (an
“Applicable Period”) than the Applicable Margin applied for such Applicable
Period, then (A) Borrower shall immediately deliver to Agent a corrected
Compliance Certificate for such Applicable Period, (B) the Applicable Margin for
such Applicable Period shall be determined as if the Consolidated Leverage Ratio
in the corrected Compliance Certificate were applicable for such Applicable
Period, and (C) Borrower shall immediately and retroactively be obligated to pay
to Agent the accrued additional interest and fees owing as a result of such
increased Applicable Margin for such Applicable Period, which payment shall be
promptly applied by Agent in accordance with Section 2.17(a). Nothing in this
paragraph shall limit the rights of Agent and Lenders with respect to
Section 2.14(b) and Section 9 nor any of their other rights under this Agreement
or any other Loan Document. Borrower’s obligations under this paragraph shall
survive the termination of the Commitments and the repayment of all other
Obligations hereunder. The Applicable Margin with respect to any Incremental
Term Loan shall be set forth in the applicable Incremental Amendment.

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by Agent to be necessary for timely
settlement on the relevant date in accordance with normal banking procedures in
the place of payment.

“Approved Fund” means any Person (other than a natural Person or a holding
company, investment vehicle or trust for, or owned and operated for the primary
benefit of, a natural Person) that is (or will be) engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course of its activities and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.

“Assignment and Assumption” means an Assignment and Assumption Agreement
substantially in the form of Exhibit A.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

- 3 -



--------------------------------------------------------------------------------

“Bank Product” means any one or more of the following financial products or
accommodations extended to the Borrower or any of its Subsidiaries by a Bank
Product Provider: (a) credit cards (including commercial cards (including
so-called “purchase cards”, “procurement cards” or “p-cards”)), (b) credit card
processing services, (c) debit cards, (d) stored value cards, (e) Cash
Management Services, or (f) transactions under Hedge Agreements.

“Bank Product Agreements” means those agreements entered into from time to time
by the Borrower or any of its Subsidiaries with a Bank Product Provider in
connection with the obtaining of any of the Bank Products.

“Bank Product Obligations” means (a) all obligations, liabilities, reimbursement
obligations, fees, or expenses owing by the Borrower or any of its Subsidiaries
to any Bank Product Provider pursuant to or evidenced by a Bank Product
Agreement and irrespective of whether for the payment of money, whether direct
or indirect, absolute or contingent, due or to become due, now existing or
hereafter arising, (b) all Hedge Obligations, and (c) all amounts that Agent or
any Lender is obligated to pay to a Bank Product Provider as a result of Agent
or such Lender purchasing participations from, or executing guarantees or
indemnities or reimbursement obligations to, a Bank Product Provider with
respect to the Bank Products provided by such Bank Product Provider to the
Borrower or any of its Subsidiaries.

“Bank Product Provider” means any Person that, (a) at the time it enters into a
Bank Product Agreement with the Borrower or any of its Subsidiaries, is a
Lender, an Affiliate of a Lender, Agent or an Affiliate of Agent, or (b) at the
time it (or its Affiliate) becomes a Lender (including on the Closing Date), is
a party to a Bank Product Agreement with the Borrower or any of its
Subsidiaries, in each case in its capacity as a party to such Bank Product
Agreement, including each of the foregoing in its capacity, if applicable, as a
Hedge Provider.

“Bankruptcy Code” means title 11 of the United States Code, as in effect from
time to time, or any similar domestic or foreign federal or state law for the
relief of debtors.

“Base Rate” means the greatest of (a) the Federal Funds Rate plus 1/2 of 1%, (b)
the LIBOR Rate (which rate shall be calculated based upon an Interest Period of
1 month and shall be determined on a daily basis) plus 1%, and (c) the rate of
interest announced, from time to time, within Wells Fargo as its “prime rate”,
with the understanding that the “prime rate” is one of Wells Fargo’s base rates
(not necessarily the lowest of such rates) and serves as the basis upon which
effective rates of interest are calculated for those loans making reference
thereto and is evidenced by the recording thereof after its announcement in such
internal publications as Wells Fargo may designate. Notwithstanding anything to
the contrary in this Agreement, if the Base Rate shall be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement.

“Base Rate Loan” means each portion of the Loans that bears interest at a rate
determined by reference to the Base Rate. All Base Rate Loans shall be
denominated in Dollars.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 CFR § 1010.230.

 

- 4 -



--------------------------------------------------------------------------------

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.

“Board of Directors” means, as to any Person, the board of directors (or
comparable managers) of such Person, or any committee thereof duly authorized to
act on behalf of the board of directors (or comparable managers).

“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States (or any successor).

“Borrower” has the meaning specified therefor in the preamble to this Agreement.

“Borrower Materials” has the meaning specified therefor in Section 17.10(c).

“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type,
in the same currency and, in the case of LIBOR Rate Loans, having the same
Interest Period made by each of the Lenders pursuant to Section 2.2.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, the state where Agent’s Office with respect to Obligations
denominated in Dollars is located and:

(a)    if such day relates to any interest rate settings as to a LIBOR Rate Loan
denominated in Dollars, any fundings, disbursements, settlements and payments in
Dollars in respect of any such LIBOR Rate Loan, or any other dealings in Dollars
to be carried out pursuant to this Agreement in respect of any such LIBOR Rate
Loan, means any such day on which dealings in deposits in Dollars are conducted
by and between banks in the London interbank eurodollar market;

(b)    if such day relates to any interest rate settings as to a LIBOR Rate Loan
denominated in Euro, any fundings, disbursements, settlements and payments in
Euro in respect of any such LIBOR Rate Loan, or any other dealings in Euro to be
carried out pursuant to this Agreement in respect of any such LIBOR Rate Loan,
means a TARGET Day;

(c)    if such day relates to any interest rate settings as to a LIBOR Rate Loan
denominated in a currency other than Dollars or Euro, means any such day on
which dealings in deposits in the relevant currency are conducted by and between
banks in the London or other applicable offshore interbank market for such
currency; and

(d)    if such day relates to any fundings, disbursements, settlements and
payments in a currency other than Dollars or Euro, in respect of a LIBOR Rate
Loan denominated in a currency other than Dollars or Euro, or any other dealings
in any currency other than Dollars or Euro to be carried out pursuant to this
Agreement in respect of any such LIBOR Rate Loan (other than any interest rate
settings), means any such day on which banks are open for foreign exchange
business in the principal financial center of the country of such currency.

“Capital Expenditures” means, with respect to any Person for any period, the
amount of all expenditures by such Person and its Subsidiaries during such
period that are capital expenditures as determined in accordance with GAAP,
whether such expenditures are paid in cash or financed, but excluding, without
duplication (a) expenditures made during such period in connection with the

 

- 5 -



--------------------------------------------------------------------------------

replacement, substitution, or restoration of assets or properties from the Net
Cash Proceeds from any Permitted Disposition or any Insurance and Condemnation
Event, (b) with respect to the purchase price of assets that are purchased
substantially contemporaneously with the trade-in of existing assets during such
period, the amount that the gross amount of such purchase price is reduced by
the credit granted by the seller of such assets for the assets being traded in
at such time, (c) expenditures made during such period to consummate one or more
Permitted Acquisitions, (d) capitalized software development costs to the extent
such costs are deducted from net earnings under the definition of Consolidated
EBITDA for such period, (e) expenditures during such period that, pursuant to a
written agreement, are reimbursed by a third Person (excluding Borrower or any
of its Affiliates), and (f) an amount equal to the aggregate of amounts received
during such period from, and pursuant to written agreements with, third Persons
(excluding any Loan Party or any of its Affiliates) in reimbursement of
expenditures made during any preceding period.

“Capital Lease” means a lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.

“Capitalized Lease Obligation” means that portion of the obligations under a
Capital Lease that is required to be capitalized in accordance with GAAP.

“Cash Collateralize” means, to deposit in a deposit account subject to a Control
Agreement or to pledge and deposit with, or deliver to Agent, or directly to the
Issuing Lender (with notice thereof to Agent), for the benefit of the Issuing
Lender, the Swingline Lender or the Lenders, as collateral for L/C Obligations
or obligations of the Lenders to fund participations in respect of L/C
Obligations or Swingline Loans, cash or deposit account balances or, if Agent
and the Issuing Lender and the Swingline Lender shall agree, in their sole
discretion, other credit support, in each case pursuant to documentation in form
and substance satisfactory to Agent, the Issuing Lender and the Swingline
Lender, as applicable. “Cash Collateral” shall have a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral and other
credit support.

“Cash Equivalents” means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing within 1 year from the date of acquisition thereof, (b) marketable
direct obligations issued or fully guaranteed by any state of the United States
or any political subdivision of any such state or any public instrumentality
thereof maturing within 1 year from the date of acquisition thereof and, at the
time of acquisition, having one of the two highest ratings obtainable from
either S&P or Moody’s, (c) commercial paper maturing no more than 270 days from
the date of creation thereof and, at the time of acquisition, having a rating of
at least A-1 from S&P or at least P-1 from Moody’s, (d) certificates of deposit,
time deposits, overnight bank deposits or bankers’ acceptances maturing within 1
year from the date of acquisition thereof issued by any bank organized under the
laws of the United States or any state thereof or the District of Columbia or
any United States branch of a foreign bank having at the date of acquisition
thereof combined capital and surplus of not less than $1,000,000,000,
(e) Deposit Accounts maintained with (i) any bank that satisfies the criteria
described in clause (d) above, or (ii) any other bank organized under the laws
of the United States or any state thereof so long as the full amount maintained
with any such other bank is insured by the Federal Deposit Insurance
Corporation, (f) repurchase obligations of any commercial bank satisfying the
requirements of clause (d) of this definition or of any recognized securities
dealer having combined capital and surplus of not less than $1,000,000,000,
having a term of not more than seven days, with respect to securities satisfying
the criteria in clauses (a) or (d) above, (g) debt securities with maturities of
6 months or less from the date of acquisition backed by standby letters of
credit issued by any commercial bank satisfying the criteria described in clause
(d) above, (h) Investments in money market funds substantially all of whose
assets are invested in the types of assets described in clauses (a) through (g)
above, (i) investments substantially similar to those described above which are
denominated in Euros, GBP or Canadian Dollars (including similarly capitalized
foreign banks

 

- 6 -



--------------------------------------------------------------------------------

organized under the laws of Germany, the United Kingdom or Canada), and
(j) deposits by a Foreign Subsidiary with a foreign bank organized under the
laws of Germany, the United Kingdom or Canada so long as such deposits could not
reasonably be maintained with an institution satisfying the criteria set forth
above and so long as the amount maintained with such foreign bank does not
exceed the amount reasonably necessary or foreseeable to manage the local
operations of such Foreign Subsidiary in such country.

“Cash Management Services” means any cash management or related services
including treasury, depository, return items, overdraft, controlled
disbursement, merchant store value cards, e-payables services, electronic funds
transfer, interstate depository network, automatic clearing house transfer
(including the Automated Clearing House processing of electronic funds transfers
through the direct Federal Reserve Fedline system) and other customary cash
management arrangements.

“Change in Law” means the occurrence after the date of this Agreement of:
(a) the adoption or effectiveness of any law, rule, regulation, judicial ruling,
judgment or treaty, (b) any change in any law, rule, regulation, judicial
ruling, judgment or treaty or in the administration, interpretation,
implementation or application by any Governmental Authority of any law, rule,
regulation, guideline or treaty, or (c) the making or issuance by any
Governmental Authority of any request, rule, guideline or directive, whether or
not having the force of law; provided that notwithstanding anything in this
Agreement to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (ii) all requests, rules, guidelines or
directives concerning capital adequacy promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities shall,
in each case, be deemed to be a “Change in Law,” regardless of the date enacted,
implemented, adopted or issued.

“Change of Control” means that:

(a)    any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Exchange Act, but excluding any employee benefit plan of such
person or its Subsidiaries, and any person or entity acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act,
except that a “person” or “group” shall be deemed to have “beneficial ownership”
of all Equity Interests that such “person” or “group” has the right to acquire,
whether such right is exercisable immediately or only after the passage of
time), directly or indirectly, of more than 35% of the Equity Interests of the
Borrower entitled to vote in the election of members of the Board of Directors
of Borrower;

(b)    during any period of 24 consecutive months commencing on or after the
Closing Date, the occurrence of a change in the composition of the Board of
Directors of Borrower such that a majority of the members of such Board of
Directors are not Continuing Directors; or

(c)    Borrower fails to own and control, directly or indirectly, 100% of the
Equity Interests of each other Loan Party.

“Class” means, when used in reference to any Loan, whether such Loan is a
Revolving Credit Loan, Swingline Loan or Incremental Term Loan and, when used in
reference to any Commitment, whether such Commitment is a Revolving Credit
Commitment or an Incremental Term Loan Commitment.

“Closing Date” means October 18, 2018.

“Code” means the New York Uniform Commercial Code, as in effect from time to
time.

 

- 7 -



--------------------------------------------------------------------------------

“Collateral” means all assets and interests in assets and proceeds thereof now
owned or hereafter acquired by any Loan Party or its Subsidiaries in or upon
which a Lien is granted by such Person in favor of Agent or the Lenders under
any of the Loan Documents.

“Commitment Fee” has the meaning assigned thereto in Section 2.16(a).

“Commitment Percentage” means, as to any Lender, such Lender’s Revolving Credit
Commitment Percentage or Incremental Term Loan Percentage, as applicable.

“Commitments” means, collectively, as to all Lenders, the Revolving Credit
Commitments and the Incremental Term Loan Commitments of such Lenders.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit B delivered by the chief financial officer of Borrower to Agent.

“Confidential Information” has the meaning specified therefor in
Section 17.10(a).

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated” means, when used to modify a financial term, test, statement, or
report of a Person, the application or preparation of such term, test, statement
or report (as applicable) based upon the consolidation, in accordance with GAAP,
of the financial condition or operating results of such Person and its
Subsidiaries.

“Consolidated EBITDA” means, with respect to any fiscal period, the sum of the
following determined on a Consolidated basis, without duplication, for Borrower
and its Subsidiaries in accordance with GAAP:

(a) Consolidated Net Income, plus

(b) the sum of the following amounts of Borrower and its Subsidiaries for such
period to the extent deducted in determining Consolidated Net Income for such
period:

(i)    any extraordinary, unusual, or non-recurring non-cash losses,

(ii)    Consolidated Interest Expense,

(iii)    tax expense based on income, profits or capital, including federal,
foreign, state, franchise and similar taxes (and for the avoidance of doubt,
specifically excluding any sales taxes or any other taxes held in trust for a
Governmental Authority),

(iv)    depreciation and amortization,

(v)    with respect to any Permitted Acquisition after the Closing Date, costs,
fees, charges, or expenses consisting of out-of-pocket expenses owed by Borrower
or any of its Subsidiaries to any Person for services performed by such Person
in connection with such Permitted Acquisition incurred within 90 days of the
consummation of such Permitted Acquisition,

 

- 8 -



--------------------------------------------------------------------------------

(vi)    non-cash compensation expense (including deferred non-cash compensation
expense), or other non-cash expenses or charges, arising from the sale or
issuance of Equity Interests, the granting of stock options, and the granting of
stock appreciation rights and similar arrangements (including any repricing,
amendment, modification, substitution, or change of any such Equity Interests,
stock option, stock appreciation rights, or similar arrangements) minus the
amount of any such expenses or charges when paid in cash to the extent not
deducted in the computation of net earnings (or loss),

(vii)    one-time non-cash restructuring charges,

(viii)    non-cash exchange, translation, or performance losses relating to any
hedging transactions or foreign currency fluctuations, and

(ix)    non-cash losses on sales of fixed assets or write-downs of fixed or
intangible assets, minus

(c) the sum of the following amounts of Borrower and its Subsidiaries for such
period to the extent included in determining Consolidated Net Income for such
period:

(i)    any extraordinary, unusual, or non-recurring gains,

(ii)    interest income,

(iii)    exchange, translation or performance gains relating to any hedging
transactions or foreign currency fluctuations,

(iv)    income arising by reason of the application of FAS 141R, and

(v)    any cash expenses or payments made by the Borrower and its Subsidiaries
during such period which represent the reversal of non-cash charges added back
in a prior period under clause (b)(i), (b)(vi) or (b)(vii).

For the purposes of calculating Consolidated EBITDA for any Reference Period, if
at any time during such Reference Period (and after the Closing Date), Borrower
or any of its Subsidiaries shall have consummated (a) a Permitted Acquisition,
Consolidated EBITDA for such Reference Period shall be calculated after giving
pro forma effect thereto (including pro forma adjustments arising out of events
which are directly attributable to such Permitted Acquisition, are reasonably
identifiable, factually supportable, are expected to have a continuing impact
and are certified by the chief financial officer of Borrower as having been
determined in good faith to be reasonably anticipated to be realizable within 12
months following such Permitted Acquisition, in each case; provided that the
aggregate amount of all such pro forma adjustments shall not exceed 10% of pro
forma Consolidated EBITDA (determined prior to any adjustments pursuant to this
paragraph) for any Reference Period) or in such other manner acceptable to Agent
as if any such Permitted Acquisition or adjustment occurred on the first day of
such Reference Period and (b) any Material Disposition, Consolidated EBITDA for
such Reference Period shall be calculated after giving pro forma effect thereto
as if any such Material Disposition occurred on the first day of such Reference
Period.

“Consolidated Funded Indebtedness” means, with respect to the Borrower and its
Subsidiaries as of any date of determination on a Consolidated basis without
duplication, all Indebtedness to the extent required to be classified as
indebtedness on the Consolidated balance sheet of the Borrower and its
Subsidiaries (other than Indebtedness relating to issued and undrawn letters of
credit and bankers’ acceptances and Indebtedness described in clause (f) of the
definition thereof).

 

- 9 -



--------------------------------------------------------------------------------

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA minus federal, state, local and foreign
income taxes paid in cash minus cash dividends minus Capital Expenditures, in
each case for the most recently completed Reference Period to (b) Consolidated
Interest Expense, in each case for the most recently completed Reference Period.

“Consolidated Interest Expense” means, with respect to any fiscal period, the
aggregate of the interest expense of Borrower and its Subsidiaries for such
period, determined on a Consolidated basis in accordance with GAAP.

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness on such date to (b) Consolidated EBITDA
for the most recently completed Reference Period.

“Consolidated Net Income” means, with respect to any fiscal period, the net
income (or loss) of Borrower and its Subsidiaries for such period, determined on
a Consolidated basis, without duplication, in accordance with GAAP; provided,
that in calculating Consolidated Net Income, there shall be excluded (a) the net
income (or loss) of any Person (other than a Subsidiary which shall be subject
to clause (c) below), in which Borrower or any of its Subsidiaries has a joint
interest with a third party, except to the extent such net income is actually
paid in cash to Borrower or any of its Subsidiaries by dividend or other
distribution during such period, (b) the net income (or loss) of any Person
accrued prior to the date it becomes a Subsidiary of Borrower or any of its
Subsidiaries or is merged into or consolidated with Borrower or any of its
Subsidiaries or that Person’s assets are acquired by Borrower or any of its
Subsidiaries except to the extent included pursuant to the foregoing clause (a),
(c) the net income (if positive), of any Subsidiary to the extent that the
declaration or payment of dividends or similar distributions by such Subsidiary
to Borrower or any of its Subsidiaries of such net income (i) is not at the time
permitted by operation of the terms of its charter or any agreement, instrument,
judgment, decree, order, statute, rule or governmental regulation applicable to
such Subsidiary or (ii) would be subject to any taxes payable on such dividends
or distributions, but in each case only to the extent of such prohibition or
taxes and (d) any gain or loss from Dispositions of assets during such period.

“Continuing Director” means (a) any member of the Board of Directors who was a
director (or comparable manager) of Borrower on the Closing Date, and (b) any
individual who becomes a member of the Board of Directors after the Closing Date
if such individual was approved, appointed or nominated for election to the
Board of Directors by a majority of the then Continuing Directors.

“Control Agreement” means a control agreement, providing for springing dominion,
and otherwise in form and substance reasonably satisfactory to Agent, executed
and delivered by a Loan Party or one of its Subsidiaries, Agent, and the
applicable securities intermediary (with respect to a Securities Account) or
bank (with respect to a Deposit Account).

“Copyright Security Agreement” has the meaning specified therefor in the
Guaranty and Security Agreement.

“Credit Facility” means, collectively, the Revolving Credit Facility, the
Swingline Facility, the L/C Facility and any term loan credit facility with
respect to Incremental Term Loans advanced pursuant to Section 2.20.

“Default” means an event, condition, or default that, with the giving of notice,
the passage of time, or both, would be an Event of Default.

 

- 10 -



--------------------------------------------------------------------------------

“Defaulting Lender” means, subject to Section 15.19(b), any Lender that (a) has
failed to (i) fund all or any portion of the Revolving Credit Loans, any
Incremental Term Loan, participations in L/C Obligations or participations in
Swingline Loans required to be funded by it hereunder within two Business Days
of the date such Loans or participations were required to be funded hereunder
unless such Lender notifies Agent and Borrower in writing that such failure is
the result of such Lender’s determination that one or more conditions precedent
to funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to Agent, the Issuing Lender, the Swingline Lender or any
other Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit or Swingline Loans) within two
Business Days of the date when due, (b) has notified Borrower, Agent, the
Issuing Lender or the Swingline Lender in writing that it does not intend to
comply with its funding obligations hereunder, or has made a public statement to
that effect (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three Business Days after written request by Agent or Borrower,
to confirm in writing to Agent and Borrower that it will comply with its
prospective funding obligations hereunder (provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by Agent and Borrower), or (d) has, or has a direct or
indirect parent company that has, (i) become the subject of a proceeding under
any Insolvency Proceeding, (ii) had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the FDIC or any other state or federal regulatory authority
acting in such a capacity or (iii) become the subject of a Bail-In Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by Agent that a Lender is
a Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 15.19(b)) upon delivery of written
notice of such determination to Borrower, the Issuing Lender, the Swingline
Lender and each Lender.

“Deposit Account” means any deposit account (as that term is defined in the
Code).

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction and any sale,
transfer, license or other disposition of (whether in one transaction or in a
series of transactions) of any property (including any Equity Interests) by any
Person (or the granting of any option or other right to do any of the
foregoing), including by a division of a limited liability company, and
including any sale, assignment, transfer or other disposal, with or without
recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Disqualified Equity Interests” means any Equity Interests that, by their terms
(or by the terms of any security or other Equity Interests into which they are
is convertible or for which they are exchangeable), or upon the happening of any
event or condition (a) mature or are mandatorily redeemable (other than solely
for Qualified Equity Interests), pursuant to a sinking fund obligation or
otherwise (except as a result of a change of control or asset sale so long as
any rights of the holders thereof upon the occurrence of a change of control or
asset sale event shall be subject to the prior repayment in full of the Loans
and all other Obligations that are accrued and payable and the termination of
the Commitments), (b) are redeemable at the option of the holder thereof (other
than solely for Qualified Equity Interests), in whole or in part, (c)

 

- 11 -



--------------------------------------------------------------------------------

provide for the scheduled payments of dividends in cash, or (d) are or become
convertible into or exchangeable for Indebtedness or any other Equity Interests
that would constitute Disqualified Equity Interests, in each case, prior to the
date that is 180 days after the Maturity Date.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by Agent or the Issuing Lender, as applicable, at such
time on the basis of the Spot Rate (determined in respect of the most recent
Revaluation Date) for the purchase of Dollars with such Alternative Currency.

“Dollars” or “$” means United States dollars.

“Domestic Subsidiary” means any Subsidiary of Borrower organized under the laws
of any political subdivision of the United States.

“Earn-Outs” means unsecured liabilities of a Loan Party or any of its
Subsidiaries arising under an agreement to make any deferred payment as a part
of the Purchase Price for a Permitted Acquisition, including performance bonuses
or consulting payments in any related services, employment or similar agreement,
in an amount that is subject to or contingent upon the revenues, income, cash
flow or profits (or the like) of the target of such Permitted Acquisition.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any credit
institution or investment firm established in any EEA Member Country.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 13.1(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 13.1(b)(iii)).

“Employee Benefit Plan” means any employee benefit plan within the meaning of
Section 3(3) of ERISA, whether or not subject to ERISA, (a) that is or within
the preceding 6 years has been sponsored, maintained or contributed to by any
Loan Party or ERISA Affiliate or (b) to which any Loan Party or ERISA Affiliate
has, or has had at any time within the preceding 6 years, any liability,
contingent or otherwise.

“Environmental Action” means any written complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter, or other written communication from any
Governmental Authority involving violations of Environmental Laws or releases of
Hazardous Materials (a) from any assets, properties, or businesses of Borrower,
any Subsidiary of a Borrower, or any of their predecessors in interest, (b) from
adjoining properties or businesses, or (c) from or onto any facilities which
received Hazardous Materials generated by Borrower, any Subsidiary of a
Borrower, or any of their predecessors in interest.

 

- 12 -



--------------------------------------------------------------------------------

“Environmental Law” means any applicable federal, state, provincial, foreign or
local statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy, or rule of common law now or
hereafter in effect and in each case as amended, or any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, in each case, to the extent binding on
Borrower or its Subsidiaries, relating to the environment, the effect of the
environment on employee health, or Hazardous Materials, in each case as amended
from time to time.

“Environmental Liabilities” means all liabilities, monetary obligations, losses,
damages, reasonable costs and expenses (including all reasonable fees,
disbursements and expenses of counsel, experts, or consultants, and costs of
investigation and feasibility studies), fines, penalties, sanctions, and
interest incurred as a result of any claim or demand, or Remedial Action
required, by any Governmental Authority or any third party, and which relate to
any Environmental Action.

“Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liabilities.

“Equipment” means equipment (as that term is defined in the Code).

“Equity Interests” means, with respect to a Person, all of the shares, options,
warrants, interests, or participations of or in such Person, whether voting or
nonvoting, including capital stock (or other ownership or profit interests), or
preferred stock.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statutes, and all regulations and guidance promulgated
thereunder. Any reference to a specific section of ERISA shall be deemed to be a
reference to such section of ERISA and any successor statutes, and all
regulations and guidance promulgated thereunder.

“ERISA Affiliate” means each entity, trade or business (whether or not
incorporated) that together with a Loan Party or a Subsidiary would be (or has
been) treated as a “single employer” within the meaning of section 4001(b)(1) of
ERISA or subsections (b), (c), (m) or (o) of section 414 of the IRC. ERISA
Affiliate shall include any Subsidiary of any Loan Party.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor thereto), as in
effect from time to time.

“Euro” and “€” mean the single currency of the Participating Member States.

“Eurodollar Reserve Percentage” means, for any day, the percentage which is in
effect for such day as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any basic, supplemental or emergency
reserves) in respect of eurocurrency liabilities or any similar category of
liabilities for a member bank of the Federal Reserve System in New York City.

“Event of Default” has the meaning specified therefor in Section 8.

“Exchange Act” means the Securities Exchange Act of 1934, as in effect from time
to time.

 

- 13 -



--------------------------------------------------------------------------------

“Excluded Assets” has the meaning specified therefor in the Guaranty and
Security Agreement.

“Excluded Subsidiary” means each (a) Immaterial Domestic Subsidiary and
(b) Foreign Subsidiary.

“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the liability of such
Loan Party for or the guarantee of such Loan Party of, or the grant by such Loan
Party of a security interest to secure, such Swap Obligation (or any liability
or guarantee thereof) is or becomes illegal under the Commodity Exchange Act or
any rule, regulation or order of the Commodity Futures Trading Commission (or
the application or official interpretation of any thereof) by virtue of such
Loan Party’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the liability for or the guarantee of such Loan Party or
the grant of such security interest becomes effective with respect to such Swap
Obligation (such determination being made after giving effect to any applicable
keepwell, support or other agreement for the benefit of the applicable Loan
Party). If a Swap Obligation arises under a master agreement governing more than
one swap, such exclusion shall apply only to the portion of such Swap Obligation
that is attributable to swaps for which such guarantee or security interest is
or becomes illegal for the reasons identified in the immediately preceding
sentence of this definition.

“Excluded Taxes” means, with respect to any Recipient of any payment to be made
by or on account of any Obligation of the Loan Parties hereunder, (a) Taxes
imposed on or measured by its overall net income (however denominated),
franchise Taxes imposed on it (in lieu of net income Taxes), and branch profits
Taxes, in each case, (i) imposed by the jurisdiction (or any political
subdivision thereof) under the laws of which such Recipient is organized or in
which its principal office is located or, in the case of any Lender, in which
its applicable Lending Office is located, or (ii) that are Other Connection
Taxes, (b) in the case of a Foreign Lender (other than an assignee pursuant to a
request by Borrower under Section 14.2), any United States federal withholding
Tax that is imposed on amounts payable to such Foreign Lender at the time such
Foreign Lender becomes a party hereto (or designates a new Lending Office) or is
attributable to such Foreign Lender’s failure or inability (other than as a
result of a Change in Law) to comply with Section 16.7, except to the extent
that such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new Lending Office (or assignment), to receive additional
amounts from the Loan Parties with respect to such withholding Tax pursuant to
Section 16, and (c) any United States federal withholding Tax imposed under
FATCA.

“Existing Credit Agreement” means that certain Credit Agreement dated July 29,
2016 by and among Borrower, as borrower, the lenders party thereto and Wells
Fargo, as agent for such lenders, as amended prior to the Closing Date.

“Existing Letters of Credit” means those letters of credit existing on the
Closing Date and identified on Schedule 1.1(c).

“Extensions of Credit” means, as to any Lender at any time, (a) an amount equal
to the sum of (i) the aggregate principal amount of all Revolving Credit Loans
made by such Lender then outstanding, (ii) such Lender’s Revolving Credit
Commitment Percentage of the L/C Obligations then outstanding, (iii) such
Lender’s Revolving Credit Commitment Percentage of the Swingline Loans then
outstanding and (iv) the aggregate principal amount of any Incremental Term
Loans made by such Lender then outstanding, or (b) the making of any Loan or
participation in any Letter of Credit by such Lender, as the context requires.

 

- 14 -



--------------------------------------------------------------------------------

“FATCA” means Sections 1471 through 1474 of the IRC, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal to, for each day during such period, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System, as published on the next succeeding Business Day by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by Agent from three Federal funds brokers of recognized
standing selected by it.

“Fee Letters” means, collectively, (a) that certain fee letter, dated as of
October 3, 2018, between Borrower and Wells Fargo Securities, LLC and (b) that
certain fee letter, dated as of October 3, 2018, between Borrower and Merrill
Lynch, Pierce, Fenner & Smith Incorporated.

“First Tier Foreign Subsidiary” means any Foreign Subsidiary that is a
“controlled foreign corporation” within the meaning of Section 957 of the IRC
and the Equity Interests of which are owned directly by any Loan Party.

“Fiscal Month” means any calendar month of any Fiscal Year.

“Fiscal Quarter” means any fiscal quarter of any Fiscal Year, which quarters
shall generally end on the last day of each January, April, July and October of
such Fiscal Year in accordance with the fiscal accounting calendar of the Loan
Parties.

“Fiscal Year” means any period of 12 consecutive Fiscal Months ending on
October 31 of any calendar year.

“Foreign Lender” means any Lender or Participant that is not a United States
person within the meaning of IRC section 7701(a)(30).

“Foreign Subsidiary” means any Subsidiary of Borrower that is not a Domestic
Subsidiary.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the Issuing Lender, such Defaulting Lender’s Revolving Credit
Commitment Percentage of the outstanding L/C Obligations with respect to Letters
of Credit issued by the Issuing Lender, other than such L/C Obligations as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or Cash Collateralized in accordance with the terms hereof and
(b) with respect to the Swingline Lender, such Defaulting Lender’s Revolving
Credit Commitment Percentage of outstanding Swingline Loans other than Swingline
Loans as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders or Cash Collateralized in accordance with the terms
hereof.

“Funds Flow Agreement” means a flow of funds agreement, dated as of even date
with this Agreement, in form and substance reasonably satisfactory to Agent,
executed and delivered by Borrower and Agent.

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, consistently applied.

“Governing Documents” means (a) with respect to any corporation, the certificate
or articles of incorporation or formation and the bylaws (or equivalent or
comparable constitutive documents

 

- 15 -



--------------------------------------------------------------------------------

with respect to any non-U.S. jurisdiction); (b) with respect to any limited
liability company, the certificate or articles of formation or organization or
articles of association, and the limited liability company or operating
agreement or bylaws (or equivalent or comparable constitutive documents with
respect to any non-U.S. jurisdiction); (c) with respect to any partnership,
joint venture, trust or other form of business entity, the partnership
agreement, joint venture agreement, declaration or other applicable agreement or
documentation evidencing or otherwise relating to its formation or organization,
governance and capitalization (or equivalent or comparable constitutive
documents with respect to any non-U.S. jurisdiction); and (d) with respect to
any of the entities described above, any other agreement, instrument, filing or
notice with respect thereto filed in connection with its formation or
organization with the applicable Governmental Authority in the jurisdiction of
its formation or organization, including an excerpt from the commercial
register.

“Governmental Authority” means the government of any nation or any political
subdivision thereof, whether at the national, state, territorial, provincial,
municipal or any other level, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of, or pertaining to, government (including any supra-national bodies such as
the European Union or the European Central Bank).

“Guarantor” means (a) each Subsidiary of Borrower (other than any Excluded
Subsidiary) and (b) each other Person that becomes a guarantor after the Closing
Date pursuant to Section 5.11.

“Guaranty and Security Agreement” means that certain Guaranty and Security
Agreement, dated as of July 29, 2016, in form and substance reasonably
satisfactory to Agent, executed and delivered by Borrower and each of the
Guarantors to Agent.

“Hazardous Materials” means (a) substances that are defined or listed in, or
otherwise classified pursuant to, any applicable laws or regulations as
“hazardous substances,” “hazardous materials,” “hazardous wastes,” “toxic
substances,” or any other formulation intended to define, list, or classify
substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, or “EP
toxicity”, (b) oil, petroleum, or petroleum derived substances, natural gas,
natural gas liquids, synthetic gas, drilling fluids, produced waters, and other
wastes associated with the exploration, development, or production of crude oil,
natural gas, or geothermal resources, (c) any flammable substances or explosives
or any radioactive materials, and (d) asbestos in any form or electrical
equipment that contains any oil or dielectric fluid containing levels of
polychlorinated biphenyls in excess of 50 parts per million.

“Hedge Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement.

 

- 16 -



--------------------------------------------------------------------------------

“Hedge Obligations” means any and all obligations or liabilities, whether
absolute or contingent, due or to become due, now existing or hereafter arising,
of the Borrower or any of its Subsidiaries arising under, owing pursuant to, or
existing in respect of Hedge Agreements entered into with one or more of the
Hedge Providers.

“Hedge Provider” means any Person that, (a) at the time it enters into a Hedge
Agreement with the Borrower or any of its Subsidiaries, is a Lender, an
Affiliate of a Lender, Agent or an Affiliate of Agent or (b) at the time it (or
its Affiliate) becomes a Lender (including on the Closing Date), is a party to a
Hedge Agreement with the Borrower or any of its Subsidiaries, in each case in
its capacity as a party to such Hedge Agreement.

“Immaterial Domestic Subsidiary” means any Domestic Subsidiary that (a) together
with its Subsidiaries, (i) has assets representing no more than 2.5% of the
Consolidated total assets of Borrower and its Domestic Subsidiaries and
(ii) generates no more than 2.5% of the Consolidated revenues of Borrower and
its Domestic Subsidiaries, in each case, as reflected in the most recent
financial statements delivered pursuant to Section 5.1 and (b) has been
designated as an “Immaterial Domestic Subsidiary” by Borrower in the manner
provided below; provided that, if at any time, (x) the total assets of the
Immaterial Domestic Subsidiaries, taken as a whole, as of the last day of
Borrower’s most recently ended Fiscal Quarter shall be greater than 5% of the
Consolidated total assets of Borrower and its Domestic Subsidiaries or (y) the
total revenues of the Immaterial Domestic Subsidiaries, taken as a whole, as of
the last day of Borrower’s most recently ended Fiscal Quarter shall be greater
than 5% of the Consolidated total revenues of Borrower and its Domestic
Subsidiaries on such date, then the Loan Parties shall take such actions as may
be necessary, including causing a Subsidiary to become a Guarantor and grant
security interests pursuant to Section 5.11, in order to comply with the
requirements set forth in the preceding clauses (x) and (y). Borrower may from
time to time designate any Domestic Subsidiary (including a newly-created or
newly-acquired Domestic Subsidiary) as an Immaterial Domestic Subsidiary by
delivering to Agent a certificate of the chief financial officer of the Borrower
making such designation and confirming that (i) such Domestic Subsidiary meets
the requirements set forth in this definition and (ii) immediately after giving
effect to such designation, no Event of Default shall have occurred and be
continuing. As of the Closing Date, each of Quanex Services, Inc., a Delaware
corporation, and Truseal Technologies, Inc., a Delaware corporation, is an
Immaterial Domestic Subsidiary.

“Incremental Amendment” means an amendment agreement in form and substance
reasonably satisfactory to Agent delivered in connection with Section 2.20.

“Incremental Effective Date” has the meaning specified in Section 2.20(a).

“Incremental Increases” has the meaning specified in Section 2.20(a).

“Incremental Lender” has the meaning specified in Section 2.20(a).

“Incremental Term Loan” has the meaning specified in Section 2.20(a).

“Incremental Term Loan Commitment” has the meaning specified in Section 2.20(a).

“Incremental Term Loan Note” means a promissory note made by the Borrower in
favor of an Incremental Lender evidencing the portion of the Incremental Term
Loans made by such Incremental Lender, substantially in the form attached as
Exhibit C-3, and any substitutes therefor, and any replacements, restatements,
renewals or extension thereof, in whole or in part.

 

- 17 -



--------------------------------------------------------------------------------

“Incremental Term Loan Percentage” means, with respect to any Incremental Term
Lender at any time, the percentage of the total outstanding principal balance of
the Incremental Term Loans represented by the outstanding principal balance of
such Incremental Term Lender’s Incremental Term Loans.

“Indebtedness” as to any Person means, without duplication, (a) all obligations
of such Person for borrowed money, (b) all obligations of such Person evidenced
by bonds, debentures, notes, or other similar instruments and all reimbursement
or other obligations in respect of letters of credit, bankers acceptances, or
other financial products, (c) all obligations of such Person as a lessee under
Capital Leases, (d) all obligations or liabilities of others secured by a Lien
on any asset of such Person, irrespective of whether such obligation or
liability is assumed, (e) all obligations of such Person under Earn-Outs or to
pay the deferred purchase price of assets (other than trade payables incurred in
the ordinary course of business and repayable in accordance with customary trade
practices and, for the avoidance of doubt, other than royalty payments payable
in the ordinary course of business in respect of licenses), (f) all monetary
obligations of such Person owing under Hedge Agreements (which amount shall be
calculated based on the amount that would be payable by such Person if the Hedge
Agreement were terminated on the date of determination), (g) any Disqualified
Equity Interests of such Person, and (h) any obligation of such Person
guaranteeing or intended to guarantee (whether directly or indirectly
guaranteed, endorsed, co-made, discounted, or sold with recourse) any obligation
of any other Person that constitutes Indebtedness under any of clauses
(a) through (g) above. For purposes of this definition, (i) the amount of any
Indebtedness represented by a guaranty or other similar instrument shall be the
lesser of the principal amount of the obligations guaranteed and still
outstanding and the maximum amount for which the guaranteeing Person may be
liable pursuant to the terms of the instrument embodying such Indebtedness, and
(ii) the amount of any Indebtedness which is limited or is non-recourse to a
Person or for which recourse is limited to an identified asset shall be valued
at the lesser of (A) if applicable, the limited amount of such obligations, and
(B) if applicable, the fair market value of such assets securing such
obligation.

“Indemnified Liabilities” has the meaning specified therefor in Section 10.3.

“Indemnified Person” has the meaning specified therefor in Section 10.3.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any Obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other state or federal
bankruptcy or insolvency law, or under any similar debtor relief laws of any
other applicable jurisdiction, assignments for the benefit of creditors, formal
or informal moratoria, compositions, extensions generally with creditors, or
proceedings seeking reorganization, arrangement, or other similar relief in any
applicable jurisdiction.

“Insurance and Condemnation Event” means the receipt by Borrower or any of its
Subsidiaries of any cash insurance proceeds or condemnation award payable by
reason of business interruption, theft, loss, physical destruction or damage,
taking or similar event with respect to any of their respective property.

“Intercompany Subordination Agreement” means an intercompany subordination
agreement, dated as of July 26, 2016, executed and delivered by Borrower, each
of its Subsidiaries and Agent, in form and substance reasonably satisfactory to
Agent.

 

- 18 -



--------------------------------------------------------------------------------

“Interest Payment Date” means, (a) as to any LIBOR Rate Loan, the last day of
each Interest Period applicable to such Loan and the applicable Maturity Date;
provided, however, that if any Interest Period for a LIBOR Rate Loan exceeds
three months, the respective dates that fall every three months after the
beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan, the last Business Day of each Fiscal Quarter and
the applicable Maturity Date.

“Interest Period” means, with respect to each LIBOR Rate Loan, a period
commencing on the date of the making of such LIBOR Rate Loan (or the
continuation of a LIBOR Rate Loan or the conversion of a Base Rate Loan to a
LIBOR Rate Loan) and ending 1, 2, 3, or 6 months thereafter; provided, that

(a)    interest shall accrue at the applicable rate based upon the LIBOR Rate
from and including the first day of each Interest Period to, but excluding, the
day on which any Interest Period expires,

(b)    any Interest Period that would end on a day that is not a Business Day
shall be extended to the next succeeding Business Day unless such Business Day
falls in another calendar month, in which case such Interest Period shall end on
the next preceding Business Day,

(c)    with respect to an Interest Period that begins on the last Business Day
of a calendar month (or on a day for which there is no numerically corresponding
day in the calendar month at the end of such Interest Period), the Interest
Period shall end on the last Business Day of the calendar month that is 1, 2, 3,
or 6 months after the date on which the Interest Period began, as applicable,

(d)    no Interest Period shall extend beyond the Maturity Date, and

(e)    there shall be no more than six (6) Interest Periods in effect at any
time.

“Inventory” means inventory (as that term is defined in the Code).

“Investment” means, with respect to any Person, (a) any investment by such
Person in any other Person (including Affiliates) in the form of loans,
guarantees, advances, capital contributions (excluding (i) commission, travel,
and similar advances to officers and employees of such Person made in the
ordinary course of business, and (ii) bona fide accounts receivable arising in
the ordinary course of business), (b) Acquisitions and acquisitions of
Indebtedness, Equity Interests, or all or substantially all of the assets of
such other Person (or of any division or business line of such other Person),
and (c) any other items that are or would be classified as investments on a
balance sheet prepared in accordance with GAAP. The amount of any Investment
shall be the original cost of such Investment plus the cost of all additions
thereto, without any adjustment for increases or decreases in value, or
write-ups, write-downs, or write-offs with respect to such Investment.

“IRC” means the Internal Revenue Code of 1986, as amended, and any successor
statutes, and all regulations and guidance promulgated thereunder. Any reference
to a specific section of the IRC shall be deemed to be a reference to such
section of the IRC and any successor statutes, and all regulations and guidance
promulgated thereunder.

“IRS” means the United States Internal Revenue Service.

“ISP98” means the International Standby Practices (1998 Revision, effective
January 1, 1999), International Chamber of Commerce Publication No. 590.

 

- 19 -



--------------------------------------------------------------------------------

“Issuing Lender” means (a) with respect to Letters of Credit issued hereunder on
or after the Closing Date, Wells Fargo and (b) with respect to the Existing
Letters of Credit, Wells Fargo, in its capacity as issuer thereof.

“Joint Lead Arrangers” means Wells Fargo Securities, LLC and Merrill Lynch,
Pierce, Fenner & Smith Incorporated (or any other registered broker-dealer
wholly owned by Bank of America Corporation to which all or substantially all of
Bank of America Corporation’s or any of its Subsidiaries’ investment banking,
commercial lending services or related businesses may be transferred following
the date of this Agreement), each in their respective capacities as joint lead
arranger and joint bookrunner.

“Junior Indebtedness” means (a) Subordinated Indebtedness, (b) unsecured
Indebtedness, and (c) Indebtedness secured by Liens that are junior to the Liens
securing the Obligations; provided that Junior Indebtedness shall not include
any Permitted Intercompany Advances.

“L/C Facility” means the letter of credit facility established pursuant to
Section 2.15.

“L/C Obligations” means at any time, an amount equal to the sum of (a) the
aggregate undrawn and unexpired amount of the then outstanding Letters of Credit
and (b) the aggregate amount of drawings under Letters of Credit which have not
then been reimbursed pursuant to Section 2.15(e).

“L/C Participants” means, with respect to any Letter of Credit, the collective
reference to all the Revolving Credit Lenders other than the Issuing Lender.

“L/C Sublimit” means the lesser of (a) $20,000,000 and (b) the Revolving Credit
Commitment.

“Lender” has the meaning set forth in the preamble to this Agreement, shall
include the Issuing Lender and the Swingline Lender, and shall also include any
other Person made a party to this Agreement pursuant to the provisions of
Section 2.20 or Section 13.1 and “Lenders” means each of the Lenders or any one
or more of them.

“Lender Group” means each of the Lenders (including the Issuing Lender and the
Swingline Lender) and Agent, or any one or more of them.

“Lender Group Expenses” means all (a) costs or expenses (including taxes and
insurance premiums) required to be paid by Borrower or its Subsidiaries under
any of the Loan Documents that are paid, advanced, or incurred by the Lender
Group, (b) reasonable documented out-of-pocket fees or charges paid or incurred
by Agent in connection with the Lender Group’s transactions with Borrower or its
Subsidiaries under any of the Loan Documents, including, photocopying,
notarization, couriers and messengers, telecommunication, public record
searches, filing fees, recording fees, publication and environmental audits,
(c) Agent’s customary fees and charges imposed or incurred in connection with
any background checks or OFAC/PEP searches related to Borrower or its
Subsidiaries, (d) Agent’s customary fees and charges (as adjusted from time to
time) with respect to the disbursement of funds (or the receipt of funds) to or
for the account of Borrower (whether by wire transfer or otherwise), together
with any reasonable out-of-pocket costs and expenses incurred in connection
therewith, (e) reasonable documented out-of-pocket costs and expenses paid or
incurred by the Lender Group to correct any default or enforce any provision of
the Loan Documents, or during the continuance of an Event of Default, in gaining
possession of, maintaining, handling, preserving, storing, shipping, selling,
preparing for sale, or advertising to sell the Collateral, or any portion
thereof, irrespective of whether a sale is consummated, (f) Agent’s reasonable
costs and expenses (including reasonable documented attorneys’ fees and
expenses) relative to third party claims or any other lawsuit or adverse
proceeding paid or incurred, whether in

 

- 20 -



--------------------------------------------------------------------------------

enforcing or defending the Loan Documents or otherwise in connection with the
transactions contemplated by the Loan Documents, Agent’s Liens in and to the
Collateral, or the Lender Group’s relationship with Borrower or any of its
Subsidiaries, (g) Agent’s and each Joint Lead Arranger’s reasonable documented
costs and expenses (including reasonable documented attorneys’ fees, but limited
to the reasonable documented attorneys’ fees of counsel to Wells Fargo and Wells
Fargo Securities, LLC, and due diligence expenses) incurred in advising,
structuring, drafting, reviewing, administering (including travel, meals, and
lodging), syndicating (including reasonable costs and expenses relative to
CUSIP, SyndTrak or other communication costs incurred in connection with a
syndication of the loan facilities), or amending, waiving, or modifying the Loan
Documents, (h) reasonable documented out-of-pocket fees and expenses incurred by
the Issuing Lender in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder and
(i) Agent’s, the Issuing Lender’s and each Lender’s reasonable documented costs
and expenses (including reasonable documented attorneys, accountants,
consultants, and other advisors fees and expenses) incurred in terminating,
enforcing (including reasonable documented attorneys, accountants, consultants,
and other advisors fees and expenses incurred in connection with a “workout,” a
“restructuring,” or an Insolvency Proceeding concerning Borrower or any of its
Subsidiaries or in exercising rights or remedies under the Loan Documents), or
defending the Loan Documents, irrespective of whether a lawsuit or other adverse
proceeding is brought, or in taking any enforcement action or any Remedial
Action with respect to the Collateral.

“Lender-Related Person” means, with respect to any Lender, such Lender, together
with such Lender’s Affiliates, officers, directors, employees, attorneys, and
agents and the officers, directors, employees, attorneys, and agents of such
Lender’s Affiliates.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify Borrower and Agent.

“Letter of Credit Application” means an application, in the form specified by
the Issuing Lender from time to time, requesting the Issuing Lender to issue a
Letter of Credit.

“Letters of Credit” means the collective reference to letters of credit issued
pursuant to Section 2.15(a) and the Existing Letters of Credit. Letters of
Credit may be issued in Dollars or an Alternative Currency.

“LIBOR” means, subject to the implementation of a Replacement Rate in accordance
with Section 2.18(c).

(a)    for any interest rate calculation with respect to a LIBOR Rate Loan, the
rate of interest per annum determined on the basis of the rate for deposits in
the applicable currency for a period equal to the applicable Interest Period as
published by the ICE Benchmark Administration Limited, a United Kingdom company,
or a comparable or successor quoting service approved by Agent, at approximately
11:00 a.m. (London time) two (2) London Banking Days prior to the first day of
the applicable Interest Period; provided that, if, for any reason, such rate is
not so published, then such rate shall be determined by Agent to be the
arithmetic average of the rate per annum at which deposits in the applicable
currency would be offered by first class banks in the London interbank market to
Agent at approximately 11:00 a.m. (London time) two (2) London Banking Days
prior to the first day of the applicable Interest Period for a period equal to
such Interest Period, and

(b)    for any interest rate calculation with respect to a Base Rate Loan, the
rate of interest per annum determined on the basis of the rate for deposits in
Dollars for an Interest Period equal to one month (commencing on the date of
determination of such interest rate) as published by the ICE Benchmark

 

- 21 -



--------------------------------------------------------------------------------

Administration Limited, a United Kingdom company, or a comparable or successor
quoting service approved by Agent, at approximately 11:00 a.m. (London time) on
such date of determination, or, if such date is not a Business Day, then the
immediately preceding Business Day; provided that, if, for any reason, such rate
is not so published then such rate for such Base Rate Loan shall be determined
by Agent to be the arithmetic average of the rate per annum at which deposits in
Dollars would be offered by first class banks in the London interbank market to
Agent at approximately 11:00 a.m. (London time) on such date of determination
for a period equal to one month commencing on such date of determination.

Each calculation by Agent of LIBOR shall be conclusive and binding for all
purposes, absent manifest error. Notwithstanding the foregoing, (x) in no event
shall LIBOR (including, without limitation, any Replacement Rate with respect
thereto) be less than 0% and (y) unless otherwise specified in any amendment to
this Agreement entered into in accordance with Section 2.18(c), in the event
that a Replacement Rate with respect to LIBOR is implemented then all references
herein to LIBOR shall be deemed references to such Replacement Rate.

“LIBOR Rate” means a rate per annum determined by Agent pursuant to the
following formula:

 

LIBOR Rate =    LIBOR   

 

   1.00-Eurodollar Reserve Percentage

“LIBOR Rate Loan” means any Loan that bears interest at a rate determined by
reference to the LIBOR Rate. LIBOR Rate Loans may be denominated in Dollars or
in an Alternative Currency; provided that all Loans denominated in an
Alternative Currency must be LIBOR Rate Loans.

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, easement, lien (statutory or other),
security interest, or other security arrangement and any other preference,
priority, or preferential arrangement of any kind or nature whatsoever,
including any conditional sale contract or other title retention agreement, the
interest of a lessor under a Capital Lease and any synthetic or other financing
lease having substantially the same economic effect as any of the foregoing.

“Limited Conditionality Acquisition” means any Permitted Acquisition that is not
conditioned on the availability of financing.

“Loan Documents” means this Agreement, the Fee Letters, the Intercompany
Subordination Agreement, the Security Documents, the Reaffirmation Agreement,
any Note or Notes, any Incremental Amendment and any other instrument or
agreement entered into, now or in the future, by Borrower or any of its
Subsidiaries and any member of the Lender Group in connection with this
Agreement (other than any Bank Product Agreement).

“Loan Party” means Borrower or any Guarantor.

“Loans” means the collective reference to the Revolving Credit Loans, the
Incremental Term Loans and the Swingline Loans, and “Loan” means any of such
Loans.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank Eurodollar market.

“Margin Stock” as defined in Regulation U of the Board of Governors as in effect
from time to time.

 

- 22 -



--------------------------------------------------------------------------------

“Material Adverse Effect” means (a) a material adverse effect in the business,
operations, results of operations, assets, liabilities or financial condition of
Borrower and its Subsidiaries, taken as a whole, (b) a material impairment of
Borrower’s and its Subsidiaries ability to perform their payment and other
material obligations under the Loan Documents to which they are parties or of
the Lender Group’s ability to enforce the Obligations or realize upon the
Collateral (other than as a result of as a result of an action taken or not
taken that is solely in the control of Agent), or (c) a material impairment of
the enforceability or priority of Agent’s Liens with respect to all or a
material portion of the Collateral.

“Material Contract” means, with respect to any Person, each contract or
agreement to which such Person or any of its Subsidiaries is a party, the loss
of which could reasonably be expected to result in a Material Adverse Effect.

“Material Disposition” means any Disposition or series of related Dispositions
by Borrower or any of its Subsidiaries of all or substantially all of its
assets, any division or business line or other assets with a fair market value
in excess of $5,000,000.

“Maturity Date” means the first to occur of (a) October 18, 2023 and (b) the
date of acceleration of any of the Obligations pursuant to Section 8.2(a).

“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
105% of the sum of (i) the Fronting Exposure of the Issuing Lender with respect
to Letters of Credit issued and outstanding at such time and (ii) the Fronting
Exposure of the Swingline Lender with respect to all Swingline Loans outstanding
at such time and (b) otherwise, an amount determined by Agent and the Issuing
Lender that is entitled to Cash Collateral hereunder at such time in their sole
discretion.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means any multiemployer plan within the meaning of
Section 3(37) or 4001(a)(3) of ERISA with respect to which any Loan Party or
ERISA Affiliate has an obligation to contribute or has any liability, contingent
or otherwise or could be assessed withdrawal liability assuming a complete
withdrawal from any such multiemployer plan.

“Net Cash Proceeds” means, with respect to any Disposition by Borrower or any of
its Subsidiaries of assets or any Insurance and Condemnation Event, the amount
of cash proceeds received (directly or indirectly) from time to time (whether as
initial consideration or through the payment of deferred consideration) by or on
behalf of Borrower or its Subsidiaries, in connection therewith after deducting
therefrom only (i) the amount of any Indebtedness secured by any Permitted Lien
on any asset (other than (A) Indebtedness owing to Agent or any Lender under
this Agreement or the other Loan Documents and (B) Indebtedness assumed by the
purchaser of such asset) which is required to be, and is, repaid in connection
with such Disposition or Insurance and Condemnation Event, (ii) reasonable fees,
commissions, and expenses related thereto and required to be paid by Borrower or
such Subsidiary in connection with such Disposition or Insurance and
Condemnation Event, (iii) taxes paid or payable to any taxing authorities by
Borrower or such Subsidiary in connection with such Disposition, in each case to
the extent, but only to the extent, that the amounts so deducted are, at the
time of receipt of such cash, actually paid or payable to a Person that is not
an Affiliate of Borrower or any of its Subsidiaries, and are properly
attributable to such transaction; and (iv) all amounts that are set aside as a
reserve (A) for adjustments in respect of the purchase price of such assets,
(B) for any liabilities associated with such sale or casualty, to the extent
such reserve is required by GAAP, (C) for the payment of unassumed liabilities
relating to the assets sold or otherwise disposed of at the time of, or within
30 days after, the date of such sale or other disposition, and (D) for the
payment of indemnification obligations.

 

- 23 -



--------------------------------------------------------------------------------

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver, amendment, modification or termination that (a) requires the approval of
all Lenders or all affected Lenders in accordance with the terms of Section 13.1
and (b) has been approved by the Required Lenders.

“Non-Defaulting Lender” means each Lender other than a Defaulting Lender.

“Non-U.S. Plan” means any plan, benefit, scheme or compensation program or
arrangement for the benefit of employees or individual workers located outside
of the United States or any Employee Benefit Plan sponsored, maintained or
contributed to by any Foreign Subsidiary or ERISA Affiliate that is organized
under the laws of any political subdivision outside of the United States, and in
each case, is not subject to United States law.

“Notes” means the collective reference to the Revolving Credit Notes, the
Swingline Note and the Incremental Term Loan Notes.

“Notice of Borrowing” has the meaning specified in Section 2.7(a).

“Notice of Conversion/Continuation” has the meaning specified in Section 2.13.

“Notice of Prepayment” has the meaning specified in Section 2.4(a).

“Notification Event” means (a) the occurrence of a “reportable event” described
in Section 4043 of ERISA for which the 30-day notice requirement has not been
waived by applicable regulations issued by the PBGC, (b) the withdrawal of any
Loan Party or ERISA Affiliate from a Pension Plan during a plan year in which it
was a “substantial employer” as defined in Section 4001(a)(2) of ERISA, (c) the
termination of a Pension Plan, the filing of a notice of intent to terminate a
Pension Plan or the treatment of a Pension Plan amendment as a termination,
under Section 4041 of ERISA, if the plan assets are not sufficient to pay all
plan liabilities, (d) the institution of proceedings to terminate, or the
appointment of a trustee with respect to, any Pension Plan by the PBGC or any
Pension Plan or Multiemployer Plan administrator, (e) any other event or
condition that would constitute grounds under Section 4042(a) of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan,
(f) the imposition of a Lien pursuant to the IRC or ERISA in connection with any
Employee Benefit Plan or the existence of any facts or circumstances that could
reasonably be expected to result in the imposition of a Lien or a requirement
that any Loan Party or ERISA Affiliate provide security to any Pension Plan
under the IRC, (g) the partial or complete withdrawal of any Loan Party or ERISA
Affiliate from a Multiemployer Plan (other than any withdrawal that would not
constitute an Event of Default under Section 8.12), (h) any event or condition
that results in the reorganization or insolvency of a Multiemployer Plan under
Sections of ERISA, (i) any event or condition that results in the termination of
a Multiemployer Plan under Section 4041A of ERISA or the institution by the PBGC
of proceedings to terminate or to appoint a trustee to administer a
Multiemployer Plan under ERISA, (j) any Pension Plan being in “at risk status”
within the meaning of IRC Section 430(i), (k) any Multiemployer Plan being in
“endangered status” or “critical status” within the meaning of IRC
Section 432(b) or the determination that any Multiemployer Plan is or is
expected to be insolvent or in reorganization within the meaning of Title IV of
ERISA, (l) with respect to any Pension Plan, any Loan Party or ERISA Affiliate
incurring a substantial cessation of operations within the meaning of ERISA
Section 4062(e), (m) an “accumulated funding deficiency” within the meaning of
the IRC or ERISA (including Section 412 of the IRC or Section 302 of ERISA) or
the failure of any Pension Plan or Multiemployer Plan to meet the minimum
funding standards within the meaning of the IRC or ERISA (including Section 412
of the IRC or Section 302 of ERISA), in each case, whether or not waived,
(n) the filing of an application for a waiver of the minimum funding standards
within the meaning of the IRC or ERISA (including Section 412 of the IRC or
Section 302 of ERISA) with respect to any Pension Plan or Multiemployer Plan,
(o) the failure to make by its due date a required payment or contribution with

 

- 24 -



--------------------------------------------------------------------------------

respect to any Pension Plan or Multiemployer Plan, (p) any event that results in
or could reasonably be expected to result in a liability by a Loan Party
pursuant to Title I of ERISA or the excise tax provisions of the IRC relating to
Employee Benefit Plans or any event that results in or could reasonably be
expected to result in a liability to any Loan Party or ERISA Affiliate pursuant
to Title IV of ERISA or Section 401(a)(29) of the IRC, or (q) any of the
foregoing is reasonably likely to occur in the following 30 days.

“Obligations” means (a) all loans (including the Loans), debts, principal,
interest (including any interest that accrues after the commencement of an
Insolvency Proceeding, regardless of whether allowed or allowable in whole or in
part as a claim in any such Insolvency Proceeding), premiums, liabilities,
obligations (including indemnification obligations), fees (including the fees
provided for in the Fee Letters), L/C Obligations, Lender Group Expenses
(including Lender Group Expenses that accrue after the commencement of an
Insolvency Proceeding, regardless of whether allowed or allowable in whole or in
part as a claim in any such Insolvency Proceeding), guaranties, indemnities and
all covenants and duties of any other kind and description owing by any Loan
Party arising out of, under, pursuant to, in connection with, or evidenced by
this Agreement or any of the other Loan Documents and irrespective of whether
for the payment of money, whether direct or indirect, absolute or contingent,
due or to become due, now existing or hereafter arising, and including all
interest not paid when due and all other expenses or other amounts that Borrower
is required to pay or reimburse by the Loan Documents or by law or otherwise in
connection with the Loan Documents, and (b) all Bank Product Obligations (other
than Excluded Swap Obligations). Any reference in this Agreement or in the Loan
Documents to the Obligations shall include all or any portion thereof and any
extensions, modifications, renewals, or alterations thereof, both prior and
subsequent to any Insolvency Proceeding. Any reference in this Agreement or in
the Loan Documents to the Obligations shall include all or any portion thereof
and any extensions, modifications, renewals, or alterations thereof, prior,
during and subsequent to any Insolvency Proceeding.

“OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all court, intangible, recording and filing taxes, taxes
arising from a registration, performance of any Loan Document and the receipt or
perfection of a security interest, present or future stamp or documentary Taxes
or any other excise or property Taxes, charges or similar levies (together, in
each case, with any interest and penalties thereon) that arise from any payment
made for or on account an Obligation under this Agreement or any other Loan
Document, or from the execution, delivery, or enforcement of, or otherwise with
respect to, any Loan Document, except any such Taxes that are Other Connection
Taxes imposed with respect to an assignment (other than an assignment made
pursuant to Section 14.2).

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by Agent, the Issuing Lender, or the Swingline Lender, as the case
may be, in accordance with banking industry rules on interbank compensation, and
(b) with respect to any amount denominated in an Alternative Currency, the rate
of interest per annum at which overnight deposits in the applicable Alternative
Currency, in an amount approximately equal to the amount with respect to which
such rate is being determined, would be offered for such day by a branch or
Affiliate of Wells Fargo in the applicable offshore interbank market for such
currency to major banks in such interbank market.

 

- 25 -



--------------------------------------------------------------------------------

“Participant” has the meaning specified therefor in Section 13.1(d).

“Participant Register” has the meaning specified therefor in Section 13.1(d).

“Participating Member State” means any member state of the European Union that
has the Euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.

“Patent Security Agreement” has the meaning specified therefor in the Guaranty
and Security Agreement.

“Patriot Act” has the meaning specified therefor in Section 4.13.

“PBGC” means the Pension Benefit Guaranty Corporation or any successor agency.

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to the provisions of Title IV or Section 302 of ERISA or
Sections 412 or 430 of the IRC sponsored, maintained, or contributed to by any
Loan Party or ERISA Affiliate or to which any Loan Party or ERISA Affiliate has
any liability, contingent or otherwise.

“Perfection Certificate” means a certificate in the form of Exhibit G.

“Permitted Acquisition” means any Acquisition that meets all of the following
requirements:

(a)    no less than 15 Business Days (or such shorter period as agreed to by
Agent) prior to the proposed closing date of such Acquisition, Borrower shall
have delivered written notice of such Acquisition to Agent, which notice shall
include the proposed closing date of such Acquisition;

(b)    such acquisition shall have been approved by the Board of Directors (or
equivalent governing body) of the Person to be acquired (in the case of an
acquisition of a Person) and such approval shall not have been withdrawn prior
to the consummation thereof;

(c)    such Person or division or line of business is engaged in the same or a
similar line of business as Borrower or any of its Subsidiaries or any business
or operation reasonably related thereto;

(d)    if such Acquisition is a merger or consolidation involving a Loan party,
a Loan Party shall be the surviving Person (or, other than in the case of the
Borrower, the surviving Person shall become a Guarantor) and no Change of
Control shall have been effected thereby;

(e)    upon consummation of the Acquisition, the Loan Parties shall comply with
the applicable provisions of Section 5.11 within the time periods specified
therein;

(f)    no Default or Event of Default shall have occurred and be continuing both
before and after giving effect to such Acquisition and any Indebtedness incurred
in connection therewith; provided that if such Acquisition is a Limited
Conditionality Acquisition financed with proceeds of a substantially concurrent
Incremental Term Loan, this clause (f) shall be satisfied if (i) no Default or
Event of Default shall have occurred and be continuing at the time of the
execution of definitive purchase agreement, merger

 

- 26 -



--------------------------------------------------------------------------------

agreement or other acquisition agreement governing such Acquisition and (ii) no
Event of Default under any of Sections 8.1, 8.4 or 8.5 shall have occurred and
be continuing both before and after giving effect to such Acquisition and any
Indebtedness incurred in connection therewith (including such Incremental Term
Loan);

(g)    the assets being acquired or the Person whose Equity Interests are being
acquired did not have negative Consolidated EBITDA during the four
(4) consecutive Fiscal Quarter period most recently concluded prior to the date
of the proposed Acquisition;

(h)    Borrower is in compliance, on a pro forma basis after giving effect to
such Acquisition and any Indebtedness incurred or assumed in connection
therewith, with the financial covenants set forth in Section 7 calculated as of
the last day of the most recently ended Fiscal Quarter of Borrower for which
financial statements are available, as if such acquisition (and any related
incurrence or repayment of Indebtedness) had occurred on the first day of each
relevant period for testing such compliance; provided that, if such Acquisition
is a Limited Conditionality Acquisition, this clause (h) may be determined at
the time of the execution (as opposed to closing) of the definitive purchase
agreement, merger agreement or other acquisition agreement governing such
Acquisition;

(i)    for any Acquisition with aggregate consideration (including cash, Cash
Equivalents, Equity Interests and other deferred payment obligations) in excess
of $100,000,000, no later than 5 Business Days (or such shorter period as agreed
to by Agent) prior to the proposed closing date of such Acquisition, Borrower
shall have delivered to Agent the following:

(i)    a Compliance Certificate showing compliance with clause (h) above;

(ii)    copies of substantially final documentation entered into or to be
entered into in connection with such Acquisition, which shall be in form and
substance reasonably satisfactory to Agent;

(iii)    material financial information regarding the Person or business to be
acquired in connection with such Acquisition (except to the extent that any such
information is subject to any confidentiality agreement, unless mutually
agreeable arrangements can be made to preserve such information as
confidential); and

(iv)    forecasted balance sheets, profit and loss statements and cash flow
statements for the Person to be acquired, all prepared on a basis consistent
with such Person’s historical financial statements, together with appropriate
supporting details and a statement of underlying assumptions for the one
(1) year period following the date of the proposed Acquisition, on a quarterly
basis, in form and substance (including, without limitation, as to scope and
underlying assumptions) reasonably satisfactory to Agent; and

(j)    not later than 5 Business Days (or such later date as Agent may agree in
its sole discretion) following the consummation of such Acquisition, the
Borrower shall have delivered to Agent a certificate of a Responsible Officer
thereof certifying that all of the requirements set forth in this definition
(other than the requirements set forth in clause (e) of this definition) have
been satisfied.

“Permitted Dispositions” means:

(a)    sales, abandonment, or other Dispositions of (i) Equipment that is
substantially worn, damaged, or obsolete or no longer used or useful in the
ordinary course of business, (ii) leases or subleases of Real Property not
useful in the conduct of the business of Borrower and its Subsidiaries and
(iii) patents, trademarks, copyrights, and other intellectual property rights
that is obsolete or no longer used or useful in the ordinary course of business,

 

- 27 -



--------------------------------------------------------------------------------

(b)    sales, abandonment, or other Dispositions of Inventory that is damaged or
obsolete or no longer used or useful in the ordinary course of business, and
sales of Inventory to buyers in the ordinary course of business,

(c)    the use or transfer of money or Cash Equivalents in a manner that is not
prohibited by the terms of this Agreement or the other Loan Documents,

(d)    the licensing of patents, trademarks, copyrights, and other intellectual
property rights in the ordinary course of business,

(e)    the granting of Permitted Liens,

(f)    the sale or discount, in each case without recourse, of accounts
receivable arising in the ordinary course of business, but only in connection
with the compromise or collection thereof,

(g)    any involuntary loss, damage or destruction of property,

(h)    any involuntary condemnation, seizure or taking, by exercise of the power
of eminent domain or otherwise, or confiscation or requisition of use of
property,

(i)    the leasing or subleasing of assets of Borrower or its Subsidiaries in
the ordinary course of business,

(j)    the sale or issuance of Qualified Equity Interests of Borrower,

(k)    (i) the lapse of registered patents, trademarks, copyrights and other
intellectual property of Borrower and its Subsidiaries to the extent not
economically desirable in the conduct of their business or (ii) the abandonment
of patents, trademarks, copyrights, or other intellectual property rights in the
ordinary course of business, provided, that as to any such Disposition that
occurs other than solely by reason of final expiration not subject to extension
or renewal, so long as (in each case under clauses (i) and (ii)), (A) with
respect to copyrights, such copyrights are not material revenue generating
copyrights, and (B) the occurrence of such lapse could not reasonably be
expected to have a Material Adverse Effect,

(l)    the making of Restricted Payments that are expressly permitted to be made
pursuant to this Agreement,

(m)    the making of Permitted Investments,

(n)    so long as no Event of Default has occurred and is continuing or would
immediately result therefrom, transfers of assets (i) from Borrower or any of
its Subsidiaries to a Loan Party, and (ii) from any Subsidiary of Borrower that
is not a Loan Party to any other Subsidiary of Borrower (provided that, with
respect to any such transfer by any Subsidiary of the Borrower that is not a
Loan Party to any Loan Party, the consideration for such transfer shall not
exceed the fair market value of such assets), and

(o)    Dispositions of assets (other than Accounts, Inventory, or Equity
Interests of Subsidiaries of Borrower) not otherwise permitted in clauses
(a) through (n) above so long as (i) no Default or Event of Default shall be
continuing or result therefrom, (ii) at least 75% of the aggregate consideration

 

- 28 -



--------------------------------------------------------------------------------

received for such Disposition is cash consideration and is paid at the time of
the closing of such Disposition, (iii) such Disposition is made for fair market
value, (iv) the aggregate fair market value of all assets disposed of in a
Fiscal Year (including the proposed Disposition) does not exceed 10% of
Borrower’s Consolidated total assets (determined as of the last day of the most
recent Fiscal Year for which financial statements have been delivered pursuant
to Section 5.1(a)(i)) and (v) the Consolidated EBITDA represented by such assets
does not exceed 10% of Consolidated EBITDA (determined as of the last day of the
most recent Fiscal Year for which financial statements have been delivered
pursuant to Section 5.1(a)(i)).

“Permitted Indebtedness” means:

(a)    Indebtedness evidenced by this Agreement or the other Loan Documents,

(b)    Indebtedness set forth on Schedule 4.14 and any Refinancing Indebtedness
in respect of any such Indebtedness,

(c)    Indebtedness (including Capitalized Lease Obligations) incurred after the
Closing Date and at the time of, or within 270 days after, the acquisition,
construction, repair, replacement or improvement of any fixed assets for the
purpose of financing all or any part of the acquisition, construction, repair,
replacement or improvement costs thereof, in an aggregate principal amount
outstanding at any one time not to exceed $25,000,000 (“Permitted Purchase Money
Indebtedness”), and any Refinancing Indebtedness in respect of such
Indebtedness,

(d)    Indebtedness constituting or owing by reason of Permitted Investments,

(e)    Indebtedness arising in connection with the endorsement of instruments or
other payment items for deposit or collection,

(f)    Indebtedness consisting of (i) unsecured guarantees incurred in the
ordinary course of business with respect to surety and appeal bonds, performance
bonds, bid bonds, appeal bonds, completion guarantee and similar obligations and
(ii) unsecured guarantees arising with respect to customary indemnification
obligations to purchasers in connection with Permitted Dispositions,

(g)    Indebtedness of a Person whose assets or Equity Interests are acquired by
any Loan Party or any of its Subsidiaries in a Permitted Acquisition; provided,
that such Indebtedness (i) was in existence prior to the date of such Permitted
Acquisition, and (ii) was not incurred in connection with, or in contemplation
of, such Permitted Acquisition in an aggregate principal amount not to exceed
$25,000,000 outstanding at any one time,

(h)    Indebtedness incurred in the ordinary course of business under
performance, surety, statutory, or appeal bonds,

(i)    Indebtedness owed to any Person providing property, casualty, liability,
or other insurance to Borrower or any of its Subsidiaries, so long as the amount
of such Indebtedness is not in excess of the amount of the unpaid cost of, and
shall be incurred only to defer the cost of, such insurance for the year in
which such Indebtedness is incurred and such Indebtedness is outstanding only
during such year,

(j)    the incurrence by Borrower or its Subsidiaries of Indebtedness under
Hedge Agreements that are incurred for the bona fide purpose of hedging the
interest rate, commodity, or foreign currency risks associated with Borrower’s
and its Subsidiaries’ operations and not for speculative purposes,

 

- 29 -



--------------------------------------------------------------------------------

(k)    Indebtedness incurred in the ordinary course of business in respect of
credit cards, credit card processing services, debit cards, stored value cards,
commercial cards (including so-called “purchase cards”, “procurement cards” or
“p-cards”), or Cash Management Services,

(l)    contingent liabilities in respect of any indemnification obligation,
adjustment of purchase price, non-compete, or similar obligation of Borrower or
the applicable Loan Party incurred in connection with the consummation of one or
more Permitted Acquisitions,

(m)    unsecured Indebtedness incurred in respect of netting services, overdraft
protection, and other like services, in each case, incurred in the ordinary
course of business,

(n)    unsecured Indebtedness of Borrower owing to employees, former employees,
officers, former officers, directors, or former directors (or any spouses,
ex-spouses, or estates of any of the foregoing) incurred in connection with the
redemption by Borrower of the Equity Interests of Borrower that has been issued
to such Persons, so long as (i) no Default or Event of Default has occurred and
is continuing or would result therefrom, and (ii) the aggregate principal amount
of all such Indebtedness outstanding at any one time does not exceed $5,000,000,

(o)    Indebtedness of Foreign Subsidiaries in an aggregate outstanding
principal amount not to exceed $25,000,000 at any time outstanding; provided,
that such Indebtedness is not directly or indirectly recourse to any of the Loan
Parties or of their respective assets,

(p)    accrual of interest, accretion or amortization of original issue
discount, or the payment of interest in kind, in each case, on Indebtedness that
otherwise constitutes Permitted Indebtedness,

(q)    unsecured Indebtedness of the Loan Parties and their Subsidiaries;
provided, that in the case of each incurrence of such Indebtedness, (i) no
Default or Event of Default shall have occurred and be continuing or would be
caused by the incurrence of such Indebtedness, (ii) Agent shall have received
satisfactory written evidence that Borrower has a Consolidated Leverage Ratio at
or below the then applicable ratio set forth in Section 7.1 (without giving
effect to any adjustment to such ratio following a Permitted Acquisition in
accordance with such Section) on a pro forma basis after giving effect to the
issuance of any such Indebtedness, (iii) such Indebtedness does not mature prior
to the date that is 91 days after the Maturity Date, (iv) the weighted average
life to maturity of such Indebtedness shall not be shorter than that applicable
to any then outstanding Incremental Term Loan, (v) if such Indebtedness is
Subordinated Indebtedness, any guaranty by the Loan Parties shall be expressly
subordinated to the Obligations on terms materially not less favorable to the
Lenders than the subordination terms of such Subordinated Indebtedness, (vi) if
guaranteed, such Indebtedness is not guaranteed by any Subsidiary that is not a
Loan Party and (vii) the terms of such Indebtedness (other than pricing, fees,
rate floors, premiums and optional prepayment or redemption provisions (and, if
applicable, subordination terms)), taken as a whole, are not materially more
restrictive (as determined by Borrower in good faith) on the Borrower and its
Subsidiaries than the terms and conditions of this Agreement, taken as a whole,
or are otherwise on current market terms, and

(r)    other Indebtedness incurred by Borrower or any other Loan Party in an
aggregate outstanding principal amount not to exceed $30,000,000 at any one
time.

For all purposes of this Agreement, if an item of Indebtedness meets the
criteria of more than one of the types of Permitted Indebtedness described in
the above clauses, the Loan Party in question (i) shall have the right to
determine in its sole discretion the category to which such Indebtedness is to
be allocated, (ii) shall not be required to allocate the amount of such
Indebtedness to more than one of such categories, (iii) may elect in its sole
discretion to apportion such item of Indebtedness between or among any two or

 

- 30 -



--------------------------------------------------------------------------------

more of such categories otherwise applicable, and (iv) may effect a reallocation
of all or any part of such Indebtedness incurred under clauses (c), (g), (n),
(o) and (r) to, between or among any one or more of such clauses (c), (g), (n),
(o) and (r) at any time and from time to time (provided that, at the time such
reclassification, such Indebtedness meets the requirements set forth in such
clause (c), (g), (n), (o) or (r)).

“Permitted Intercompany Advances” has the meaning specified therefor in clause
(g) of the definition of Permitted Investments.

“Permitted Investments” means:

(a)    Investments in cash and Cash Equivalents,

(b)    Investments in negotiable instruments deposited or to be deposited for
collection in the ordinary course of business,

(c)    advances made in connection with purchases of goods or services in the
ordinary course of business,

(d)    Investments received in settlement of amounts due to any Loan Party or
any of its Subsidiaries effected in the ordinary course of business or owing to
any Loan Party or any of its Subsidiaries as a result of Insolvency Proceedings
involving an account debtor or upon the foreclosure or enforcement of any Lien
in favor of a Loan Party or its Subsidiaries,

(e)    Investments owned by any Loan Party or any of its Subsidiaries on the
Closing Date and set forth on Schedule 1.1(a),

(f)    guarantees permitted under the definition of Permitted Indebtedness,

(g)    unsecured loans and advances (collectively, “Permitted Intercompany
Advances”) made by (i) a Loan Party to another Loan Party, (ii) a Subsidiary of
Borrower that is not a Loan Party to another Subsidiary of Borrower that is not
a Loan Party, (iii) a Subsidiary of Borrower that is not a Loan Party to a Loan
Party, so long as the parties thereto are party to the Intercompany
Subordination Agreement, and (iv) a Loan Party to a Subsidiary of Borrower that
is not a Loan Party so long as (x) the aggregate principal amount of all such
loans and advances under this clause (iv) (by type, not by the borrower) does
not exceed, together with any Permitted Acquisitions made pursuant to clause
(k)(ii) below, $40,000,000 outstanding at any one time and (y) at the time of
the making of such loan or advance, no Event of Default has occurred and is
continuing or would result therefrom,

(h)    Equity Interests or other securities acquired in connection with the
satisfaction or enforcement of Indebtedness or claims due or owing to a Loan
Party or its Subsidiaries (in bankruptcy of customers or suppliers or otherwise
outside the ordinary course of business) or as security for any such
Indebtedness or claims,

(i)    deposits of cash made in the ordinary course of business to secure
performance of operating leases,

(j)    (i) non-cash loans and advances to employees, officers, and directors of
Borrower or any of its Subsidiaries for the purpose of purchasing Equity
Interests in Borrower so long as the proceeds of such loans are used in their
entirety to purchase such Equity Interests in Borrower, and (ii) loans and
advances to employees and officers of Borrower or any of its Subsidiaries in the
ordinary course of business for any other business purpose and in an aggregate
principal amount not to exceed $5,000,000 outstanding at any one time,

 

- 31 -



--------------------------------------------------------------------------------

(k)    (i) Permitted Acquisitions to the extent that any Person or property
acquired in such Permitted Acquisition becomes a part of a Loan Party or becomes
a Guarantor in the manner contemplated by Section 5.11, and (ii) Permitted
Acquisitions to the extent that any Person or property acquired in such
Permitted Acquisition does not become a Guarantor or a part of a Loan Party in
an aggregate amount at any time outstanding not to exceed, together with any
Permitted Intercompany Advances made pursuant to clause (g)(iv) above,
$40,000,000,

(l)    Investments in the form of capital contributions and the acquisition of
Equity Interests made by any Loan Party in any other Loan Party (other than
capital contributions to or the acquisition of Equity Interests of Borrower),

(m)    Investments resulting from entering into (i) Bank Product Agreements or
(ii) Hedge Agreements of the type described in clause (j) of the definition of
Permitted Indebtedness,

(n)    equity Investments by any Loan Party in any Subsidiary of such Loan Party
which is required by law to maintain a minimum net capital requirement or as may
be otherwise required by applicable law,

(o)    Investments held by a Person acquired in a Permitted Acquisition to the
extent that such Investments were not made in contemplation of or in connection
with such Permitted Acquisition and were in existence on the date of such
Permitted Acquisition,

(p)    Investments so long as (i) no Event of Default has occurred and is
continuing or would result therefrom and (ii) Borrower demonstrates that the
Consolidated Leverage Ratio, calculated on a pro forma basis after giving effect
to such Investment and any Indebtedness incurred in connection therewith, is not
greater than 2.75 to 1.00,

(q)    so long as no Event of Default has occurred and is continuing or would
result therefrom, any other Investments in an aggregate amount not to exceed
$30,000,000 during the term of this Agreement.

For all purposes of this Agreement, if an Investment meets the criteria of more
than one of the types of Permitted Investments described in the above clauses
(other than under clause (p)), the Loan Party in question (i) shall have the
right to determine in its sole discretion the category to which such Investment
is to be allocated, (ii) shall not be required to allocate the amount of such
Investment to more than one of such categories, (iii) may elect in its sole
discretion to apportion such item of Investment between or among any two or more
of such categories otherwise applicable, and (iv) may effect a reallocation of
all or any part of such Investment made under clauses (g)(iv), (j), (k)(ii) and
(q) to, between or among any one or more of such clauses (g)(iv), (j), (k)(ii)
and (q) at any time and from time to time (provided that, at the time such
reclassification, such Investments meets the requirements set forth in such
clause (g)(iv), (j), (k)(ii) or (q)).

“Permitted Liens” means

(a)    Liens created pursuant to the Loan Documents (including, without
limitation, Liens in favor of the Swingline Lender and/or the Issuing Lenders,
as applicable, on Cash Collateral granted pursuant to the Loan Documents),

 

- 32 -



--------------------------------------------------------------------------------

(b)    Liens for unpaid taxes, assessments, or other governmental charges or
levies that either (i) are not yet delinquent, or (ii) the underlying taxes,
assessments, or charges or levies are the subject of Permitted Protests,

(c)    judgment Liens arising solely as a result of the existence of judgments,
orders, or awards that do not constitute an Event of Default under Section 8.3,

(d)    Liens set forth on Schedule 1.1(b); provided, that to qualify as a
Permitted Lien, any such Lien described on Schedule 1.1(b) shall only secure the
Indebtedness that it secures on the Closing Date and any Refinancing
Indebtedness in respect thereof,

(e)    the interests of lessors under operating leases and licensors under
license agreements entered into in the ordinary course of business that do not
interfere in any material respect with the operations of the business of
Borrower and its Subsidiaries,

(f)    purchase money Liens on fixtures and equipment and the interests of
lessors under Capital Leases to the extent that such Liens or interests secure
Permitted Purchase Money Indebtedness and so long as (i) such Lien attaches only
to the asset purchased, leased or otherwise acquired and the proceeds thereof,
and (ii) such Lien only secures the Indebtedness that was incurred to acquire
the asset purchased, leased or otherwise acquired or any Refinancing
Indebtedness in respect thereof,

(g)    Liens arising by operation of law and not as a result of any default or
omission by any Loan Party or its Subsidiaries in favor of warehousemen,
landlords, carriers, mechanics, materialmen, laborers, or suppliers, incurred in
the ordinary course of business and not in connection with the borrowing of
money, and which Liens either (i) are for sums not yet delinquent, or (ii) are
the subject of Permitted Protests,

(h)    Liens on amounts deposited to secure obligations of Borrower and its
Subsidiaries in connection with worker’s compensation or other unemployment
insurance or other social security legislation (other than Liens imposed
pursuant to ERISA),

(i)    Liens on amounts deposited to secure obligations of Borrower and its
Subsidiaries in connection with the making or entering into of bids, tenders,
contracts or leases in the ordinary course of business and not in connection
with the borrowing of money,

(j)    Liens on amounts deposited to secure reimbursement obligations of
Borrower and its Subsidiaries with respect to surety or appeal bonds obtained in
the ordinary course of business,

(k)    with respect to any Real Property (i) easements, rights of way,
encroachments, minor defects or irregularities in title, zoning restrictions,
municipal bylaws, development agreements, and entitlement, land use, building or
planning restrictions or regulations that, individually or in the aggregate, do
not materially interfere with or impair the use or operation thereof, and
(ii) the extent such Real Property is leased by a Loan Party, any Liens to which
the underlying fee or any other interest in such leased Real Property (or the
land on which or the building in which such leased Real Property may be located)
is subject, including rights of the landlord under the applicable lease and all
superior, underlying and ground leases and renewals, extensions, amendments or
substitutions thereof,

(l)    licenses of patents, trademarks, copyrights, and other intellectual
property rights entered into in the ordinary course of business,

 

- 33 -



--------------------------------------------------------------------------------

(m)    Liens that are replacements of Permitted Liens to the extent that the
original Indebtedness is the subject of permitted Refinancing Indebtedness and
so long as the replacement Liens only encumber those assets that secured the
original Indebtedness and, if applicable, subject to subordination terms and
conditions that are at least as favorable to the Lender Group as those that were
applicable to the original Lien,

(n)    rights of setoff or bankers’ liens upon deposits of funds in favor of
banks or other depository institutions, solely to the extent incurred in
connection with the maintenance of such Deposit Accounts in the ordinary course
of business or under the general business conditions of a bank,

(o)    Liens granted in the ordinary course of business on the unearned portion
of insurance premiums securing the financing of insurance premiums to the extent
the financing is permitted under the definition of Permitted Indebtedness,

(p)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods,

(q)    Liens solely on any cash earnest money deposits made by Borrower or any
of its Subsidiaries in connection with any letter of intent or purchase
agreement with respect to a Permitted Acquisition,

(r)    Liens assumed by Borrower or its Subsidiaries in connection with a
Permitted Acquisition that secure Indebtedness permitted under clause (g) of the
definition of Permitted Indebtedness, and

(s)    other Liens as to which the aggregate amount of the obligations secured
thereby does not exceed $30,000,000;

provided that Liens permitted under clauses (d), (f), (h), (i), (j), (l), (n),
(o), (p), (q) and (s) of this definition shall not encumber any Real Property of
Borrower or any of its Subsidiaries.

For all purposes of this Agreement and subject to the limitations set forth
above, if a Lien meets the criteria of more than one of the types of Permitted
Liens described in the above clauses, the Loan Party in question (i) shall have
the right to determine in its sole discretion the category to which such Lien is
to be allocated, (ii) shall not be required to allocate the amount of such Lien
to more than one of such categories, (iii) may elect in its sole discretion to
apportion such item of Lien between or among any two or more of such categories
otherwise applicable, and (iv) may effect a reallocation of all or any part of
such Lien incurred under clauses (f), (r) and (s) to, between or among any one
or more of such clauses (f), (r) and (s) at any time and from time to time
(provided that, at the time such reclassification, such Liens meets the
requirements set forth in such clause (f), (r) or (s)).

“Permitted Protest” means the right of Borrower or any of its Subsidiaries to
protest any Lien (other than any Lien that secures the Obligations), taxes
(other than payroll taxes or taxes that are the subject of a United States
federal tax lien), or rental payment, provided that (a) a reserve with respect
to such obligation is established on Borrower’s or its Subsidiaries’ books and
records in such amount as is required under GAAP, (b) any such protest is
instituted promptly and prosecuted diligently by Borrower or its Subsidiary, as
applicable, in good faith, and (c) Agent is satisfied that, while any such
protest is pending, there will be no impairment of the enforceability, validity,
or priority of any of Agent’s Liens.

“Permitted Purchase Money Indebtedness” has the meaning specified therefor in
clause (c) of the definition of Permitted Indebtedness.

 

- 34 -



--------------------------------------------------------------------------------

“Person” means natural persons, corporations, limited liability companies,
limited partnerships, general partnerships, limited liability partnerships,
joint ventures, trusts, land trusts, business trusts, or other organizations,
irrespective of whether they are legal entities, and governments and agencies
and political subdivisions thereof.

“Platform” has the meaning specified therefor in Section 17.10(c).

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Lender” has the meaning specified therefor in Section 17.10(c).

“Purchase Price” means, with respect to any Acquisition, an amount equal to the
aggregate consideration, whether cash, property or securities (including the
fair market value of any Equity Interests of Borrower issued in connection with
such Acquisition and including the maximum amount of Earn-Outs), paid or
delivered by Borrower or one of its Subsidiaries in connection with such
Acquisition (whether paid at the closing thereof or payable thereafter and
whether fixed or contingent), but excluding therefrom (a) any cash of the seller
and its Affiliates used to fund any portion of such consideration and (b) any
cash or Cash Equivalents acquired in connection with such Acquisition.

“Qualified Equity Interests” means and refers to any Equity Interests issued by
Borrower (and not by one or more of its Subsidiaries) that is not a Disqualified
Equity Interest.

“Quanex Foundation” means Quanex Foundation, a Texas non-profit corporation
(File Number: 68333201).

“Quanex Incentive Plans” means (a) the Quanex Building Products Corporation 2008
Omnibus Incentive Plan and (b) the Quanex Building Products Corporation Deferred
Compensation Plan, each as amended, modified, supplemented, renewed, extended or
restated from time to time in accordance with the terms of this Agreement.

“Reaffirmation Agreement” means the Reaffirmation Agreement and Amendment dated
as of even date with this Agreement by Borrower, Guarantors and certain
Subsidiaries party thereto to Agent for the benefit of the Lenders.

“Real Property” means any estates or interests in real property now owned or
hereafter acquired by Borrower or its Subsidiaries and the improvements thereto.

“Recipient” means (a) Agent, (b) any Lender and (c) the Issuing Lender, as
applicable.

“Record” means information that is inscribed on a tangible medium or that is
stored in an electronic or other medium and is retrievable in perceivable form.

“Reference Period” means, as of any date of determination, the period of four
(4) consecutive Fiscal Quarters ended on or immediately prior to such date for
which Borrower has delivered financial statements and a Compliance Certificate
pursuant to Section 5.1.

“Refinancing Indebtedness” means refinancings, renewals, or extensions of
Indebtedness so long as:

 

- 35 -



--------------------------------------------------------------------------------

(a)    such refinancings, renewals, or extensions do not result in an increase
in the principal amount of the Indebtedness so refinanced, renewed, or extended,
other than by the amount of premiums paid thereon and the fees and expenses
incurred in connection therewith and by the amount of unfunded commitments with
respect thereto,

(b)    such refinancings, renewals, or extensions do not result in a shortening
of the final stated maturity or the average weighted maturity (measured as of
the refinancing, renewal, or extension) of the Indebtedness so refinanced,
renewed, or extended, nor are they on terms or conditions that, taken as a
whole, are or could reasonably be expected to be materially adverse to the
interests of the Lenders,

(c)    if the Indebtedness that is refinanced, renewed, or extended was
Subordinated Indebtedness, then the terms and conditions of the refinancing,
renewal, or extension must include subordination terms and conditions that are
at least as favorable to the Lender Group as those that were applicable to the
refinanced, renewed, or extended Indebtedness,

(d)    the Indebtedness that is refinanced, renewed, or extended is not recourse
to any Person that is liable on account of the Obligations other than those
Persons which were obligated with respect to the Indebtedness that was
refinanced, renewed, or extended,

(e)    if the Indebtedness that is refinanced, renewed or extended was
unsecured, such refinancing, renewal or extension shall be unsecured,

(f)    if the Indebtedness that is refinanced, renewed or extended was secured
(i) such refinancing, renewal or extension shall be secured by substantially the
same or less collateral as secured such refinanced, renewed or extended
Indebtedness on terms no less favorable to Agent or the Lender Group and
(ii) the Liens securing such refinancing, renewal or extension shall not have a
priority more senior than the Liens securing such refinanced, renewed or
extended Indebtedness, and

(g)    at the time of the incurrence thereof, no Default or Event of Default
shall have occurred and be continuing.

“Register” has the meaning specified therefor in Section 13.1(c).

“Reimbursement Obligation” means the obligation of the Borrower to reimburse the
Issuing Lender pursuant to Section 2.15(e) for amounts drawn under Letters of
Credit issued by the Issuing Lender.

“Remedial Action” means all actions taken to (a) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate, or in any way address Hazardous
Materials in the indoor or outdoor environment, (b) prevent or minimize a
release or threatened release of Hazardous Materials so they do not migrate or
endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment, (c) restore or reclaim natural resources or the
environment, (d) perform any pre-remedial studies, investigations, or
post-remedial operation and maintenance activities, or (e) conduct any other
actions with respect to Hazardous Materials required by Environmental Laws.

“Replacement Rate” has the meaning assigned thereto in Section 2.18(c).

“Required Lenders” means, at any time, one or more Lenders having or holding
more than 50% of the aggregate outstanding Incremental Term Loans, Revolving
Credit Exposure and unfunded Commitments of all Lenders, or if the Revolving
Credit Commitment has been terminated, any combination of Lenders holding more
than 50% of the aggregate Incremental Term Loans and Revolving Credit Exposure;
provided, that the outstanding Incremental Term Loans, Revolving Credit Exposure
and unfunded Commitments of any Defaulting Lender shall be disregarded in the
determination of the Required Lenders.

 

- 36 -



--------------------------------------------------------------------------------

“Responsible Officer” means, as to any Person, the chief executive officer,
president, chief financial officer, controller, treasurer or assistant treasurer
of such Person or any other officer of such Person designated in writing by
Borrower and reasonably acceptable to Agent; provided that, to the extent
requested thereby, Agent shall have received a certificate of such Person
certifying as to the incumbency and genuineness of the signature of each such
officer. Any document delivered hereunder or under any other Loan Document that
is signed by a Responsible Officer of a Person shall be conclusively presumed to
have been authorized by all necessary corporate, partnership and/or other action
on the part of such Person and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Person.

“Restricted Payment” means to (a) declare or pay any dividend or make any other
payment or distribution, directly or indirectly, on account of Equity Interests
issued by Borrower or any of its Subsidiaries (including any payment in
connection with any merger or consolidation involving Borrower or any of its
Subsidiaries) or to the direct or indirect holders of Equity Interests issued by
Borrower or any of its Subsidiaries in their capacity as such (other than
dividends or distributions payable in Qualified Equity Interests issued by
Borrower, (b) purchase, redeem, make any sinking fund or similar payment, or
otherwise acquire or retire for value (including in connection with any merger
or consolidation involving Borrower or any of its Subsidiaries) any Equity
Interests issued by Borrower or any of its Subsidiaries, (c) make any payment to
retire, or to obtain the surrender of, any outstanding warrants, options, or
other rights to acquire Equity Interests of Borrower or any of its Subsidiaries
now or hereafter outstanding, or (d) make, or cause or suffer to permit to make,
any payment or prepayment of principal of, premium, if any, or interest on, or
redemption, purchase, retirement, defeasance (including in-substance or legal
defeasance), sinking fund or similar payment with respect to, any Subordinated
Indebtedness.

“Revaluation Date” means:

(a)    with respect to any Loan, each of the following: (i) each date of a
borrowing of a LIBOR Rate Loan, (ii) each date of a continuation of a LIBOR Rate
Loan denominated in an Alternative Currency and (iii) such additional dates as
Agent shall determine or the Required Lenders shall require; and

(b)    with respect to any Letter of Credit, each of the following: (i) each
date of issuance of a Letter of Credit, (ii) each date of an amendment of any
such Letter of Credit having the effect of increasing the amount thereof,
(iii) each date of any payment by the Issuing Lender under any Letter of Credit
denominated in an Alternative Currency and (iv) such additional dates as Agent
or the Issuing Lender shall determine or the Required Lenders shall require.

“Revolving Credit Commitment” means (a) as to any Revolving Credit Lender, the
obligation of such Revolving Credit Lender to make Revolving Credit Loans to,
and to purchase participations in L/C Obligations and Swingline Loans for the
account of, the Borrower hereunder in an aggregate principal amount at any time
outstanding not to exceed the amount set forth opposite such Revolving Credit
Lender’s name on the Register, as such amount may be modified at any time or
from time to time pursuant to the terms hereof (including, without limitation,
Section 2.20) and (b) as to all Revolving Credit Lenders, the aggregate
commitment of all Revolving Credit Lenders to make Revolving Credit Loans, as
such amount may be modified at any time or from time to time pursuant to the
terms hereof (including, without limitation, Section 2.20). The aggregate
Revolving Credit Commitment of all the Revolving Credit Lenders on the Closing
Date shall be $325,000,000. The initial Revolving Credit Commitment of each
Revolving Credit Lender is set forth opposite the name of such Lender on
Schedule 1.1(d).

 

- 37 -



--------------------------------------------------------------------------------

“Revolving Credit Commitment Increase” has the meaning specified in
Section 2.20(a).

“Revolving Credit Commitment Percentage” means, with respect to any Revolving
Credit Lender at any time, the percentage of the total Revolving Credit
Commitments of all the Revolving Credit Lenders represented by such Revolving
Credit Lender’s Revolving Credit Commitment. If the Revolving Credit Commitments
have terminated or expired, the Revolving Credit Commitment Percentages shall be
determined based upon the Revolving Credit Commitments most recently in effect,
giving effect to any assignments. The Revolving Credit Commitment Percentage of
each Revolving Credit Lender on the Closing Date is set forth opposite the name
of such Lender on Schedule 1.1(d).

“Revolving Credit Exposure” means, as to any Revolving Credit Lender at any
time, the Dollar Equivalent amount of the aggregate principal amount at such
time of its outstanding Revolving Credit Loans and such Revolving Credit
Lender’s participation in L/C Obligations and Swingline Loans at such time.

“Revolving Credit Facility” means the revolving credit facility established
pursuant to Section 2 (including any increase in such revolving credit facility
established pursuant to Section 2.20).

“Revolving Credit Lenders” means, collectively, all of the Lenders with a
Revolving Credit Commitment.

“Revolving Credit Loan” means any revolving loan made to the Borrower pursuant
to Section 2.5, and all such revolving loans collectively as the context
requires.

“Revolving Credit Note” means a promissory note made by the Borrower in favor of
a Revolving Credit Lender evidencing the Revolving Credit Loans made by such
Revolving Credit Lender, substantially in the form attached as Exhibit C-1, and
any substitutes therefor, and any replacements, restatements, renewals or
extension thereof, in whole or in part.

“Revolving Credit Outstandings” means the sum of (a) with respect to Revolving
Credit Loans and Swingline Loans on any date, the Dollar Equivalent amount of
the aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of Revolving Credit Loans and Swingline
Loans, as the case may be, occurring on such date; plus (b) with respect to any
L/C Obligations on any date, the Dollar Equivalent amount of the aggregate
outstanding amount thereof on such date after giving effect to any Extensions of
Credit occurring on such date and any other changes in the aggregate amount of
the L/C Obligations as of such date, including as a result of any reimbursements
of outstanding unpaid drawings under any Letters of Credit or any reductions in
the maximum amount available for drawing under Letters of Credit taking effect
on such date.

“S&P” means Standard & Poor’s Financial Services LLC, a part of McGraw-Hill
Financial and any successor thereto.

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by Agent or the Issuing Lender, as applicable, to be customary in the
place of disbursement or payment for the settlement of international banking
transactions in the relevant Alternative Currency.

“Sanctioned Country” means at any time, a country, region or territory which is
itself or whose government is the subject or target of any Sanctions (including
Cuba, Iran, North Korea, Syria and the Crimean Region of Ukraine).

 

- 38 -



--------------------------------------------------------------------------------

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, including
Specially Designated Nationals and Blocked Persons, the U.S. Department of
State, the United Nations Security Council, the European Union, any European
Union member state, Her Majesty’s Treasury, or other relevant sanctions
authority, (b) any Person operating, organized or resident in a Sanctioned
Country or (c) any Person directly or indirectly owned or controlled
(individually or in the aggregate) by or acting on behalf of any such Person or
Persons described in clauses (a) and (b).

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government (including
those administered by OFAC), the United Nations Security Council, the European
Union or any European Union member state, Her Majesty’s Treasury, or other
relevant sanctions authority.

“SEC” means the United States Securities and Exchange Commission and any
successor thereto.

“Securities Account” means a securities account (as that term is defined in the
Code).

“Security Documents” means the Guaranty and Security Agreement, the Control
Agreements, the Patent Security Agreement, the Trademark Security Agreement, the
Copyright Security Agreement, and each other security agreement or other
instrument or document executed and delivered to Agent pursuant to this
Agreement or any other Loan Document granting a Lien to secure any of the
Obligations.

“Solvency Certificate” means a solvency certificate substantially in the form of
Exhibit H.

“Solvent” means, with respect to any Person as of any date of determination
that, (a) the sum of the Indebtedness and other liabilities (including
contingent liabilities) of such Person and its Subsidiaries, on a Consolidated
basis, does not exceed the fair value of the assets of such Person and its
Subsidiaries, on a Consolidated basis; (b) the capital of such Person and its
Subsidiaries, on a Consolidated basis, is not unreasonably small in relation to
the conducting of the business of such Person and its Subsidiaries, on a
Consolidated basis; (c) the present fair saleable value of the assets of such
Person and its Subsidiaries, on a Consolidated basis, is not less than the
amount that will be required to pay the probable liabilities (including
contingent liabilities) of such Person and its Subsidiaries, on a Consolidated
basis, on their debts as they become absolute and matured in the ordinary course
of business; (d) such Person and its Subsidiaries do not intend to incur, or
believe that they will incur, on a Consolidated basis debts or liabilities
(including current obligations and contingent liabilities) beyond their ability
to pay such debts and liabilities on a Consolidated basis as they mature in the
ordinary course of business; and (e) such Person and its Subsidiaries, on a
Consolidated basis, are able to pay their respective debts and liabilities,
contingent liabilities and other commitments as they mature in the ordinary
course of business. For the purposes hereof, the amount of any contingent
liability at any time shall be computed as the amount that, in light of all of
the facts and circumstances existing at such time, represents the amount that
would reasonably be expected to become an actual or matured liability.

“Spot Rate” for a currency means the rate determined by Agent or the Issuing
Lender, as applicable, to be the rate quoted by the Person acting in such
capacity as the spot rate for the purchase by such Person of such currency with
another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two Business Days prior to the date as of
which the foreign exchange computation is made; provided that Agent or the
Issuing Lender may obtain such spot rate from another financial institution
designated by Agent or the Issuing Lender if the Person acting in such capacity
does not have as of the date of determination a spot buying rate for any such
currency; provided further that the Issuing Lender may use such spot rate quoted
on the date as of which the foreign exchange computation is made in the case of
any Letter of Credit denominated in an Alternative Currency.

 

- 39 -



--------------------------------------------------------------------------------

“Sterling” or “£” means the lawful currency of the United Kingdom.

“Subordinated Indebtedness” means any Indebtedness of Borrower or its
Subsidiaries incurred from time to time that is subordinated in right of payment
to the Obligations; provided that, if such Indebtedness is secured, it shall be
subject to an intercreditor agreement in form and substance reasonably
acceptable to Agent.

“Subsidiary” of a Person means a corporation, partnership, limited liability
company, or other entity in which that Person directly or indirectly owns or
controls the Equity Interests having ordinary voting power to elect a majority
of the Board of Directors of such corporation, partnership, limited liability
company, or other entity. Notwithstanding the foregoing, Quanex Foundation, a
non-profit Texas corporation, shall be deemed to not be a Subsidiary so long as
it remains a non-profit entity.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Swingline Commitment” means the lesser of (a) $15,000,000 and (b) the Revolving
Credit Commitment.

“Swingline Facility” means the swingline facility established pursuant to
Section 2.

“Swingline Lender” means Wells Fargo in its capacity as swingline lender
hereunder or any successor thereto.

“Swingline Loan” means any swingline loan made by the Swingline Lender to the
Borrower pursuant to Section 2.6, and all such swingline loans collectively as
the context requires.

“Swingline Note” means a promissory note made by the Borrower in favor of the
Swingline Lender evidencing the Swingline Loans made by the Swingline Lender,
substantially in the form attached as Exhibit C-2, and any substitutes therefor,
and any replacements, restatements, renewals or extension thereof, in whole or
in part.

“Swingline Participation Amount” has the meaning assigned thereto in
Section 2.6(b)(iii).

“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by Agent
to be a suitable replacement) is open for the settlement of payments in Euro.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, fines, additions
to tax or penalties applicable thereto.

“Trademark Security Agreement” has the meaning specified therefor in the
Guaranty and Security Agreement.

 

- 40 -



--------------------------------------------------------------------------------

“Transactions” means, collectively, (a) the consummation of the refinancing of
the Indebtedness outstanding under the Existing Credit Agreement, (b) the
execution, delivery and performance by each Loan Party of the Loan Documents to
which it is a party, the Extensions of Credit on the Closing Date and the use of
proceeds thereof, and (c) the payment of all fees and expenses in connection
with the foregoing.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
LIBOR Rate Loan.

“Uniform Customs” means the Uniform Customs and Practice for Documentary Credits
(2007 Revision), effective July, 2007 International Chamber of Commerce
Publication No. 600.

“United States” means the United States of America.

“U.S. Person” means a “United States Person” within the meaning of
Section 7701(a)(30) of the IRC.

“U.S. Tax Compliance Certificate” has the meaning specified therefor in
Section 16.7(b)(ii)(3).

“Voidable Transfer” has the meaning specified therefor in Section 17.9.

“Wells Fargo” has the meaning specified therefor in the preamble to this
Agreement.

“Withdrawal Liability” means liability with respect to a Multiemployer Plan as a
result of a complete or partial withdrawal from such Multiemployer Plan, as such
terms are defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent” means any Loan Party and Agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.2     Accounting Terms. All accounting terms not specifically defined herein
shall be construed in accordance with GAAP; provided, that if Borrower notifies
Agent that Borrower requests an amendment to any provision hereof to eliminate
the effect of any Accounting Change occurring after the Closing Date or in the
application thereof on the operation of such provision (or if Agent notifies
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such Accounting Change or in the application thereof, then Agent and
Borrower agree that they will negotiate in good faith amendments to the
provisions of this Agreement that are directly affected by such Accounting
Change with the intent of having the respective positions of the Lenders and
Borrower after such Accounting Change conform as nearly as possible to their
respective positions as of the date of this Agreement and, until any such
amendments have been agreed upon and agreed to by the Required Lenders, the
provisions in this Agreement shall be calculated as if no such Accounting Change
had occurred. When used herein, the term “financial statements” shall include
the notes and schedules thereto. Whenever the term “Borrower” is used in respect
of a financial covenant or a related definition, it shall be understood to mean
Borrower and its Subsidiaries on a consolidated basis, unless the context
clearly requires otherwise. Notwithstanding anything to the contrary contained
herein, (a) all financial statements delivered hereunder shall be prepared, and
all financial covenants contained

 

- 41 -



--------------------------------------------------------------------------------

herein shall be calculated, without giving effect to any election under the
Statement of Financial Accounting Standards Board’s Accounting Standards
Codification Topic 825 (or any similar accounting principle) permitting a Person
to value its financial liabilities or Indebtedness at the fair value thereof,
and (b) the term “unqualified opinion” as used herein to refer to opinions or
reports provided by accountants shall mean an opinion or report that is
(i) unqualified, and (ii) does not include any explanation, supplemental
comment, or other comment concerning the ability of the applicable Person to
continue as a going concern or concerning the scope of the audit.

1.3    Code. Any terms used in this Agreement that are defined in the Code shall
be construed and defined as set forth in the Code unless otherwise defined
herein; provided, that to the extent that the Code is used to define any term
herein and such term is defined differently in different Articles of the Code,
the definition of such term contained in Article 9 of the Code shall govern.

1.4     Construction. Unless the context of this Agreement or any other Loan
Document clearly requires otherwise, references to the plural include the
singular, references to the singular include the plural, the terms “includes”
and “including” are not limiting, and the term “or” has, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or.” The words
“hereof,” “herein,” “hereby,” “hereunder,” and similar terms in this Agreement
or any other Loan Document refer to this Agreement or such other Loan Document,
as the case may be, as a whole and not to any particular provision of this
Agreement or such other Loan Document, as the case may be. Section, subsection,
clause, schedule, and exhibit references herein are to this Agreement unless
otherwise specified. Any reference in this Agreement or in any other Loan
Document to any agreement, instrument, or document shall include all
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements, thereto and thereof, as
applicable (subject to any restrictions on such alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements set forth herein). The words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties. Any reference herein or in
any other Loan Document to the satisfaction, repayment, or payment in full of
the Obligations shall mean (a) the payment or repayment in full in immediately
available funds of (i) the principal amount of, and interest accrued and unpaid
with respect to, all outstanding Loans, together with the payment of any premium
applicable to the repayment of the Loans, (ii) all Lender Group Expenses that
have accrued and are unpaid regardless of whether demand has been made therefor,
(iii) all fees or charges that have accrued hereunder or under any other Loan
Document (including the Commitment Fees) and are unpaid, (b) in the case of
contingent reimbursement obligations with respect to Letters of Credit,
providing Cash Collateral, (c) the receipt by Agent of cash collateral in order
to secure any other contingent Obligations for which a claim or demand for
payment has been made on or prior to such time or in respect of matters or
circumstances known to Agent or a Lender at such time that are reasonably
expected to result in any loss, cost, damage, or expense (including reasonable
attorneys’ fees and legal expenses), such cash collateral to be in such amount
as Agent reasonably determines is appropriate to secure such contingent
Obligations, (d) the payment or repayment in full in immediately available funds
of all other outstanding Obligations (including the payment of any termination
amount then applicable (or which would or could become applicable as a result of
the repayment of the other Obligations) under Hedge Agreements provided by Hedge
Providers) other than (i) unasserted contingent indemnification Obligations,
(ii) any Bank Product Obligations (other than Hedge Obligations) that, at such
time, are allowed by the applicable Bank Product Provider to remain outstanding
without being required to be repaid or cash collateralized, and (iii) any Hedge
Obligations that, at such time, are allowed by the applicable Hedge Provider to
remain outstanding without being required to be repaid, and (e) the termination
of all of the Commitments of the Lenders. Any reference herein to any Person
shall be construed to include such Person’s successors and assigns; provided
that no Loan Party shall assign its obligations under the Loan Documents except
in accordance with Section 13.1. Any requirement of a writing contained herein
or in any other Loan Document shall be satisfied by the transmission of a
Record.

 

- 42 -



--------------------------------------------------------------------------------

1.5    Time References. Unless the context of this Agreement or any other Loan
Document clearly requires otherwise, all references to time of day refer to
Eastern standard time or Eastern daylight saving time, as in effect in
Charlotte, North Carolina on such day. For purposes of the computation of a
period of time from a specified date to a later specified date, the word “from”
means “from and including” and the words “to” and “until” each means “to and
including”; provided that, with respect to a computation of fees or interest
payable to Agent or any Lender, such period shall in any event consist of at
least one full day.

1.6    Schedules and Exhibits. All of the schedules and exhibits attached to
this Agreement shall be deemed incorporated herein by reference.

1.7    Exchange Rates: Currency Equivalents.

(a)    Agent or the Issuing Lender shall determine the Spot Rates as of each
Revaluation Date to be used for calculating Dollar Equivalent amounts of
Extensions of Credit and Revolving Credit Outstandings denominated in
Alternative Currencies. Such Spot Rates shall become effective as of such
Revaluation Date and shall be the Spot Rates employed in converting any amounts
between the applicable currencies until the next Revaluation Date to occur.
Except for purposes of financial statements delivered by Loan Parties hereunder
or calculating financial covenants hereunder or except as otherwise provided
herein, the applicable amount of any currency (other than Dollars) for purposes
of the Loan Documents shall be such Dollar Equivalent amount as so determined by
Agent or the Issuing Lender.

(b)    Wherever in this Agreement in connection with a borrowing, conversion,
continuation or prepayment of a LIBOR Rate Loan or the issuance, amendment or
extension of a Letter of Credit, an amount, such as a required minimum, a
required maximum or multiple amount, is expressed in Dollars, but such LIBOR
Rate Loan or Letter of Credit is denominated in an Alternative Currency, such
amount shall be the relevant Alternative Currency Equivalent of such Dollar
amount (rounded to the nearest unit of such Alternative Currency, with 0.5 of a
unit being rounded upward), as determined by Agent or the Issuing Lender, as
applicable.

1.8    Change of Currency.

(a)    The obligation of the Borrower to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption. If, in relation to the currency of any such
member state, the basis of accrual of interest expressed in this Agreement in
respect of that currency shall be inconsistent with any convention or practice
in the London interbank market for the basis of accrual of interest in respect
of the Euro, such expressed basis shall be replaced by such convention or
practice with effect from the date on which such member state adopts the Euro as
its lawful currency; provided that if any borrowing in the currency of such
member state is outstanding immediately prior to such date, such replacement
shall take effect, with respect to such borrowing, at the end of the then
current Interest Period.

(b)    Each provision of this Agreement shall be subject to such reasonable
changes of construction as Agent may from time to time specify to be appropriate
to reflect the adoption of the Euro by any member state of the European Union
and any relevant market conventions or practices relating to the Euro.

(c)    Each provision of this Agreement also shall be subject to such reasonable
changes of construction as Agent may from time to time specify to be appropriate
to reflect a change in currency of any other country and any relevant market
conventions or practices relating to the change in currency.

 

- 43 -



--------------------------------------------------------------------------------

1.9    Rates. Agent does not warrant or accept responsibility for, and shall not
have any liability with respect to, the administration, submission or any other
matter related to the rates in the definition of “LIBOR”.

2.    CREDIT FACILITY AND TERMS OF PAYMENT.

2.1    [Reserved].

2.2    [Reserved].

2.3    Repayment of Incremental Term Loans. In the event any Incremental Term
Loans are made, such Incremental Term Loans shall be repaid by Borrower in the
amount and on the dates set forth in the Incremental Amendment with respect to
thereto.

2.4    Prepayments of Incremental Term Loans.

(a)    Optional Prepayments. Borrower shall have the right at any time and from
time to time, without premium or penalty, to prepay any Incremental Term Loans,
in whole or in part, with irrevocable prior written notice to Agent
substantially in the form attached as Exhibit E (a “Notice of Prepayment”) given
not later than 11:00 a.m. (i) on the same Business Day as each Base Rate Loan
and (ii) at least three (3) Business Days before each LIBOR Rate Loan,
specifying the date and amount of repayment, whether the repayment is of LIBOR
Rate Loans or Base Rate Loans or a combination thereof, and if a combination
thereof, the amount allocable to each and the Class(es) of the Incremental Term
Loans to be repaid. Each optional prepayment of the Incremental Term Loans
hereunder shall be in an aggregate principal amount of at least $1,000,000 or
any whole multiple of $500,000 in excess thereof (or, in each case, if less, the
entire principal amount thereof then outstanding) and shall be applied to the
outstanding principal installments of the applicable Class(es) of Incremental
Term Loan on a pro rata basis, including the bullet payment on the Maturity
Date. Each repayment shall be accompanied by any amount required to be paid
pursuant to Section 2.19(e). A Notice of Prepayment received after 11:00 a.m.
shall be deemed received on the next Business Day. Agent shall promptly notify
the applicable Lenders of each Notice of Prepayment. Notwithstanding the
foregoing, Borrower may rescind any notice of prepayment under this
Section 2.4(a) if such prepayment would have resulted from a refinancing of the
applicable Incremental Term Loans or the consummation of other transactions,
which refinancing or other transactions shall not be consummated or shall
otherwise be delayed

(b)    No Reborrowings. Amounts prepaid under the Incremental Term Loans
pursuant to this Section 2.4 may not be reborrowed.

2.5    Revolving Credit Loans. Subject to the terms and conditions of this
Agreement and the other Loan Documents, and in reliance upon the representations
and warranties set forth in this Agreement and the other Loan Documents, each
Revolving Credit Lender severally agrees to make Revolving Credit Loans to the
Borrower in Dollars or one or more Alternative Currencies from time to time from
the Closing Date to, but not including, the Maturity Date as requested by the
Borrower in accordance with the terms of Section 2.7; provided, that (a) the
Revolving Credit Outstandings shall not exceed the Revolving Credit Commitment,
(b) the Revolving Credit Exposure of any Revolving Credit Lender shall not at
any time exceed such Revolving Credit Lender’s Revolving Credit Commitment and
(c) the aggregate Revolving Credit Outstandings denominated in Alternative
Currencies shall not exceed the Alternative Currency Sublimit. Each Revolving
Credit Loan by a Revolving Credit Lender shall be in a principal amount equal to
such Revolving Credit Lender’s Revolving Credit Commitment Percentage of the
aggregate principal amount of Revolving Credit Loans requested on such occasion.
Subject to the terms and conditions hereof, the Borrower may borrow, repay and
reborrow Revolving Credit Loans hereunder until the Maturity Date.

 

- 44 -



--------------------------------------------------------------------------------

2.6    Swingline Loans.

(a)    Availability. Subject to the terms and conditions of this Agreement and
the other Loan Documents, including, without limitation, Section 3.2(e) of this
Agreement, and in reliance upon the representations and warranties set forth in
this Agreement and the other Loan Documents, the Swingline Lender may, in its
sole discretion, make Swingline Loans in Dollars to the Borrower from time to
time from the Closing Date to, but not including, the Maturity Date; provided,
that (i) after giving effect to any amount requested, the Revolving Credit
Outstandings shall not exceed the Revolving Credit Commitment and (ii) the
aggregate principal amount of all outstanding Swingline Loans (after giving
effect to any amount requested) shall not exceed the Swingline Commitment.

(b)    Refunding.

(i)    The Swingline Lender, at any time and from time to time in its sole and
absolute discretion may, on behalf of the Borrower (which hereby irrevocably
directs the Swingline Lender to act on its behalf), by written notice given no
later than 11:00 a.m. on any Business Day request each Revolving Credit Lender
to make, and each Revolving Credit Lender hereby agrees to make, a Revolving
Credit Loan as a Base Rate Loan in an amount equal to such Revolving Credit
Lender’s Revolving Credit Commitment Percentage of the aggregate amount of the
Swingline Loans outstanding on the date of such notice, to repay the Swingline
Lender. Each Revolving Credit Lender shall make the amount of such Revolving
Credit Loan available to Agent in immediately available funds at Agent’s Office
not later than 1:00 p.m. on the day specified in such notice. The proceeds of
such Revolving Credit Loans shall be immediately made available by Agent to the
Swingline Lender for application by the Swingline Lender to the repayment of the
Swingline Loans. No Revolving Credit Lender’s obligation to fund its respective
Revolving Credit Commitment Percentage of a Swingline Loan shall be affected by
any other Revolving Credit Lender’s failure to fund its Revolving Credit
Commitment Percentage of a Swingline Loan, nor shall any Revolving Credit
Lender’s Revolving Credit Commitment Percentage be increased as a result of any
such failure of any other Revolving Credit Lender to fund its Revolving Credit
Commitment Percentage of a Swingline Loan.

(ii)    The Borrower shall pay to the Swingline Lender on demand, and in any
event on the Maturity Date, in immediately available funds the amount of such
Swingline Loans to the extent amounts received from the Revolving Credit Lenders
are not sufficient to repay in full the outstanding Swingline Loans requested or
required to be refunded. In addition, the Borrower irrevocably authorizes Agent
to charge any account maintained by the Borrower with the Swingline Lender (up
to the amount available therein) in order to immediately pay the Swingline
Lender the amount of such Swingline Loans to the extent amounts received from
the Revolving Credit Lenders are not sufficient to repay in full the outstanding
Swingline Loans requested or required to be refunded. If any portion of any such
amount paid to the Swingline Lender shall be recovered by or on behalf of the
Borrower from the Swingline Lender in bankruptcy or otherwise, the loss of the
amount so recovered shall be ratably shared among all the Revolving Credit
Lenders in accordance with their respective Revolving Credit Commitment
Percentages.

(iii)    If for any reason any Swingline Loan cannot be refinanced with a
Revolving Credit Loan pursuant to Section 2.6(b)(i), each Revolving Credit
Lender shall, on the date such Revolving Credit Loan was to have been made
pursuant to the notice referred to in Section 2.6(b)(i), purchase for cash an
undivided participating interest in the then outstanding Swingline Loans by
paying to the Swingline Lender an amount (the “Swingline Participation Amount”)
equal to such Revolving Lender’s Revolving Credit Commitment Percentage of the
aggregate principal amount of Swingline Loans then outstanding. Each Revolving
Credit Lender will immediately transfer to the Swingline Lender, in immediately
available funds, the amount of its Swingline Participation Amount. Whenever, at
any time after the Swingline Lender has received from any Revolving Credit
Lender such Revolving Credit Lender’s

 

- 45 -



--------------------------------------------------------------------------------

Swingline Participation Amount, the Swingline Lender receives any payment on
account of the Swingline Loans, the Swingline Lender will distribute to such
Revolving Credit Lender its Swingline Participation Amount (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s participating interest was outstanding and funded and, in
the case of principal and interest payments, to reflect such Revolving Credit
Lender’s pro rata portion of such payment if such payment is not sufficient to
pay the principal of and interest on all Swingline Loans then due); provided
that in the event that such payment received by the Swingline Lender is required
to be returned, such Revolving Credit Lender will return to the Swingline Lender
any portion thereof previously distributed to it by the Swingline Lender.

(iv)    Each Revolving Credit Lender’s obligation to make the Revolving Credit
Loans referred to in Section 2.6(b)(i) and to purchase participating interests
pursuant to Section 2.6(b)(iii) shall be absolute and unconditional and shall
not be affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right that such Revolving Credit Lender or the
Borrower may have against the Swingline Lender, the Borrower or any other Person
for any reason whatsoever, (B) the occurrence or continuance of a Default or an
Event of Default or the failure to satisfy any of the other conditions specified
in Section 3, (C) any adverse change in the condition (financial or otherwise)
of the Borrower, (D) any breach of this Agreement or any other Loan Document by
the Borrower, any other Loan Party or any other Revolving Credit Lender or
(E) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing.

(v)    If any Revolving Credit Lender fails to make available to Agent, for the
account of the Swingline Lender, any amount required to be paid by such
Revolving Credit Lender pursuant to the foregoing provisions of this
Section 2.6(b) by the time specified in Section 2.6(b)(i) or 2.6(b)(iii), as
applicable, the Swingline Lender shall be entitled to recover from such
Revolving Credit Lender (acting through Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to the Swingline Lender at a
rate per annum equal to the applicable Federal Funds Rate, plus any
administrative, processing or similar fees customarily charged by the Swingline
Lender in connection with the foregoing. If such Revolving Credit Lender pays
such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Revolving Credit Lender’s Revolving Credit Loan or Swingline
Participation Amount, as the case may be. A certificate of the Swingline Lender
submitted to any Revolving Credit Lender (through Agent) with respect to any
amounts owing under this clause (iv) shall be conclusive absent manifest error.

(c)    Defaulting Lenders. Notwithstanding anything to the contrary contained in
this Agreement, this Section 2.2 shall be subject to the terms and conditions of
Section 15.19 and Section 15.20.

2.7    Procedure for Advances of Revolving Credit Loans and Swingline Loans.

(a)    Requests for Borrowing. The Borrower shall give Agent irrevocable prior
written notice substantially in the form of Exhibit F (a “Notice of Borrowing”)
not later than 11:00 a.m. (i) on the same Business Day as each Base Rate Loan
and each Swingline Loan, (ii) at least three (3) Business Days before each LIBOR
Rate Loan denominated in Dollars and (iii) at least four (4) Business Days
before each LIBOR Rate Loan denominated in an Alternative Currency, of its
intention to borrow, specifying (A) the date of such borrowing, which shall be a
Business Day, (B) the amount of such borrowing, which shall be, (x) with respect
to Base Rate Loans (other than Swingline Loans) in an aggregate principal amount
of $1,000,000 or a whole multiple of $500,000 in excess thereof, (y) with
respect to LIBOR Rate Loans in an aggregate principal amount of $1,000,000 or a
whole multiple of $500,000 in excess thereof and (z) with respect to Swingline
Loans in an aggregate principal amount of $500,000 or a whole multiple of
$100,000 in excess thereof, (C) whether such Loan is to be a Revolving Credit
Loan or Swingline Loan, (D) in the case of a Revolving Credit Loan whether the
Loans are to be LIBOR Rate Loans

 

- 46 -



--------------------------------------------------------------------------------

or Base Rate Loans, (E) in the case of a LIBOR Rate Loan, the duration of the
Interest Period applicable thereto and (F) in the case of a LIBOR Rate Loan,
whether such Loan is to be denominated in Dollars or an Alternative Currency. If
the Borrower fails to specify a type of Loan in a Notice of Borrowing, then the
applicable Loans shall be made as Base Rate Loans. If the Borrower requests a
borrowing of LIBOR Rate Loans in any such Notice of Borrowing, but fails to
specify an Interest Period, it will be deemed to have specified an Interest
Period of one month. If the Borrower requests a borrowing of LIBOR Rate Loans in
any such Notice of Borrowing, but fails to specify the currency, it will be
deemed to have specified Dollars. A Notice of Borrowing received after 11:00
a.m. shall be deemed received on the next Business Day. Agent shall promptly
notify the Revolving Credit Lenders of each Notice of Borrowing.

(b)    Disbursement of Revolving Credit and Swingline Loans. Not later than 1:00
p.m., in the case of any Loan denominated in Dollars, and not later than the
Applicable Time specified by Agent in the case of any Loan denominated in an
Alternative Currency, in each case on the proposed borrowing date, (i) each
Revolving Credit Lender will make available to Agent, for the account of the
Borrower, in Same Day Funds at Agent’s Office in funds immediately available to
Agent, such Revolving Credit Lender’s Revolving Credit Commitment Percentage of
the Revolving Credit Loans to be made on such borrowing date and (ii) the
Swingline Lender will make available to Agent, for the account of the Borrower,
in Same Day Funds at Agent’s Office in funds immediately available to Agent, the
Swingline Loans to be made on such borrowing date. The Borrower hereby
irrevocably authorizes Agent to disburse the proceeds of each borrowing
requested pursuant to this Section in Same Day Funds by crediting or wiring such
proceeds to the deposit account of the Borrower identified in the most recent
notice of account designation delivered by the Borrower to Agent or as may be
otherwise agreed upon by the Borrower and Agent from time to time. Subject to
Section 2.17 hereof, Agent shall not be obligated to disburse the portion of the
proceeds of any Revolving Credit Loan requested pursuant to this Section to the
extent that any Revolving Credit Lender has not made available to Agent its
Revolving Credit Commitment Percentage of such Loan. Revolving Credit Loans to
be made for the purpose of refunding Swingline Loans shall be made by the
Revolving Credit Lenders as provided in Section 2.6(b).

2.8    Repayment and Prepayment of Revolving Credit and Swingline Loans.

(a)    Repayment on Maturity Date. The Borrower hereby agrees to repay the
outstanding principal amount of (i) all Revolving Credit Loans in full on the
Maturity Date, and (ii) all Swingline Loans in accordance with Section 2.6(b)
(but, in any event, no later than the Maturity Date), together, in each case,
with all accrued but unpaid interest thereon.

(b)    Mandatory Prepayments.

(i)    If at any time the Revolving Credit Outstandings exceed the Revolving
Credit Commitment, the Borrower agrees to repay immediately upon notice from
Agent, by payment to Agent for the account of the Revolving Credit Lenders,
Extensions of Credit in an amount equal to such excess with each such repayment
applied first, to the principal amount of outstanding Swingline Loans, second to
the principal amount of outstanding Revolving Credit Loans and third, with
respect to any Letters of Credit then outstanding, a payment of Cash Collateral
into a Cash Collateral account opened by Agent, for the benefit of the Revolving
Credit Lenders, in an amount equal to such excess.

(ii)    If at any time Agent notifies Borrower that aggregate principal amount
of Revolving Credit Outstandings denominated in Alternative Currencies exceeds
an amount equal to 105% of the Alternative Currency Sublimit then in effect,
Borrower agrees to repay within two (2) Business Days after receipt of such
notice, by payment to Agent for the account of the Lenders, Revolving Credit
Loans denominated in Alterative Currencies in an aggregate amount thereof
sufficient to reduce such outstanding amount as of such date of payment to an
amount not to exceed 100% of the Alternative Currency Sublimit then in effect.

 

- 47 -



--------------------------------------------------------------------------------

(c)    Optional Prepayments. The Borrower may at any time and from time to time
prepay Revolving Credit Loans and Swingline Loans, in whole or in part, without
premium or penalty, upon delivery to Agent of a Notice of Prepayment not later
than 11:00 a.m. (i) on the same Business Day as each Base Rate Loan and each
Swingline Loan, (ii) at least three (3) Business Days before each LIBOR Rate
Loan and (iii) at least four (4) Business Days before each LIBOR Rate Loan
denominated in an Alternative Currency, specifying the date and amount of
prepayment and whether the prepayment is of LIBOR Rate Loans, Base Rate Loans,
Swingline Loans or a combination thereof, and, if of a combination thereof, the
amount allocable to each. Upon receipt of such notice, Agent shall promptly
notify each Revolving Credit Lender. If any such notice is given, the amount
specified in such notice shall be due and payable on the date set forth in such
notice. Partial prepayments shall be in an aggregate amount of $1,000,000 or a
whole multiple of $500,000 in excess thereof with respect to Base Rate Loans
(other than Swingline Loans), $1,000,000 or a whole multiple of $500,000 in
excess thereof with respect to LIBOR Rate Loans and $500,000 or a whole multiple
of $100,000 in excess thereof with respect to Swingline Loans. A Notice of
Prepayment received after 11:00 a.m. shall be deemed received on the next
Business Day. Each such repayment shall be accompanied by any amount required to
be paid pursuant to Section 2.19(e) hereof. Notwithstanding the foregoing,
Borrower may rescind any notice of prepayment under this Section 2.8(c) if such
prepayment would have resulted from a refinancing of the Revolving Credit
Facility or the consummation of other transactions, which refinancing or other
transactions shall not be consummated or shall otherwise be delayed.

(d)    [Reserved].

(e)    Limitation on Prepayment of LIBOR Rate Loans. The Borrower may not prepay
any LIBOR Rate Loan on any day other than on the last day of the Interest Period
applicable thereto unless such prepayment is accompanied by any amount required
to be paid pursuant to Section 2.19(e) hereof.

(f)    Hedge Agreements. No repayment or prepayment of the Loans pursuant to
this Section shall affect any of the Borrower’s obligations under any Hedge
Agreement entered into with respect to the Loans.

2.9     Permanent Reduction of the Revolving Credit Commitment.

(a)    Voluntary Reduction. The Borrower shall have the right at any time and
from time to time, upon at least five (5) Business Days prior irrevocable
written notice to Agent, to permanently reduce, without premium or penalty,
(i) the entire Revolving Credit Commitment at any time or (ii) portions of the
Revolving Credit Commitment, from time to time, in an aggregate principal amount
not less than $1,000,000 or any whole multiple of $500,000 in excess thereof.
Any reduction of the Revolving Credit Commitment shall be applied to the
Revolving Credit Commitment of each Revolving Credit Lender according to its
Revolving Credit Commitment Percentage. All Commitment Fees accrued until the
effective date of any termination of the Revolving Credit Commitment shall be
paid on the effective date of such termination. Notwithstanding the foregoing,
Borrower may rescind any notice to reduce the Revolving Credit Commitment under
this Section 2.9(a) if such reduction would have resulted from a refinancing of
the Revolving Credit Facility or the consummation of other transactions, which
refinancing or other transactions shall not be consummated or shall otherwise be
delayed.

(b)    Corresponding Payment. Each permanent reduction permitted pursuant to
this Section shall be accompanied by a payment of principal sufficient to reduce
the aggregate outstanding Revolving Credit Loans, Swingline Loans and L/C
Obligations, as applicable, after such reduction to the Revolving Credit
Commitment as so reduced, and if the aggregate amount of all outstanding Letters
of Credit exceeds the Revolving Credit Commitment as so reduced, the Borrower
shall be required to deposit Cash Collateral in a Cash Collateral account opened
by Agent in an amount equal to such excess. Any

 

- 48 -



--------------------------------------------------------------------------------

reduction of the Revolving Credit Commitment to zero shall be accompanied by
payment of all outstanding Revolving Credit Loans and Swingline Loans (and
furnishing of Cash Collateral satisfactory to Agent for all L/C Obligations) and
shall result in the termination of the Revolving Credit Commitment and the
Swingline Commitment, the Alternative Currency Sublimit and the Revolving Credit
Facility. If the reduction of the Revolving Credit Commitment requires the
repayment of any LIBOR Rate Loan, such repayment shall be accompanied by any
amount required to be paid pursuant to Section 2.19(e) hereof.

2.10    Termination of Revolving Credit Facility. The Revolving Credit Facility
and the Revolving Credit Commitments shall terminate on the Maturity Date.

2.11     Evidence of Debt.

(a)    Extensions of Credit. The Loans made by each Lender shall be evidenced by
one or more accounts or records maintained by Agent in the ordinary course of
business. In addition, each Lender may record in such Lender’s internal records,
an appropriate notation evidencing the date and amount of each Loan from such
Lender, each payment and prepayment of principal of any such Loan, and each
payment of interest, fees and other amounts due in connection with the
Obligations due to such Lender. The accounts or records maintained by Agent and
each Lender shall be conclusive absent manifest error of the amount of the Loans
made by the Lenders to Borrower and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of Borrower hereunder to pay any amount owing
with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
Agent in respect of such matters, the accounts and records of Agent shall
control in the absence of manifest error. Upon the request of any Lender made
through Agent, Borrower shall execute and deliver to such Lender (through Agent)
a Revolving Credit Note, Incremental Term Loan Note and/or Swingline Note, as
applicable, which shall evidence such Lender’s applicable Loans in addition to
such accounts or records. Each Lender may attach schedules to its Note and
endorse thereon the date, Type (if applicable), amount and maturity of its Loans
and payments with respect thereto. Upon receipt of an affidavit of a Lender as
to the loss, theft, destruction or mutilation of such Lender’s Note and upon
cancellation of such Note, Borrower will issue, in lieu thereof, a replacement
Note in favor of such Lender, in the same principal amount thereof and otherwise
of like tenor.

(b)    Participations. In addition to the accounts and records referred to in
subsection (a), each Revolving Credit Lender and Agent shall maintain in
accordance with its usual practice accounts or records evidencing the purchases
and sales by such Revolving Credit Lender of participations in Letters of Credit
and Swingline Loans. In the event of any conflict between the accounts and
records maintained by Agent and the accounts and records of any Revolving Credit
Lender in respect of such matters, the accounts and records of Agent shall
control in the absence of manifest error.

2.12    Computation of Interest and Fees. All interest and fees chargeable under
the Loan Documents shall be calculated on the basis of a 360 day year, in each
case, for the actual number of days elapsed in the period during which the
interest or fees accrue (or, in the case of interest in respect of Loans
denominated in Alternative Currencies as to which market practice differs from
the foregoing, in accordance with such market practice), except that interest
computed for (a) Base Rate Loans when the Base Rate is based on Wells Fargo’s
prime rate and (b) LIBOR Rate Loans denominated in Sterling shall be computed on
the basis of a year of 365 days (or 366 days in a leap year). Interest shall
accrue on each outstanding Loan beginning, and including the day, such Loan is
made and until (but not including) the day on which such Loan (or such portion
thereof) is paid, provided that any Loan that is repaid on the same day on which
it is made shall, subject to Section 2.17(a), bear interest for one day. Each
determination by Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.

 

- 49 -



--------------------------------------------------------------------------------

2.13    Notice and Manner of Conversion or Continuation of Loans. Provided that
no Default or Event of Default has occurred and is then continuing, Borrower
shall have the option to (i) convert at any time following the third Business
Day after the Closing Date all or any portion of any outstanding Base Rate Loans
(other than Swingline Loans) in a principal amount equal to $1,000,000 or any
whole multiple of $500,000 in excess thereof into one or more LIBOR Rate Loans
and (ii) upon the expiration of any Interest Period, (A) convert all or any part
of its outstanding LIBOR Rate Loans in a principal amount equal to $1,000,000 or
a whole multiple of $500,000 in excess thereof into Base Rate Loans (other than
Swingline Loans) or (B) continue such LIBOR Rate Loans as LIBOR Rate Loans.
Whenever Borrower desires to convert or continue Loans as provided above,
Borrower shall give Agent irrevocable prior written notice in the form attached
as Exhibit D (a “Notice of Conversion/Continuation”) not later than (x) 11:00
a.m. three (3) Business Days in the case of LIBOR Rate Loans denominated in
Dollars or (y) four (4) Business Days in the case of LIBOR Rate Loans
denominated in Alternative Currencies before the day on which a proposed
conversion or continuation of such Loan is to be effective specifying (1) the
Loans to be converted or continued, and, in the case of any LIBOR Rate Loan to
be converted or continued, the last day of the Interest Period therefor, (2) the
effective date of such conversion or continuation (which shall be a Business
Day), (3) the principal amount of such Loans to be converted or continued,
(4) the Interest Period to be applicable to such converted or continued LIBOR
Rate Loan and (5) the currency in which such Revolving Credit Loan is
denominated. If Borrower fails to give a timely Notice of
Conversion/Continuation prior to the end of the Interest Period for any LIBOR
Rate Loan, then the applicable LIBOR Rate Loan shall be continued automatically
as a LIBOR Rate Loan in its original currency with an Interest Period of one
month. Any such automatic continuance as a LIBOR Rate Loan shall be effective as
of the last day of the Interest Period then in effect with respect to the
applicable LIBOR Rate Loan being continued. If Borrower requests a conversion
to, or continuation of, a LIBOR Rate Loan, but fails to specify an Interest
Period, it will be deemed to have specified an Interest Period of one month for
such LIBOR Rate Loan. Notwithstanding anything to the contrary herein, a
Swingline Loan may not be converted to a LIBOR Rate Loan. Agent shall promptly
notify the affected Lenders with respect to the foregoing. For the avoidance of
doubt, any reference herein to (i) the expiration of an Interest Period or
(ii) any mandatory payment or conversion required in connection therewith shall
not, in any case, be deemed to constitute a “maturity” of any Loan hereunder. No
LIBOR Rate Loan may be converted into or continued as a LIBOR Rate Loan
denominated in a different currency, but instead must be prepaid in the original
currency of such LIBOR Rate Loan and reborrowed in the other currency.

2.14    Interest Rates: Rates, Payments, and Calculations.

(a)    Interest Rates. Subject to the provisions of Section 2.14(b) below, at
the election of the Borrower, (i) Revolving Credit Loans denominated in Dollars
shall bear interest at (A) the Base Rate plus the Applicable Margin or (B) the
LIBOR Rate plus the Applicable Margin; (ii) Revolving Credit Loans denominated
in an Alternative Currency shall bear interest at the LIBOR Rate plus the
Applicable Margin (provided that the LIBOR Rate shall not be available until
three (3) Business Days after the Closing Date in the case of LIBOR Rate Loans
denominated in Dollars or four (4) Business Days after the Closing Date in the
case of LIBOR Rate Loans denominated in an Alternative Currency, in each case
unless the Borrower has delivered to Agent a letter in form and substance
reasonably satisfactory to Agent indemnifying the Lenders in the manner set
forth in Section 2.19(e)) and (iii) any Swingline Loan shall bear interest at
the Base Rate plus the Applicable Margin. The Borrower shall select the rate of
interest and Interest Period, if any, applicable to any Loan at the time a
Notice of Borrowing is given or at the time a Notice of Conversion/Continuation
is given pursuant to Section 2.13.

(b)    Default Rate. (x) Automatically upon the occurrence and during the
continuation of an Event of Default pursuant to Section 8.1, 8.4 or 8.5 and
(y) at the election of the Required Lenders (or Agent on behalf of the Required
Lenders), upon the occurrence and during the continuation of an Event of Default
pursuant to any other Section, all Obligations shall bear interest at a per
annum rate equal to 2% above the total per annum rate otherwise applicable
thereunder (including, for the avoidance of doubt, the Applicable Margin) and
shall be payable upon the demand of Agent.

 

- 50 -



--------------------------------------------------------------------------------

(c)    Payment. Interest on each Loan shall be due and payable in arrears on
each Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Insolvency Proceeding.

(d)    Intent to Limit Charges to Maximum Lawful Rate. In no event shall the
interest rate or rates payable under this Agreement, plus any other amounts paid
in connection herewith, exceed the highest rate permissible under any law that a
court of competent jurisdiction shall, in a final determination, deem
applicable. Borrower and the Lender Group, in executing and delivering this
Agreement, intend legally to agree upon the rate or rates of interest and manner
of payment stated within it; provided, that, anything contained herein to the
contrary notwithstanding, if such rate or rates of interest or manner of payment
exceeds the maximum allowable under applicable law, then, ipso facto, as of the
date of this Agreement, Borrower is and shall be liable only for the payment of
such maximum amount as is allowed by law, and payment received from Borrower in
excess of such legal maximum, whenever received, shall be applied to reduce the
principal balance of the Obligations to the extent of such excess, with any
balance remaining after such principal balance has been reduced to zero to be
paid over to Borrower, so long as no Event of Default has occurred and is
continuing.

2.15    Letter of Credit Facility.

(a)    L/C Facility.

(i)    Availability. Subject to the terms and conditions hereof, the Issuing
Lender, in reliance on the agreements of the Revolving Credit Lenders set forth
in Section 2.15(d)(i), agrees to issue standby or commercial Letters of Credit
in Dollars or an Alternative Currency in an aggregate amount not to exceed the
L/C Sublimit for the account of the Borrower or, subject to Section 2.15(h), any
Subsidiary thereof, Letters of Credit may be issued on any Business Day from the
Closing Date to, but not including the thirtieth (30th) Business Day prior to
the Maturity Date in such form as may be approved from time to time by the
Issuing Lender; provided, that the Issuing Lender shall not issue any Letter of
Credit if, after giving effect to such issuance, (A) the L/C Obligations would
exceed the L/C Sublimit, (B) the Revolving Credit Outstandings would exceed the
Revolving Credit Commitment or (C) the Revolving Credit Outstandings denominated
in Alternative Currencies would exceed the Alternative Currency Sublimit.

(ii)    Terms of Letters of Credit. Each Letter of Credit shall (A) be
denominated in Dollars or an Alternative Currency in a minimum amount of
$100,000, in the case of a commercial Letter of Credit, or $100,000, in the case
of a standby Letter of Credit (or such lesser amount as agreed to by the Issuing
Lender and Agent), (B) expire on a date no more than twelve (12) months after
the date of issuance or last renewal of such Letter of Credit (subject to
automatic renewal for additional one (1) year periods (but not to a date later
than the date set forth below) pursuant to the terms of the Letter of Credit
Application or other documentation acceptable to the Issuing Lender), which date
shall be no later than the fifth (5th) Business Day prior to the Maturity Date,
and (C) be subject to the Uniform Customs, in the case of a commercial Letter of
Credit, or ISP98, in the case of a standby Letter of Credit, in each case as set
forth in the Letter of Credit Application or as determined by the Issuing Lender
and, to the extent not inconsistent therewith, the laws of the State of New
York. The Issuing Lender shall not at any time be obligated to issue any Letter
of Credit hereunder if (1) any order, judgment or decree of any Governmental
Authority or arbitrator shall by its terms purport to enjoin or restrain the
Issuing Lender from issuing such Letter of Credit, or any applicable law
applicable to the Issuing Lender or any request or directive (whether or not
having the force of law) from any Governmental Authority with jurisdiction over
the Issuing Lender shall

 

- 51 -



--------------------------------------------------------------------------------

prohibit, or request that the Issuing Lender refrain from, the issuance of
letters of credit generally or such Letter of Credit in particular or shall
impose upon the Issuing Lender with respect to letters of credit generally or
such Letter of Credit in particular any restriction or reserve or capital
requirement (for which the Issuing Lender is not otherwise compensated) not in
effect on the Closing Date, or any unreimbursed loss, cost or expense that was
not applicable, in effect or known to the Issuing Lender as of the Closing Date
and that the Issuing Lender in good faith deems material to it, (2) the
conditions set forth in Section 3.2 are not satisfied, (3) the issuance of such
Letter of Credit would violate one or more policies of the Issuing Lender
applicable to letters of credit generally or (4) the beneficiary of such Letter
of Credit is a Sanctioned Person. References herein to “issue” and derivations
thereof with respect to Letters of Credit shall also include extensions or
modifications of any outstanding Letters of Credit, unless the context otherwise
requires. As of the Closing Date, each of the Existing Letters of Credit shall
constitute, for all purposes of this Agreement and the other Loan Documents, a
Letter of Credit issued and outstanding hereunder.

(iii)    Defaulting Lenders. Notwithstanding anything to the contrary contained
in this Agreement, Section 2.15 shall be subject to the terms and conditions of
Section 15.19 and Section 15.20.

(b)    Procedure for Issuance of Letters of Credit. The Borrower may from time
to time request that the Issuing Lender issue a Letter of Credit by delivering
to the Issuing Lender at its applicable office (with a copy to Agent at Agent’s
Office) a Letter of Credit Application therefor, completed to the satisfaction
of the Issuing Lender, and such other certificates, documents and other papers
and information as the Issuing Lender or Agent may request. Upon receipt of any
Letter of Credit Application, the Issuing Lender shall process such Letter of
Credit Application and the certificates, documents and other papers and
information delivered to it in connection therewith in accordance with its
customary procedures and shall, subject to Section 2.15(a) and Section 3,
promptly issue the Letter of Credit requested thereby (but in no event shall the
Issuing Lender be required to issue any Letter of Credit earlier than three
(3) Business Days for any Letter of Credit to be denominated in Dollars (or four
(4) Business Days for any Letter of Credit to be denominated in an Alternative
Currency) after its receipt of the Letter of Credit Application therefor and all
such other certificates, documents and other papers and information relating
thereto) by issuing the original of such Letter of Credit to the beneficiary
thereof or as otherwise may be agreed by the Issuing Lender and the Borrower.
The Issuing Lender shall promptly furnish to the Borrower and Agent a copy of
such Letter of Credit and Agent shall promptly notify each Revolving Credit
Lender of the issuance and upon request by any Lender, furnish to such Revolving
Credit Lender a copy of such Letter of Credit and the amount of such Revolving
Credit Lender’s participation therein.

(c)    Commissions and Other Charges.

(i)    Letter of Credit Commissions. Subject to Section 5.19(a)(iii)(B), the
Borrower shall pay to Agent, for the account of the Issuing Lender and the L/C
Participants, a letter of credit commission in Dollars with respect to each
Letter of Credit in the amount equal to the Dollar Equivalent of the daily
amount available to be drawn under such Letters of Credit times the Applicable
Margin with respect to Revolving Credit Loans that are LIBOR Rate Loans
(determined, in each case, on a per annum basis). Such commission shall be
payable quarterly in arrears on the last Business Day of each Fiscal Quarter, on
the Maturity Date and thereafter on demand of Agent. Agent shall, promptly
following its receipt thereof, distribute to the Issuing Lender and the L/C
Participants all commissions received pursuant to this Section 2.15(e) in
accordance with their respective Revolving Credit Commitment Percentages.

(ii)    Issuance Fee. In addition to the foregoing commission, the Borrower
shall pay directly to the Issuing Lender, for its own account, an issuance fee
in Dollars based on the Dollar

 

- 52 -



--------------------------------------------------------------------------------

Equivalent with respect to each Letter of Credit issued by the Issuing Lender as
set forth in the Fee Letter executed by the Issuing Lender. Such issuance fee
shall be payable quarterly in arrears on the last Business Day of each Fiscal
Quarter commencing with the first such date to occur after the issuance of such
Letter of Credit, on the Maturity Date and thereafter on demand of the Issuing
Lender. For the avoidance of doubt, such issuance fee shall be applicable to and
paid upon each of the Existing Letters of Credit.

(iii)    Other Fees, Costs, Charges and Expenses. In addition to the foregoing
fees and commissions, the Borrower shall pay or reimburse the Issuing Lender for
such normal and customary fees, costs, charges and expenses as are incurred or
charged by the Issuing Lender in issuing, effecting payment under, amending or
otherwise administering any Letter of Credit issued by it.

(d)    L/C Participations.

(i)    The Issuing Lender irrevocably agrees to grant and hereby grants to each
L/C Participant, and, to induce the Issuing Lender to issue Letters of Credit
hereunder, each L/C Participant irrevocably agrees to accept and purchase and
hereby accepts and purchases from the Issuing Lender, on the terms and
conditions hereinafter stated, for such L/C Participant’s own account and risk
an undivided interest equal to such L/C Participant’s Revolving Credit
Commitment Percentage in the Issuing Lender’s obligations and rights under and
in respect of each Letter of Credit issued by it hereunder and the amount of
each draft paid by the Issuing Lender thereunder. Each L/C Participant
unconditionally and irrevocably agrees with the Issuing Lender that, if a draft
is paid under any Letter of Credit issued by the Issuing Lender for which the
Issuing Lender is not reimbursed in full by the Borrower through a Revolving
Credit Loan or otherwise in accordance with the terms of this Agreement, such
L/C Participant shall pay to the Issuing Lender upon demand, in Dollars, at the
Issuing Lender’s address for notices specified herein an amount equal to such
L/C Participant’s Revolving Credit Commitment Percentage of the Dollar
Equivalent amount of such draft, or any part thereof, which is not so
reimbursed.

(ii)    Upon becoming aware of any amount required to be paid by any L/C
Participant to the Issuing Lender pursuant to Section 2.15(d)(i) in respect of
any unreimbursed portion of any payment made by the Issuing Lender under any
Letter of Credit, issued by it, the Issuing Lender shall notify Agent of such
unreimbursed amount and Agent shall notify each L/C Participant (with a copy to
the Issuing Lender) of the amount and due date of such required payment and such
L/C Participant shall pay to Agent (which, in turn shall pay the Issuing Lender)
the amount specified on the applicable due date. If any such amount is paid to
the Issuing Lender after the date such payment is due, such L/C Participant
shall pay to the Issuing Lender on demand, in addition to such amount, the
product of (A) such amount, times (B) the daily average Overnight Rate as
determined by Agent during the period from and including the date such payment
is due to the date on which such payment is immediately available to the Issuing
Lender at a rate per annum equal to the applicable Overnight Rate from time to
time in effect, times (C) a fraction the numerator of which is the number of
days that elapse during such period and the denominator of which is 360. A
certificate of the Issuing Lender with respect to any amounts owing under this
Section shall be conclusive in the absence of manifest error. With respect to
payment to the Issuing Lender of the unreimbursed amounts described in this
Section, if the L/C Participants receive notice that any such payment is due
(1) prior to 1:00 p.m. on any Business Day, such payment shall be due that
Business Day, and (2) after 1:00 p.m. on any Business Day, such payment shall be
due on the following Business Day.

(iii)    Whenever, at any time after the Issuing Lender has made payment under
any Letter of Credit issued by it and has received from any L/C Participant its
Revolving Credit Commitment Percentage of such payment in accordance with this
Section, the Issuing Lender receives any payment related to such Letter of
Credit (whether directly from the Borrower or otherwise), or any payment of
interest on account thereof, the Issuing Lender will distribute to such L/C
Participant its pro rata share thereof; provided, that in the event that any
such payment received by the Issuing Lender shall be required to be returned by
the Issuing Lender, such L/C Participant shall return to the Issuing Lender the
portion thereof previously distributed by the Issuing Lender to it.

 

- 53 -



--------------------------------------------------------------------------------

(iv)    Each L/C Participant’s obligation to make the Revolving Credit Loans
referred to in Section 2.15(d)(ii) and to purchase participating interests
pursuant to Section 2.15(d)(i) shall be absolute and unconditional and shall not
be affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right that such Revolving Credit Lender or the
Borrower may have against the Issuing Lender, the Borrower or any other Person
for any reason whatsoever, (B) the occurrence or continuance of a Default or an
Event of Default or the failure to satisfy any of the other conditions specified
in Section 3, (C) any adverse change in the condition (financial or otherwise)
of the Borrower, (D) any breach of this Agreement or any other Loan Document by
the Borrower, any other Loan Party or any other Revolving Credit Lender or
(E) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing.

(e)    Reimbursement Obligation of the Borrower.

(i)    In the event of any drawing under any Letter of Credit, the Borrower
agrees to reimburse (either with the proceeds of a Revolving Credit Loan as
provided for in this Section or with funds from other sources), in Same Day
Funds, the Issuing Lender on each date on which the Issuing Lender notifies the
Borrower of the date and amount of a draft paid by it under any Letter of Credit
for the amount of (A) such draft so paid and (B) any amounts referred to in
Section 2.15(c)(iii) incurred by the Issuing Lender in connection with such
payment.

(ii)    In the case of a Letter of Credit denominated in an Alternative
Currency, Borrower shall reimburse the Issuing Lender in such Alternative
Currency, unless (A) the Issuing Lender (at its option) shall have specified in
such notice that it will require reimbursement in Dollars or (B) in the absence
of any such requirement for reimbursement in Dollars, Borrower shall have
notified the Issuing Lender promptly following receipt of the notice of drawing
that Borrower will reimburse the Issuing Lender in Dollars. In the case of any
such reimbursement in Dollars of a drawing under a Letter of Credit denominated
in an Alternative Currency, the Issuing Lender shall notify Borrower of the
Dollar Equivalent of the amount of the drawing promptly following the
determination thereof. Not later than 11:00 a.m. on the date of any payment by
the Issuing Lender under a Letter of Credit to be reimbursed in Dollars, or the
Applicable Time on the date of any payment by the Issuing Lender under a Letter
of Credit to be reimbursed in an Alternative Currency (each such date, an “Honor
Date”), Borrower shall reimburse the Issuing Lender through Agent in an amount
equal to the amount of such drawing and in the applicable currency. In the event
that (A) a drawing denominated in an Alternative Currency is to be reimbursed in
Dollars pursuant to this Section 2.15(e)(ii) and (B) the Dollar amount paid by
Borrower, whether on or after the Honor Date, shall not be adequate on the date
of that payment to purchase in accordance with normal banking procedures a sum
denominated in the Alternative Currency equal to the drawing, Borrower agrees,
as a separate and independent obligation, to indemnify the Issuing Lender for
the loss resulting from its inability on that date to purchase the Alternative
Currency in the full amount of the drawing.

(iii)    Unless the Borrower shall immediately notify the Issuing Lender that
the Borrower intends to reimburse the Issuing Lender for such drawing from other
sources or funds, the Borrower shall be deemed to have timely given a Notice of
Borrowing to Agent requesting that the Revolving Credit Lenders make a Revolving
Credit Loan as a Base Rate Loan on the applicable repayment date in the amount
of (A) such draft so paid and (B) any amounts referred to in
Section 2.15(c)(iii) incurred by the Issuing Lender in connection with such
payment, and the Revolving Credit Lenders shall make a Revolving Credit Loan as
a Base Rate Loan in such amount, the proceeds of which shall be applied to
reimburse the Issuing Lender for the amount of the related drawing and such fees
and expenses. Each Revolving Credit Lender acknowledges and agrees that its
obligation to fund a Revolving Credit Loan in

 

- 54 -



--------------------------------------------------------------------------------

accordance with this Section to reimburse the Issuing Lender for any draft paid
under a Letter of Credit issued by it is absolute and unconditional and shall
not be affected by any circumstance whatsoever, including, without limitation,
non-satisfaction of the conditions set forth in Section 2.7(a) or Section 3. If
the Borrower has elected to pay the amount of such drawing with funds from other
sources and shall fail to reimburse the Issuing Lender as provided above, or if
the amount of such drawing is not fully refunded through a Base Rate Loan as
provided above, the unreimbursed amount of such drawing shall bear interest at
the rate which would be payable on any outstanding Base Rate Loans which were
then overdue from the date such amounts become payable (whether at stated
maturity, by acceleration or otherwise) until payment in full.

(f)    Obligations Absolute. The Borrower’s obligations under this Section 2.15
(including, without limitation, the Reimbursement Obligation) shall be absolute
and unconditional under any and all circumstances and irrespective of any
setoff, counterclaim or defense to payment which the Borrower may have or have
had against the Issuing Lender or any beneficiary of a Letter of Credit or any
other Person. The Borrower also agrees that the Issuing Lender and the L/C
Participants shall not be responsible for, and the Borrower’s Reimbursement
Obligation under Section 2.15(e) shall not be affected by, among other things,
the validity or genuineness of documents or of any endorsements thereon, even
though such documents shall in fact prove to be invalid, fraudulent or forged,
or any dispute between or among the Borrower and any beneficiary of any Letter
of Credit or any other party to which such Letter of Credit may be transferred
or any claims whatsoever of the Borrower against any beneficiary of such Letter
of Credit or any such transferee. The Issuing Lender shall not be liable for any
error, omission, interruption or delay in transmission, dispatch or delivery of
any message or advice, however transmitted, in connection with any Letter of
Credit issued by it, except for errors or omissions caused by the Issuing
Lender’s gross negligence or willful misconduct, as determined by a court of
competent jurisdiction by final nonappealable judgment. The Borrower agrees that
any action taken or omitted by the Issuing Lender under or in connection with
any Letter of Credit issued by it or the related drafts or documents, if done in
the absence of gross negligence or willful misconduct shall be binding on the
Borrower and shall not result in any liability of the Issuing Lender or any L/C
Participant to the Borrower. The responsibility of the Issuing Lender to the
Borrower in connection with any draft presented for payment under any Letter of
Credit issued to it shall, in addition to any payment obligation expressly
provided for in such Letter of Credit, be limited to determining that the
documents (including each draft) delivered under such Letter of Credit in
connection with such presentment substantially conforms to the requirements
under such Letter of Credit.

(g)    Effect of Letter of Credit Application. To the extent that any provision
of any Letter of Credit Application related to any Letter of Credit is
inconsistent with the provisions of this Section 2.15, the provisions of this
Section 2.15 shall apply.

(h)    Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter
of Credit issued or outstanding hereunder is in support of any obligations of,
or is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse, or to cause the applicable Subsidiary to reimburse, the Issuing
Lender hereunder for any and all drawings under such Letter of Credit. The
Borrower hereby acknowledges that the issuance of Letters of Credit for the
account of any of its Subsidiaries inures to the benefit of the Borrower and
that the Borrower’s business derives substantial benefits from the businesses of
such Subsidiaries.

2.16     Fees.

(a)    Commitment Fee. Commencing on the Closing Date, subject to
Section 15.19(a)(iii)(A), the Borrower shall pay to Agent, for the account of
the Revolving Credit Lenders, a non-refundable commitment fee (the “Commitment
Fee”) in Dollars at a rate per annum equal to the

 

- 55 -



--------------------------------------------------------------------------------

Applicable Margin on the average daily unused portion of the Revolving Credit
Commitment of the Revolving Credit Lenders (other than the Defaulting Lenders,
if any); provided, that the amount of outstanding Swingline Loans shall not be
considered usage of the Revolving Credit Commitment for the purpose of
calculating the Commitment Fee. The Commitment Fee shall be payable in arrears
on the last Business Day of each Fiscal Quarter during the term of this
Agreement commencing January 31, 2019 and ending on the date the Revolving
Credit Commitment has been terminated. The Commitment Fee shall be distributed
by Agent to the Revolving Credit Lenders (other than any Defaulting Lender) pro
rata in accordance with such Revolving Credit Lenders’ respective Revolving
Credit Commitment Percentages.

(b)    Other Fees. Borrower shall pay to Agent and the Joint Lead Arrangers for
their own respective accounts fees in the amounts and at the times specified in
the Fee Letters. Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.

2.17    Payments Generally; Agent’s Clawback.

(a)    General. All payments to be made by Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.

(i)    Except as otherwise expressly provided herein, all payments by Borrower
on account of the principal of or interest on the Loans denominated in Dollars
payable to the Lenders under this Agreement shall be made to Agent, for the
account of the respective Lenders to which such payment is owed, at Agent’s
Office in Dollars and in Same Day Funds not later than 2:00 p.m. on the date
specified herein. Agent will promptly distribute to each Lender its Commitment
Percentage (or other applicable share as provided herein) of such payment in
like funds as received by wire transfer to such Lender’s Lending Office. All
payments received by Agent after 2:00 p.m., at the option of Agent, shall be
deemed received on the next succeeding Business Day and any applicable interest
or fee shall continue to accrue.

(ii)    Except as otherwise expressly provided herein, all payments by Borrower
on account of the principal of or interest on the Revolving Credit Loans
denominated in an Alternative Currency payable to the Lenders under this
Agreement shall be made to Agent, for the account of the respective Lenders to
which such payment is owed, at Agent’s Office in such Alternative Currency and
in Same Day Funds not later than the Applicable Time on the date specified
herein. Agent will promptly distribute to each Lender its Commitment Percentage
(or other applicable share as provided herein) of such payment in like funds as
received by wire transfer to such Lender’s Lending Office. Each payment to Agent
of Agent’s fees or expenses shall be made for the account of Agent. All payments
received by Agent after the Applicable Time, at the option of Agent, shall be
deemed received on the next succeeding Business Day and any applicable interest
or fee shall continue to accrue.

(iii)    Without limiting the generality of the foregoing, Agent may require
that any payments due under this Agreement be made in the United States. If, for
any reason, Borrower is prohibited by any applicable law from making any
required payment hereunder in an Alternative Currency, Borrower shall make such
payment in Dollars in the Dollar Equivalent of the Alternative Currency payment
amount. Upon receipt by Agent of each such payment, Agent shall distribute to
each such Lender at its address for notices set forth herein its Revolving
Credit Commitment Percentage (or other applicable share as provided herein) of
such payment and shall wire advice of the amount of such credit to each Lender.
Each payment to Agent on account of the principal of or interest on the
Swingline Loans or of any fee, commission or other amounts payable to the
Swingline Lender shall be made in like manner, but for the account of the
Swingline Lender. Each payment to Agent of the Issuing Lender’s fees or L/C
Participants’ commissions shall be made in like manner, but for the account of
the Issuing Lender or the L/C Participants, as the case may be. Each payment to
Agent of Agent’s fees or expenses shall be made for the account of

 

- 56 -



--------------------------------------------------------------------------------

Agent and any amount payable to any Lender under Sections 2.19(a), 2.19(a),
10.3, 10.4 or 16 shall be paid to Agent for the account of the applicable
Lender. Subject to the definition of Interest Period, if any payment under this
Agreement shall be specified to be made upon a day which is not a Business Day,
it shall be made on the next succeeding day which is a Business Day and such
extension of time shall in such case be included in computing any interest if
payable along with such payment.

(b)    (i) Funding by Lenders; Presumption by Agent. Unless Agent shall have
received notice from a Lender prior to the proposed date of any Borrowing of
LIBOR Rate Loans (or in the case of any Borrowing of Base Rate Loans, prior to
12:00 noon on the date of such Borrowing) that such Lender will not make
available to Agent such Lender’s share of such Borrowing, Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.2 (or in the case of a Borrowing of Base Rate Loans, that such Lender
has made such share available in accordance with and at the time required by
Section 2.2) and may, in reliance upon such assumption, make available to
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Borrowing available to Agent, then the applicable
Lender and Borrower severally agree to pay to Agent forthwith on demand such
corresponding amount in Same Day Funds with interest thereon, for each day from
and including the date such amount is made available to Borrower to but
excluding the date of payment to Agent, at (A) in the case of a payment to be
made by such Lender, the Overnight Rate, and (B) in the case of a payment to be
made by Borrower, the interest rate applicable to Base Rate Loans. If Borrower
and such Lender shall pay such interest to Agent for the same or an overlapping
period, Agent shall promptly remit to Borrower the amount of such interest paid
by Borrower for such period. If such Lender pays its share of the applicable
Borrowing to Agent, then the amount so paid shall constitute such Lender’s Loan
included in such Borrowing. Any payment by Borrower shall be without prejudice
to any claim Borrower may have against a Lender that shall have failed to make
such payment to Agent.

(ii)    Payments by Borrower; Presumptions by Agent. Unless Agent shall have
received notice from Borrower prior to the time at which any payment is due to
Agent for the account of the Lenders, the Issuing Lender or the Swingline Lender
hereunder that Borrower will not make such payment, Agent may assume that
Borrower has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders, the Issuing Lender or
the Swingline Lender, as the case may be, the amount due. In such event, if
Borrower has not in fact made such payment, then each of the Lenders, the
Issuing Lender or the Swingline Lender, as the case may be, severally agrees to
repay to Agent forthwith on demand the amount so distributed to such Lender, the
Issuing Lender or the Swingline Lender, in Same Day Funds with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to Agent, as the Overnight Rate.

A notice of Agent to any Lender or Borrower with respect to any amount owing
under this subsection (b) shall be conclusive, absent manifest error.

(c)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
Agent funds for any Loan to be made by such Lender as provided in the foregoing
provisions of this Section 2, and such funds are not made available to Borrower
by Agent because the conditions to funding set forth in Section 3 are not
satisfied or waived in accordance with the terms hereof, Agent shall return such
funds (in like funds as received from such Lender) to such Lender, without
interest.

(d)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Loans, to issue or participate in Letters of Credit and to make payments
hereunder are several and not joint. The failure of any Lender to make available
its Commitment Percentage of any Loan requested by Borrower, to fund any such
participation or to make any payment hereunder on any date required hereunder
shall not relieve any other Lender of its corresponding obligation to do so on
such date, and no Lender shall be responsible for the failure of any other
Lender to so make its Commitment Percentage of such Loan, to purchase its
participation or to make its payment hereunder.

 

- 57 -



--------------------------------------------------------------------------------

(e)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

2.18    Changed Circumstances.

(a)    Illegality. If, after the date hereof, the introduction of, or any change
in, any applicable law or any change in the interpretation or administration
thereof by any Governmental Authority, central bank or comparable agency charged
with the interpretation or administration thereof, or compliance by any of the
Lenders (or any of their respective Lending Offices) with any request or
directive (whether or not having the force of law) of any such Governmental
Authority, central bank or comparable agency, shall make it unlawful or
impossible for any of the Lenders (or any of their respective Lending Offices)
to honor its obligations hereunder to make or maintain any LIBOR Rate Loan
(whether denominated in Dollars or an Alternative Currency), such Lender shall
promptly give notice thereof to Agent and Agent shall promptly give notice to
Borrower and the other Lenders. Thereafter, until Agent notifies Borrower that
such circumstances no longer exist, (i) the obligations of the Lenders to make
LIBOR Rate Loans, and the right of Borrower to convert any Loan to a LIBOR Rate
Loan or continue any Loan as a LIBOR Rate Loan shall be suspended and thereafter
Borrower may select only Base Rate Loans and (ii) if any of the Lenders may not
lawfully continue to maintain a LIBOR Rate Loan to the end of the then current
Interest Period applicable thereto, the applicable Loan shall immediately be
converted to a Base Rate Loan for the remainder of such Interest Period.

(b)    Inability to Determine Rates. Unless and until a Replacement Rate is
implemented in accordance with clause (c) below, in connection with any request
for a LIBOR Rate Loan or a conversion to or continuation thereof, if for any
reason (i) Agent shall determine (which determination shall be conclusive and
binding absent manifest error) that deposits (whether in Dollars or an
Alternative Currency) are not being offered to banks in the London interbank
Eurodollar market for the applicable amount and Interest Period of such Loan,
(ii) Agent shall determine (which determination shall be conclusive and binding
absent manifest error) that reasonable and adequate means do not exist for the
ascertaining the LIBOR Rate for such Interest Period with respect to a proposed
LIBOR Rate Loan (whether denominated in Dollars or an Alternative Currency) or
(iii) the Required Lenders shall determine (which determination shall be
conclusive and binding absent manifest error) that the LIBOR Rate does not
adequately and fairly reflect the cost to such Lenders of making or maintaining
such Loans during such Interest Period, then Agent shall promptly give notice
thereof to Borrower. Thereafter, until Agent notifies Borrower that such
circumstances no longer exist, the obligation of the Lenders to make LIBOR Rate
Loans and the right of Borrower to convert any Loan to or continue any Loan as a
LIBOR Rate Loan shall be suspended, and Borrower shall either (i) repay in full
(or cause to be repaid in full) the then outstanding principal amount of each
such LIBOR Rate Loan together with accrued interest thereon (subject to
Section 2.14(d)), on the last day of the then current Interest Period applicable
to such LIBOR Rate Loan; or (ii) convert the then outstanding principal amount
of each such LIBOR Rate Loan to a Base Rate Loan as of the last day of such
Interest Period.

(c)    Alternative Rate of Interest. Notwithstanding anything to the contrary in
Section 2.18(b) above, if Agent has made the determination (such determination
to be conclusive absent manifest error) that (i) the circumstances described in
Section 2.18(b)(i) or (b)(ii) have arisen and that such circumstances are
unlikely to be temporary, (ii) any applicable interest rate specified herein is
no longer a widely recognized benchmark rate for newly originated loans in the
U.S. syndicated loan market in the applicable currency or (iii) the applicable
supervisor or administrator (if any) of any applicable interest rate

 

- 58 -



--------------------------------------------------------------------------------

specified herein or any Governmental Authority having, or purporting to have,
jurisdiction over Agent has made a public statement identifying a specific date
after which any applicable interest rate specified herein shall no longer be
used for determining interest rates for loans in the U.S. syndicated loan market
in the applicable currency, then Agent may, to the extent practicable (in
consultation with Borrower and as determined by Agent to be generally in
accordance with similar situations in other transactions in which it is serving
as administrative agent or otherwise consistent with market practice generally),
establish a replacement interest rate (the “Replacement Rate”), in which case,
the Replacement Rate shall, subject to the next two sentences, replace such
applicable interest rate for all purposes under the Loan Documents unless and
until (A) an event described in Section 2.18ba)(i), (b)(ii), (c)(i), (c)(ii) or
(c)(iii) occurs with respect to the Replacement Rate or (B) the Required Lenders
(either directly or through Agent) notify Borrower that the Replacement Rate
does not adequately and fairly reflect the cost to the Lenders of funding the
Loans bearing interest at the Replacement Rate. In connection with the
establishment and application of the Replacement Rate, this Agreement and the
other Loan Documents shall be amended solely with the consent of Agent and the
Borrower, as may be necessary or appropriate, in the opinion of Agent, to effect
the provisions of this Section 2.18(c). Notwithstanding anything to the contrary
in this Agreement or the other Loan Documents (including, without limitation,
Section 14.1), such amendment shall become effective without any further action
or consent of any other party to this Agreement so long as Agent shall not have
received, within five (5) Business Days of the delivery of such amendment to the
Lenders, written notices from such Lenders that in the aggregate constitute
Required Lenders, with each such notice stating that such Lender objects to such
amendment (which such notice shall note with specificity the particular
provisions of the amendment to which such Lender objects). To the extent the
Replacement Rate is approved by Agent in connection with this clause (c), the
Replacement Rate shall be applied in a manner consistent with market practice;
provided that, in each case, to the extent such market practice is not
administratively feasible for Agent, such Replacement Rate shall be applied as
otherwise reasonably determined by Agent (it being understood that any such
modification by Agent shall not require the consent of, or consultation with,
any of the Lenders).

All of Borrower’s obligations under this Section 2.18 shall survive termination
of the Commitments and repayment of all other Obligations hereunder.

2.19    Increased Costs; Reserves on LIBOR Rate Loans; Compensation for Losses.

(a)    Increased Costs Generally. If any Change in Law shall:

(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the LIBOR Rate) or the
Issuing Lender;

(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its Loans, Loan principal, Letters of
Credit, Commitments or other Obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii)    impose on any Lender or the Issuing Lender or the London interbank
market any other condition, cost or expense (other than Taxes) affecting this
Agreement or LIBOR Rate Loans made by such Lender or any Letter of Credit or
participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender, the Issuing Lender or such other Recipient of making, converting to,
continuing or maintaining any LIBOR Rate Loan (or of maintaining its obligation
to make any such Loan), or to increase the cost to such Lender, the Issuing
Lender or such other Recipient of participating in, issuing or maintaining any
Letter of Credit (or of maintaining

 

- 59 -



--------------------------------------------------------------------------------

its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender, the Issuing Lender
or other Recipient hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender, the Issuing Lender or other
Recipient, Borrower will pay to such Lender, the Issuing Lender or other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, the Issuing Lender or other Recipient, as the case may
be, for such additional costs incurred or reduction suffered.

(b)    Capital Requirements. If any Lender or the Issuing Lender determines that
any Change in Law affecting such Lender or the Issuing Lender or any Lending
Office of such Lender or such Lender’s or the Issuing Lender’s holding company,
if any, regarding capital or liquidity requirements, has or would have the
effect of reducing the rate of return on such Lender’s or the Issuing Lender’s
capital or on the capital of such Lender’s or the Issuing Lender’s holding
company, if any, as a consequence of this Agreement, the Revolving Credit
Commitment of such Lender or the Loans made by, or participations in Letters of
Credit or Swingline Loans held by, such Lender, or the Letters of Credit issued
by the Issuing Lender, to a level below that which such Lender or the Issuing
Lender or such Lender’s or the Issuing Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the Issuing Lender’s policies and the policies of such Lender’s or the Issuing
Lender’s holding company with respect to capital adequacy and liquidity), then
from time to time upon written request of such Lender or the Issuing Lender the
Borrower shall promptly pay to such Lender or the Issuing Lender, as the case
may be, such additional amount or amounts as will compensate such Lender or the
Issuing Lender or such Lender’s or the Issuing Lender’s holding company for any
such reduction suffered.

(c)    Certificates for Reimbursement. A certificate of a Lender, the Issuing
Lender or such other Recipient setting forth the amount or amounts necessary to
compensate such Lender, the Issuing Lender, such other Recipient or any of their
respective holding companies, as the case may be, as specified in subsection
(a) or (b) of this Section and delivered to Borrower shall be conclusive absent
manifest error. Borrower shall pay such Lender or the Issuing Lender or such
other Recipient, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.

(d)    Delay in Requests. Failure or delay on the part of any Lender or the
Issuing Lender or such other Recipient to demand compensation pursuant to the
foregoing provisions of this Section shall not constitute a waiver of such
Lender’s or the Issuing Lender’s or such other Recipient’s right to demand such
compensation, provided that Borrower shall not be required to compensate a
Lender or the Issuing Lender or any other Recipient pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than one hundred eighty (180) days prior to the date that such
Lender or the Issuing Lender or such other Recipient, as the case may be,
notifies Borrower of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s or the Issuing Lender’s or such other
Recipient’s intention to claim compensation therefor (except that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the nine-month period referred to above shall be extended to include the period
of retroactive effect thereof).

(e)    Compensation for Losses. Upon demand of any Lender (with a copy to Agent)
from time to time, Borrower shall promptly compensate such Lender for and hold
such Lender harmless from any loss, cost or expense incurred by it as a result
of.

(i)    any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

 

- 60 -



--------------------------------------------------------------------------------

(ii)    any failure by Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by Borrower;

(iii)    any failure of Borrower to make payments of any LIBOR Rate Loan (or
interest due thereon) denominated in an Alternative Currency on its scheduled
due date or any payment thereof in a different currency; or

(iv)    any assignment of a LIBOR Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by Borrower pursuant to
Section 14.2;

including any loss of anticipated profits on account of interest payments that
would otherwise have been made with respect to such LIBOR Rate Loan and any loss
or expense arising from the liquidation or reemployment of funds obtained by it
to maintain such Loan or from fees payable to terminate the deposits from which
such funds were obtained. Borrower shall also pay any customary administrative
fees charged by such Lender in connection with the foregoing.

For purposes of calculating amounts payable by Borrower to the Lenders under
this Section 2.19(e), each Lender shall be deemed to have funded each LIBOR Rate
Loan made by it at the LIBOR Rate for such Loan by a matching deposit or other
borrowing in the London interbank market for a comparable amount and for a
comparable period, whether or not such LIBOR Rate Loan was in fact so funded. A
certificate of such Lender setting forth the basis for determining such amount
or amounts necessary to compensate such Lender shall be forwarded to Borrower
through Agent and shall be conclusively presumed to be correct save for manifest
error.

All of Borrower’s obligations under this Section 2.19 shall survive termination
of the Commitments and repayment of all other Obligations hereunder.

2.20    Incremental Increases.

(a)    At any time after the Closing Date, Borrower may by written notice to
Agent (x) request the establishment of one or more incremental term loan
commitments (each, an “Incremental Term Loan Commitment”) to make one or more
additional term loans (any such additional term loan, an “Incremental Term
Loan”) and/or (y) request one or more increases in the Revolving Credit
Commitment (each, a “Revolving Credit Commitment Increase” and, together with
any Incremental Term Loan Commitment and Incremental Term Loan, the “Incremental
Increases”); provided that (i) the total aggregate principal amount for all
Incremental Increases incurred pursuant to this Section 2.20 shall not exceed an
amount equal to $150,000,000 (based on the original principal amount thereof)
and (ii) the total aggregate amount for each Incremental Increase shall not be
less than a minimum principal amount of $10,000,000 or, if less, the remaining
amount permitted pursuant to the foregoing clause (i). Each such notice shall
specify the date (each, an “Incremental Effective Date”) on which Borrower
proposes that any Incremental Increase shall be effective, which shall be a date
not less than ten (10) Business Days (or such shorter period as agreed to by
Agent in its sole discretion) after the date on which such notice is delivered
to Agent. Borrower may invite any Lender, any Affiliate of any Lender, any
Approved Fund and/or any other Eligible Assignee, to provide an Incremental
Increase (any such Person, an “Incremental Lender”). Any proposed Incremental
Lender offered or approached to provide all or a portion of any Incremental
Increase may elect or decline, in its sole discretion, to provide such
Incremental Increase.

(b)    Any Incremental Increase shall become effective as of such Incremental
Effective Date; provided that:

 

- 61 -



--------------------------------------------------------------------------------

(i)    no Default or Event of Default shall exist on such Incremental Effective
Date before or after giving effect to any Incremental Increase; provided that,
with respect to any Incremental Term Loan Commitment the primary purpose of
which is to finance a substantially concurrent Limited Conditionality
Acquisition, this clause (i) may be determined at the time of the signing (as
opposed to closing) of the acquisition agreement with respect thereto as agreed
to by Borrower and the applicable Incremental Lenders; provided further that no
Event of Default under Sections 8.1, 8.4 or 8.5 shall exist at the time of
funding;

(ii)    each of the representations and warranties contained in Section 4 shall
be true and correct in all material respects, except to the extent any such
representation and warranty is qualified by materiality or reference to Material
Adverse Effect, in which case, such representation and warranty shall be true
and correct in all respects, on such Incremental Effective Date with the same
effect as if made on and as of such date (except for any such representation and
warranty that by its terms is made only as of an earlier date, which
representation and warranty shall remain true and correct as of such earlier
date); provided that, with respect to any Incremental Term Loan Commitment
primary purpose of which is to finance a substantially concurrent Limited
Conditionality Acquisition, this clause (ii) may be subject to customary
“Sungard” limitations agreed to by Borrower and the applicable Incremental
Lenders;

(iii)    the proceeds of any Incremental Increase shall be used for general
corporate purposes of Borrower and its Subsidiaries (including, without
limitation, Permitted Acquisitions and Restricted Payments);

(iv)    each Incremental Increase shall constitute Obligations, shall have the
same Guarantors as the other Loans and shall be secured by the Collateral on a
pari passu basis with the other Loans;

(v)    Incremental Term Loans will not have a maturity date earlier than the
Maturity Date;

(vi)    the Agent and the Lenders shall have received from Borrower a Compliance
Certificate demonstrating, in form and substance reasonably satisfactory to the
Agent, that Borrower is in compliance with the financial covenants set forth in
Section 7 based on the financial statements most recently delivered pursuant to
Section 5.1(a)(i) or 5.1(a)(ii), as applicable, both before and after giving
effect (on a pro forma basis) to (x) any Incremental Increase, (y) the making of
any Loans pursuant thereto (with any Incremental Term Loan Commitment, Revolving
Credit Commitment Increase and the Revolving Credit Commitment being deemed to
be fully funded) and (z) any Permitted Acquisition consummated in connection
therewith, refinancing of Indebtedness or other event giving rise to a pro forma
adjustment; provided that, with respect to any Incremental Term Loan Commitment
the primary purpose of which is to finance a substantially concurrent Limited
Conditionality Acquisition, this clause (vi) may be determined at the time of
the signing (as opposed to closing) of the acquisition agreement with respect
thereto as agreed to by Borrower and the applicable Incremental Lenders;

(vii)    the interest rate margins, amortization schedule and mandatory
prepayments applicable to any Incremental Term Loan shall be determined by
Borrower and the applicable Incremental Lenders in their mutual sole discretion;

(viii)    Borrower shall deliver or cause to be delivered any customary legal
opinions or other documents (including, without limitation, a resolution duly
adopted by the board of directors (or equivalent governing body) of each Loan
Party authorizing such Incremental Increase substantially consistent with those
delivered on the Closing Date) reasonably requested by Agent or the Incremental
Lenders in connection with any such transaction;

 

- 62 -



--------------------------------------------------------------------------------

(ix)    except as provided above, all other terms and conditions applicable to
any Incremental Term Loan, to the extent not consistent with the terms and
conditions applicable to the Revolving Credit Facility, shall be reasonably
satisfactory to Agent, Borrower and the applicable Incremental Lenders; and

(x)    each Revolving Credit Commitment Increase shall have the same terms,
including interest rate, unused fees and upfront fees, as the Revolving Credit
Facility.

(c)    On any Incremental Effective Date on which any Incremental Term Loan
Commitment becomes effective, subject to the foregoing terms and conditions,
each Incremental Lender with an Incremental Term Loan Commitment shall make, or
be obligated to make, an Incremental Term Loan to Borrower in an amount equal to
its Incremental Term Loan Commitment and shall become a Lender hereunder with
respect to such Incremental Term Loan Commitment and the Incremental Term Loan
made pursuant thereto. The Incremental Lenders shall be included in any
determination of the Required Lenders and, unless otherwise agreed, the
Incremental Lenders will not constitute a separate voting class for any purposes
under this Agreement. Any Incremental Lender shall be entitled to the same
voting rights as the existing Lenders under the applicable Credit Facility.

(d)    On any Incremental Effective Date on which any Revolving Credit
Commitment Increase becomes effective, the outstanding Revolving Credit Loans
and Revolving Credit Commitment Percentages of Swingline Loans and L/C
Obligations will be reallocated by Agent on the applicable Increased Amount Date
among the Revolving Credit Lenders (including the Incremental Lenders providing
such Incremental Revolving Credit Increase) in accordance with their revised
Revolving Credit Commitment Percentages (and the Revolving Credit Lenders
(including the Incremental Lenders providing such Incremental Revolving Credit
Increase) agree to make all payments and adjustments necessary to effect such
reallocation and the Borrower shall pay any and all costs required pursuant to
Section 2.19(e) in connection with such reallocation as if such reallocation
were a repayment).

(e)    Such Incremental Increases shall be effected pursuant to one or more
Incremental Amendments executed and delivered by Borrower, Agent and the
applicable Incremental Lenders (which Incremental Amendment may, without the
consent of any other Lenders, effect such amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of Agent and Borrower, to effect the provisions of this Section 2.20,
and the Lenders hereby expressly authorize Agent to enter into such amendment on
their behalf).

3.    CONDITIONS; TERM OF AGREEMENT.

3.1    Conditions Precedent to Closing and Initial Extensions of Credit. The
obligation of each Lender to fund the initial Loans or issue or participate in
the initial Letters of Credit, if any, provided for in this Agreement is subject
to the fulfillment, to the satisfaction of Agent and each Lender (the making of
such Loan or the issuance of or participation in such Letter of Credit by any
Lender being conclusively deemed to be its satisfaction or waiver of the
conditions precedent), of each of the following conditions precedent:

(a)    Agent shall have received each of the following documents, in form and
substance satisfactory to Agent, duly executed and delivered, and each such
document shall be in full force and effect:

  (i)    this Agreement,

 (ii)    the Fee Letters,

(iii)    the Funds Flow Agreement,

 

- 63 -



--------------------------------------------------------------------------------

 (iv)    a completed Perfection Certificate for each of the Loan Parties,

  (v)    the Security Documents, as applicable,

 (vi)    the Reaffirmation Agreement, and

(vii)    a Note in favor of each Lender requesting a Note;

(b)    Agent shall have received results of searches or other evidence
reasonably satisfactory to Agent (in each case dated as of a date reasonably
satisfactory to Agent) indicating the absence of Liens on the assets of the Loan
Parties, except for Permitted Liens and Liens for which termination statements
and releases, satisfactions and discharges of any mortgages, or subordination
agreements satisfactory to Agent are being tendered concurrently with such
extension of credit or other arrangements satisfactory to Agent for the delivery
of such termination statements and releases, satisfactions and discharges have
been made;

(c)    Agent shall have received such financing statements necessary or, in the
opinion of Agent, desirable to perfect the Agent’s Liens in and to the
Collateral;

(d)    Agent shall have received duly executed copies of all documents and
instruments necessary to establish that Agent will have a first priority
security interest in the Collateral (subject to Permitted Liens), which shall
be, if applicable, in proper form for filing;

(e)    All existing Indebtedness of Borrower and its Subsidiaries under the
Existing Credit Agreement shall be refinanced prior to or substantially
concurrently with the initial funding of the Loans. Agent shall have received
evidence satisfactory to it that, on the Closing Date, after giving effect to
the Transactions, neither Borrower nor any of its Subsidiaries shall have any
outstanding Indebtedness (other than (i) the Obligations, and (ii) the
Indebtedness set forth on Schedule 4.14 which the Joint Lead Arrangers and the
Loan Parties have agreed may remain outstanding);

(f)    Agent shall have received (i) original stock certificates or other
certificates evidencing the certificated Equity Interests pledged pursuant to
the Security Documents, together with an undated stock power for each such
certificate duly executed in blank by the registered owner thereof, other than
such certificates as are pledged to and in the possession of secured parties
holding indebtedness that is being fully repaid (and who are releasing and
cancelling such pledges) on the Closing Date and (ii) each original promissory
note pledged pursuant to the Security Documents together with an undated allonge
for each such promissory note duly executed in blank by the holder thereof,
other than such promissory notes as are pledged to and in the possession of
secured parties holding indebtedness that is being fully repaid (and who are
releasing and cancelling such pledges) on the Closing Date;

(g)    a certificate signed by a Responsible Officer of Borrower certifying
(i) that as of the Closing Date, each of the representations and warranties in
Section 4 shall be true and correct in all material respects (except (A) to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct as of such earlier date and
(B) in the case of any representation and warranty qualified by materiality,
they shall be true and correct in all respects), (ii) that there has been no
event or circumstance since October 31, 2017 that has had or would be reasonably
expected to have, either individually or in the aggregate, a Material Adverse
Effect, and (iii) that all governmental and third party approvals necessary or,
in the reasonable opinion of Agent, advisable in connection with this Agreement
or the transactions contemplated by the Loan Documents, shall have been obtained
and are in full force and effect, and all applicable waiting periods shall have
expired without any action being taken or threatened by any competent authority
which would restrain, prevent or otherwise impose adverse conditions on this
Agreement or the transactions contemplated by the Loan Documents;

 

- 64 -



--------------------------------------------------------------------------------

(h)    Agent shall have received a certificate signed by a secretary of each
Loan Party certifying as to the incumbency and genuineness of the signature of
each officer of such Loan Party executing Loan Documents to which it is a party
and certifying that attached thereto is a true, correct and complete copy of
(i) such Loan Party’s Governing Documents, as amended, modified, or supplemented
to the Closing Date, which Governing Documents that are charter documents, shall
be certified as of a recent date (not more than 30 days prior to the Closing
Date) by the appropriate governmental official, (ii) resolutions duly adopted by
the Board of Directors (or other governing body) of such Loan Party authorizing
and approving the transactions contemplated hereunder and the execution,
delivery and performance of this Agreement and the other Loan Documents to which
it is a party and (iii) a certificate of status with respect to each Loan Party,
dated within 30 days of the Closing Date, such certificate to be issued by the
appropriate governmental official of the jurisdiction of organization of such
Loan Party, which certificate shall indicate that such Loan Party is in good
standing in such jurisdiction;

(i)    Agent shall have received certificates of property and liability
insurance as are required by Section 5.6, the form and substance of which shall
be satisfactory to Agent;

(j)    Agent shall have received opinions of the Loan Parties’ counsel in form
and substance satisfactory to Agent (which such opinions shall expressly permit
reliance by permitted successors and assigns of Agent and the Lenders);

(k)    (i) Agent shall have received, at least 5 Business Days prior to the
Closing Date, all documentation and other information required by regulatory
authorities under applicable “know your customer” and Anti-Money Laundering
Laws, including the Patriot Act, that has been requested at least 10 Business
Days prior to the Closing Date and (ii) to the extent Borrower qualifies as a
“legal entity customer” under the Beneficial Ownership Regulation, it shall have
delivered to Agent, and any Lender requesting the same, a Beneficial Ownership
Certification in relation to Borrower at least five (5) Business Days prior to
the Closing Date;

(l)    Agent shall have received a Solvency Certificate prepared by the chief
financial officer of Borrower certifying as to the solvency of Borrower and its
Subsidiaries (on a Consolidated basis) after giving effect to consummation of
the Transactions;

(m)    Borrower shall have paid all Lender Group Expenses incurred in connection
with the transactions evidenced by this Agreement and the other Loan Documents
for which statements or invoices therefor have been furnished to Borrower at
least one Business Day prior to the Closing Date or set forth in the Funds Flow
Agreement; and

(n)    Agent shall have received a duly executed Notice of Borrowing and a
notice of account designation specifying the account or accounts to which the
proceeds of any Loans made on or after the Closing Date are to be disbursed.

3.2    Conditions to All Extensions of Credit. Subject to Section 2.20 with
respect to any Incremental Term Loan, the primary purpose of which is to finance
a substantially concurrent Limited Conditionality Acquisition, the obligations
of the Lenders to make or participate in any Extensions of Credit (including the
initial Extension of Credit) and/or the Issuing Lender to issue, extend or
increase the face amount of any Letter of Credit are subject to the satisfaction
of the following conditions precedent on the relevant borrowing, issuance or
extension date:

 

- 65 -



--------------------------------------------------------------------------------

(a)    Continuation of Representations and Warranties. The representations and
warranties contained in this Agreement and the other Loan Documents shall be
true and correct in all material respects, except for any representation and
warranty that is qualified by materiality or reference to Material Adverse
Effect, which such representation and warranty shall be true and correct in all
respects, on and as of such borrowing, issuance or extension date with the same
effect as if made on and as of such date (except for any such representation and
warranty that by its terms is made only as of an earlier date, which
representation and warranty shall remain true and correct in all material
respects as of such earlier date, except for any representation and warranty
that is qualified by materiality or reference to Material Adverse Effect, which
such representation and warranty shall be true and correct in all respects as of
such earlier date).

(b)    No Existing Default. No Default or Event of Default shall have occurred
and be continuing (i) on the borrowing date with respect to such Loan or after
giving effect to the Loans to be made on such date or (ii) on the date of
issuance, extension or increase with respect to such Letter of Credit or after
giving effect to the issuance, extension or increase of such Letter of Credit on
such date.

(c)    Notices. Agent shall have received a Notice of Borrowing or Letter of
Credit Application, as applicable, from the Borrower.

(d)    New Swingline Loans/Letters of Credit. So long as any Lender is a
Defaulting Lender, (i) the Swingline Lender shall not be required to fund any
Swingline Loans unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swingline Loan and (ii) the Issuing Lender shall not
be required to issue, extend, renew or increase any Letter of Credit unless it
is satisfied that it will have no Fronting Exposure after giving effect thereto.

(e)    Alternative Currency. In the case of a Loan to be denominated in an
Alternative Currency, there shall not have occurred any change in national or
international financial, political or economic conditions or currency exchange
rates or exchange controls which in the reasonable opinion of Agent or the
Required Lenders would make it impracticable for such Loan to be denominated in
the relevant Alternative Currency.

3.3    Effect of Maturity. On the Maturity Date, all commitments of the Lender
Group to provide additional credit hereunder shall automatically be terminated
and all of the Obligations immediately shall become due and payable without
notice or demand and Borrower shall be required to repay all of the Obligations
in full. No termination of the obligations of the Lender Group (other than
payment in full of the Obligations and termination of the Commitments) shall
relieve or discharge any Loan Party of its duties, obligations, or covenants
hereunder or under any other Loan Document and Agent’s Liens in the Collateral
shall continue to secure the Obligations and shall remain in effect until all
Obligations have been paid in full and the Commitments have been terminated.
When all of the Obligations (other than (a) contingent indemnification
obligations and (b) obligations and liabilities under Bank Products as to which
arrangements satisfactory to the applicable Bank Product Provider shall have
been made) have been paid in full and the Lender Group’s obligations to provide
additional credit under the Loan Documents have been terminated irrevocably,
Agent will, at Borrower’s sole expense, execute and deliver any termination
statements, lien releases, discharges of security interests, and other similar
discharge or release documents (and, if applicable, in recordable form) as are
reasonably necessary to release, as of record, Agent’s Liens and all notices of
security interests and liens previously filed by Agent.

 

- 66 -



--------------------------------------------------------------------------------

3.4    Conditions Subsequent. The obligation of the Lender Group (or any member
thereof) to continue to make any Loans (or otherwise extend credit hereunder) is
subject to the fulfillment, on or before the date applicable thereto, of the
conditions subsequent set forth on Schedule 3.4 (the failure by Borrower to so
perform or cause to be performed such conditions subsequent as and when required
by the terms thereof (unless such date is extended, in writing, by Agent, which
Agent may do without obtaining the consent of the other members of the Lender
Group), shall constitute an Event of Default).

4.     REPRESENTATIONS AND WARRANTIES.

In order to induce the Lender Group to enter into this Agreement and make
Extensions of Credit hereunder, each Loan Party represents and warrants to Agent
and the other Lenders that:

4.1    Due Organization and Qualification; Subsidiaries.

(a)    Each Loan Party (i) is duly organized and existing and in good standing
under the laws of the jurisdiction of its organization, (ii) is qualified to do
business in any state where the failure to be so qualified could reasonably be
expected to result in a Material Adverse Effect, and (iii) has all requisite
power and authority to own and operate its properties, to carry on its business
as now conducted and as proposed to be conducted, to enter into the Loan
Documents to which it is a party and to carry out the transactions contemplated
thereby. No Loan Party nor any Subsidiary thereof is an EEA Financial
Institution.

(b)    Set forth on Schedule 4.1(b) (as such Schedule may be updated from time
to time to reflect changes resulting from transactions permitted under this
Agreement) is a complete and accurate description of the authorized Equity
Interests of Borrower, by class, and, as of the Closing Date, a description of
the number of shares of each such class that are issued and outstanding.
Borrower is not subject to any obligation (contingent or otherwise) to
repurchase or otherwise acquire or retire any shares of its Equity Interests or
any security convertible into or exchangeable for any of its Equity Interests.

(c)    Set forth on Schedule 4.1(c) (as such Schedule may be updated from time
to time to reflect changes resulting from transactions permitted under this
Agreement), is a complete and accurate list of the Loan Parties’ direct and
indirect Subsidiaries, showing: (i) the number of shares of each class of common
and preferred Equity Interests authorized for each of such Subsidiaries, and
(ii) the number and the percentage of the outstanding shares of each such class
owned directly or indirectly by Borrower. All of the outstanding Equity
Interests of each such Subsidiary has been validly issued and is fully paid and
non-assessable.

(d)    Except as set forth on Schedule 4.1(d), there are no subscriptions,
options, warrants, or calls relating to any shares of Borrower’s or its
Subsidiaries’ Equity Interests, including any right of conversion or exchange
under any outstanding security or other instrument.

4.2    Due Authorization; No Conflict.

(a)    As to each Loan Party, the execution, delivery, and performance by such
Loan Party of the Loan Documents to which it is a party have been duly
authorized by all necessary action on the part of such Loan Party.

(b)    As to each Loan Party, the execution, delivery, and performance by such
Loan Party of the Loan Documents to which it is a party do not and will not
(i) violate any material provision of federal, state, or local law or regulation
applicable to any Loan Party or its Subsidiaries, the Governing Documents of any
Loan Party or its Subsidiaries, or any order, judgment, or decree of any court
or other Governmental Authority binding on any Loan Party or its Subsidiaries,
(ii) conflict with, result in a breach

 

- 67 -



--------------------------------------------------------------------------------

of, or constitute (with due notice or lapse of time or both) a default under any
Material Contract of any Loan Party or its Subsidiaries where any such conflict,
breach or default could individually or in the aggregate reasonably be expected
to have a Material Adverse Effect, (iii) result in or require the creation or
imposition of any Lien of any nature whatsoever upon any assets of any Loan
Party, other than Permitted Liens, or (iv) require any approval of any holder of
Equity Interests of a Loan Party or any approval or consent of any Person under
any Material Contract of any Loan Party, other than consents or approvals that
have been obtained and that are still in force and effect and except, in the
case of Material Contracts, for consents or approvals, the failure to obtain
could not individually or in the aggregate reasonably be expected to cause a
Material Adverse Effect.

4.3    Governmental Consents. The execution, delivery, and performance by each
Loan Party of the Loan Documents to which such Loan Party is a party and the
consummation of the transactions contemplated by the Loan Documents do not and
will not require any registration with, consent, or approval of, or notice to,
or other action with or by, any Governmental Authority, other than
registrations, consents, approvals, notices, or other actions that have been
obtained and that are still in force and effect and except for filings and
recordings with respect to the Collateral to be made, or otherwise delivered to
Agent for filing or recordation, as of the Closing Date.

4.4    Binding Obligations; Perfected Liens.

(a)    Each Loan Document has been duly executed and delivered by each Loan
Party that is a party thereto and is the legally valid and binding obligation of
such Loan Party, enforceable against such Loan Party in accordance with its
respective terms, except as enforcement may be limited by equitable principles
or by bankruptcy, insolvency, reorganization, moratorium, or similar laws
relating to or limiting creditors’ rights generally.

(b)    Agent’s Liens are validly created, enforceable, and, (i) to the extent
that the same may be perfected by the filing of a financing statement under the
Uniform Commercial Code, subject only to the filing of such financing statements
in the appropriate filing offices, (ii) with respect to certificates evidencing
any of the Equity Interests of each Domestic Subsidiary and First-Tier Foreign
Subsidiary of a Loan Party required to be pledged pursuant to the Guaranty and
Security Agreement, to the extent those certificates have been delivered to
Agent, (iii) to the extent that the same may be perfected by the filing of
short-form security agreements with the United States Patent and Trademark
Office or the United States Copyright Office, subject only to the filing of such
short-form security agreements in the appropriate of those filing offices, and
(iv) with respect to Deposit Accounts and Securities Accounts of a Loan Party
required to be pledged pursuant to the Guaranty and Security Agreement, to the
extent a Control Agreement has been entered into with respect thereto, perfected
Liens and are prior to all other Liens on the Collateral, other than Permitted
Liens which are non-consensual Permitted Liens, permitted purchase money Liens,
or the interests of lessors under Capital Leases.

4.5    Title to Assets; No Encumbrances. Each of the Loan Parties and its
Subsidiaries has (a) good, sufficient and legal title to (in the case of fee
interests in Real Property), (b) valid leasehold interests in (in the case of
leasehold interests in real or personal property), and (c) good and marketable
title to (in the case of all other personal property), all of their respective
assets material to its business, in each case except for irregularities or
deficiencies in title that, individually or in the aggregate, do not materially
interfere with its ability to conduct its business as currently conducted or to
utilize such assets for their intended purpose. All of such assets are free and
clear of Liens except for Permitted Liens.

4.6    Litigation. There are no actions, suits, or proceedings pending or, to
the knowledge of Borrower, threatened in writing against a Loan Party or any of
its Subsidiaries that either individually or in the aggregate could reasonably
be expected to result in a Material Adverse Effect.

 

- 68 -



--------------------------------------------------------------------------------

4.7    Compliance with Laws. No Loan Party nor any of its Subsidiaries (a) is in
violation of any applicable laws, rules, regulations, executive orders, or codes
(including Environmental Laws) that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect, or (b) is subject
to or in default with respect to any final judgments, writs, injunctions,
decrees, rules or regulations of any court or any federal, state, municipal or
other governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, that, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect.

4.8    No Material Adverse Effect. All historical financial statements relating
to the Loan Parties and their Subsidiaries that have been delivered by Borrower
to Agent have been prepared in accordance with GAAP (except, in the case of
unaudited financial statements, for the lack of footnotes and being subject to
year-end audit adjustments) and present fairly in all material respects, the
Loan Parties’ and their Subsidiaries’ consolidated financial condition as of the
date thereof and results of operations for the period then ended. Since
October 31, 2017, no event, circumstance, or change has occurred that has or
could reasonably be expected to result in a Material Adverse Effect.

4.9    Solvency; Fraudulent Transfer.

(a)    Borrower and its Subsidiaries, on a Consolidated basis, are Solvent.

(b)    No transfer of property is being made by any Loan Party and no obligation
is being incurred by any Loan Party in connection with the transactions
contemplated by this Agreement or the other Loan Documents with the intent to
hinder, delay, or defraud either present or future creditors of such Loan Party.

4.10    Employee Benefits.

(a)    Except for the Employee Benefit Plans set forth on Schedule 4.10 and
other Non-U.S. Plans, none of the Loan Parties, their Subsidiaries, or their
ERISA Affiliates maintains or contributes to any Employee Benefit Plan.

(b)    Each Loan Party and each of the ERISA Affiliates has complied in all
material respects with (i) ERISA and the IRC, to the extent applicable, and
(ii) all applicable laws regarding each Employee Benefit Plan.

(c)    Each Employee Benefit Plan is, and has been, maintained in substantial
compliance with (i) ERISA and the IRC, to the extent applicable, (ii) all
applicable laws and (iii) the terms of each such Employee Benefit Plan.

(d)    Each Employee Benefit Plan that is intended to qualify under
Section 401(a) of the IRC has received a favorable determination letter from the
IRS or an application for such letter is currently being processed by the IRS,
or may rely on an opinion or advisory letter issued by the IRS with respect to
such Employee Benefit Plan. To the best knowledge of each Loan Party and the
ERISA Affiliates, nothing has occurred which would prevent, or cause the loss
of, such qualification.

(e)    No liability to the PBGC (other than for the payment of current premiums
which are not past due) by any Loan Party or ERISA Affiliate has been incurred
or is expected by any Loan Party or ERISA Affiliate to be incurred with respect
to any Pension Plan.

(f)    No Notification Event exists or has occurred in the past 6 years.

 

- 69 -



--------------------------------------------------------------------------------

(g)    Except as required by applicable non-United States law, no Loan Party or
ERISA Affiliate sponsors, maintains, or contributes to any Employee Benefit
Plan, including, without limitation, any such plan maintained to provide
benefits to former employees of such entities that may not be terminated by any
Loan Party or ERISA Affiliate in its sole discretion at any time without
material liability.

(h)    No Loan Party or ERISA Affiliate has provided any security under
Section 436 of the IRC.

(i)    As of the Closing Date, Borrower is not nor will be using “plan assets”
(within the meaning of 29 CFR § 2510.3-101, as modified by Section 3(42) of
ERISA) of one or more Benefit Plans in connection with the Loans, the Letters of
Credit or the Commitments.

4.11    Environmental Condition. Except as set forth on Schedule 4.11, (a) to
Borrower’s knowledge, no Loan Party’s nor any of its Subsidiaries’ properties or
assets has ever been used by a Loan Party, its Subsidiaries, or by previous
owners or operators in the disposal of, or to produce, store, handle, treat,
release, or transport, any Hazardous Materials, where such disposal, production,
storage, handling, treatment, release or transport was in violation, in any
material respect, of any applicable Environmental Law, (b) to Borrower’s
knowledge, no Loan Party’s nor any of its Subsidiaries’ properties or assets has
ever been designated or identified in any manner pursuant to any environmental
protection statute as a Hazardous Materials disposal site, (c) no Loan Party nor
any of its Subsidiaries has received notice that a Lien arising under any
Environmental Law has attached to any revenues or to any Real Property owned or
operated by a Loan Party or its Subsidiaries, and (d) no Loan Party nor any of
its Subsidiaries nor any of their respective facilities or operations is subject
to any outstanding written order, consent decree, or settlement agreement with
any Person relating to any Environmental Law or Environmental Liability that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect.

4.12    Complete Disclosure. Borrower has disclosed to Agent and Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could, if violated or breached by, enforced
against, or adversely determined in against, Borrower or any of its
Subsidiaries, reasonably be expected to result in a Material Adverse Effect.
None of the reports, financial statements, certificates or other information
furnished by or on behalf of Borrower to Agent or any Lender in connection with
the negotiation of this Agreement or delivered hereunder (as modified or
supplemented by other information so furnished) contains any misstatement of
material fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not materially misleading; provided that, with respect to projected
financial information, Borrower represents only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time. As of the Closing Date, to the extent applicable, all of the information
included in the Beneficial Ownership Certification is true and correct.

4.13    Patriot Act. To the extent applicable, each Loan Party is in compliance,
in all material respects, with the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism (USA
Patriot Act of 2001) (the “Patriot Act”).

4.14    Indebtedness. Set forth on Schedule 4.14 is a true and complete list of
all Indebtedness of each Loan Party and each of its Subsidiaries outstanding
immediately prior to the Closing Date that is to remain outstanding immediately
after giving effect to the closing hereunder on the Closing Date and such
Schedule accurately sets forth the aggregate principal amount of such
Indebtedness as of the Closing Date.

4.15    Payment of Taxes. Except as otherwise permitted under Section 5.5, all
tax returns and reports of each Loan Party and its Subsidiaries required to be
filed by any of them have been timely filed, and all taxes shown on such tax
returns to be due and payable and all material assessments, fees and other

 

- 70 -



--------------------------------------------------------------------------------

governmental charges upon each Loan Party and its Subsidiaries and upon their
respective assets, income, businesses and franchises that are due and payable
have been paid when due and payable. To their knowledge, each Loan Party and
each of its Subsidiaries has made adequate provision in accordance with GAAP for
all taxes not yet due and payable. No Borrower knows of any proposed tax
assessment against a Loan Party or any of its Subsidiaries that is not being
actively contested by such Loan Party or such Subsidiary diligently, in good
faith, and by appropriate proceedings; provided, that such reserves or other
appropriate provisions, if any, as shall be required in conformity with GAAP
shall have been made or provided therefor.

4.16    Margin Stock. No Loan Party nor any of its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any Margin Stock. No part of
the proceeds of the Loans made to Borrower will be used to purchase or carry any
Margin Stock or to extend credit to others for the purpose of purchasing or
carrying any Margin Stock or for any purpose that violates the provisions of
Regulation T, U or X of the Board of Governors.

4.17    Governmental Regulation. No Loan Party nor any of its Subsidiaries is
subject to regulation under the Federal Power Act or the Investment Company Act
of 1940 or under any other federal or state statute or regulation which may
limit its ability to incur Indebtedness or which may otherwise render all or any
portion of the Obligations unenforceable. No Loan Party nor any of its
Subsidiaries is a “registered investment company” or a company “controlled” by a
“registered investment company” or a “principal underwriter” of a “registered
investment company” as such terms are defined in the Investment Company Act of
1940.

4.18    Anti-Corruption Laws; Anti-Money Laundering Laws and Sanctions.

(a)    None of (i) Borrower, any Subsidiary or, to the knowledge of Borrower or
such Subsidiary, any of their respective directors, officers, employees or
affiliates, or (ii) to the knowledge of Borrower, any agent or representative of
Borrower or any Subsidiary that will act in any capacity in connection with or
benefit from the credit facility established hereby, (A) is a Sanctioned Person
or currently the subject or target of any Sanctions, (B) has its assets located
in a Sanctioned Country, (C) directly or indirectly derives revenues from
investments in, or transactions with, Sanctioned Persons or (D) has taken any
action, directly or indirectly, that would result in a violation by such Persons
of any Anti-Corruption Laws or Anti-Money Laundering Laws. Each of Borrower and
its Subsidiaries has implemented and maintains in effect policies and procedures
designed to ensure compliance by Borrower and its Subsidiaries and their
respective directors, officers, employees, agents and Affiliates with the
Anti-Corruption Laws, Anti-Money Laundering Laws and applicable Sanctions. Each
of Borrower and its Subsidiaries, and to the knowledge of Borrower, each
director, officer, employee, agent and Affiliate of Borrower and each such
Subsidiary, is in compliance with the Anti-Corruption Laws and Anti-Money
Laundering Laws in all material respects and all applicable Sanctions.

(b)    No proceeds of any Extension of Credit have been used, directly or
indirectly, by Borrower, any of its Subsidiaries or any of its or their
respective directors, officers, employees and agents (i) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws or Anti-Money Laundering Laws, (ii) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, including any payments
(directly or indirectly) to a Sanctioned Person or a Sanctioned Country or
(iii) in any manner that would result in the violation of any Sanctions
applicable to any party hereto.

4.19    Employee and Labor Matters. There is (i) no unfair labor practice
complaint pending or, to the knowledge of Borrower, threatened against Borrower
or its Subsidiaries before any Governmental

 

- 71 -



--------------------------------------------------------------------------------

Authority and no grievance or arbitration proceeding pending or, to the
knowledge of any Loan Party, threatened against Borrower or its Subsidiaries
which arises out of or under any collective bargaining agreement and that could
reasonably be expected to result in a Material Adverse Effect, (ii) no strike,
labor dispute, slowdown, stoppage or similar action or grievance pending or, to
the knowledge of any Loan Party, threatened in writing against Borrower or its
Subsidiaries that could reasonably be expected to result in a Material Adverse
Effect, or (iii) to the knowledge of Borrower, no union representation question
existing with respect to the employees of Borrower or its Subsidiaries and no
union organizing activity taking place with respect to any of the employees of
Borrower or its Subsidiaries. None of Borrower or its Subsidiaries has incurred
any liability or obligation under the Worker Adjustment and Retraining
Notification Act or similar state law, which remains unpaid or unsatisfied. The
hours worked and payments made to employees of Borrower or its Subsidiaries have
not been in violation of the Fair Labor Standards Act or any other applicable
legal requirements, except to the extent such violations could not, individually
or in the aggregate, reasonably be expected to result in a Material Adverse
Effect. All material payments due from Borrower or its Subsidiaries on account
of wages and employee health and welfare insurance and other benefits have been
paid or accrued as a liability on the books of Borrower, except where the
failure to do so could not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect.

4.20    Intellectual Property; Licenses, Etc. The Loan Parties own, or possess
the right to use, all of the intellectual property, licenses, permits and other
authorizations that are material to their respective businesses, except where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect. To the knowledge of the Loan Parties, (a) the use by the Loan Parties of
such intellectual property, licenses and permits does not conflict with the
rights of any other Person and (b) no slogan or other advertising device,
product, process, method, substance, part or other material now employed, or now
contemplated to be employed, by any Loan Party infringes upon any rights held by
any other Person. Except as specifically disclosed in Schedule 4.20, no claim or
litigation regarding any of the foregoing is pending or, to the knowledge of
Borrower, threatened, which, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

4.21    Leases. Each Loan Party and its Subsidiaries enjoy peaceful and
undisturbed possession under all leases material to their business and to which
they are parties or under which they are operating, and, subject to Permitted
Protests, all of such material leases are valid and subsisting and no material
default by the applicable Loan Party or its Subsidiaries exists under any of
them.

4.22    Deposit Accounts and Securities Accounts. Annexed hereto as Schedule
4.22 is a list of all Deposit Accounts and Securities Accounts maintained by the
Loan Parties as of the Closing Date, which Schedule includes, with respect to
each Deposit Account and Securities Account (a) the name and address of the
depository or securities intermediary, as applicable; (b) the account number(s)
maintained with such depository; and (c) a contact person at such depository or
securities intermediary, as applicable.

4.23    Absence of Defaults. No event has occurred or is continuing (a) which
constitutes a Default or an Event of Default, or (b) which constitutes, or which
with the passage of time or giving of notice or both would constitute, a default
or event of default by any Loan Party or any Subsidiary thereof under (i) any
Material Contract or (ii) any judgment, decree or order to which any Loan Party
or any Subsidiary thereof is a party or by which any Loan Party or any
Subsidiary thereof or any of their respective properties may be bound or which
would require any Loan Party or any Subsidiary thereof to make any payment
thereunder prior to the scheduled maturity date therefor that, in any case under
this clause (ii), could, either individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

4.24    Senior Indebtedness Status. The Obligations of each Loan Party and each
Subsidiary thereof under this Agreement and each of the other Loan Documents
ranks and shall continue to rank at least senior in priority of payment to all
Subordinated Indebtedness of each such Person and is designated as “Senior
Indebtedness” under all instruments and documents, now or in the future,
relating to all Subordinated Indebtedness of such Person.

 

- 72 -



--------------------------------------------------------------------------------

4.25    Insurance. The properties of the Loan Parties and their Subsidiaries are
insured with financially sound and reputable insurance companies which are not
Affiliates of the Loan Parties, in such amounts, with such deductibles and
covering such risks (including, without limitation, workmen’s compensation,
public liability, business interruption and property damage insurance) as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Loan Parties or the applicable
Subsidiary operates. Schedule 4.25 sets forth a description of all material
insurance maintained by or on behalf of the Loan Parties as of the Closing Date.
As of the Closing Date, each insurance policy listed on Schedule 4.25 is in full
force and effect and all premiums in respect thereof that are due and payable
have been paid.

4.26    Material Contracts. Schedule 4.26 sets forth a complete and accurate
list of all Material Contracts of each Loan Party and each Subsidiary thereof in
effect as of the Closing Date. Other than as set forth in Schedule 4.26, as of
the Closing Date, each such Material Contract is, and after giving effect to the
consummation of the transactions contemplated by the Loan Documents will be, in
full force and effect in accordance with the terms thereof. To the extent
requested by Agent, each Loan Party and each Subsidiary thereof has delivered to
Agent a true and complete copy of each Material Contract required to be listed
on Schedule 4.26 or any other Schedule hereto. As of the Closing Date, no Loan
Party nor any Subsidiary thereof (nor, to its knowledge, any other party
thereto) is in breach of or in default under any Material Contract in any
material respect.

4.27     EEA Financial Institutions. No Loan Party is an EEA Financial
Institution.

5.     AFFIRMATIVE COVENANTS.

Borrower covenants and agrees that, until termination of all of the Commitments,
termination or expiration (or Cash Collateralization) of all Letters of Credit
and payment in full of the Obligations:

5.1    Financial Statements, Reports, Certificates, Notices.

(a)    Borrower will deliver to Agent each of the following:

(i)    as soon as available, but in any event within 120 days after the end of
each Fiscal Year of Borrower, Consolidated financial statements of Borrower and
its Subsidiaries for each such Fiscal Year, audited by independent certified
public accountants reasonably acceptable to Agent and certified, without any
qualifications (including any “going concern” or like qualification or
exception, or any qualification or exception as to the scope of such audit), by
such accountants to have been prepared in accordance with GAAP (such audited
financial statements to include a balance sheet, income statement, statement of
cash flow, and statement of shareholder’s equity, and, if prepared, such
accountants’ letter to management);

(ii)    as soon as available, but in any event within 60 days after the end of
each of the first three Fiscal Quarters of each Fiscal Year of Borrower, an
unaudited Consolidated balance sheet, income statement, statement of cash flow,
and statement of shareholder’s equity covering Borrower’s and its Subsidiaries’
operations during such period and compared to the prior period and plan,
together with a corresponding discussion and analysis of results from
management;

(iii)    as soon as available, but in any event within 60 days after the end of
each Fiscal Year, a business plan and operating and capital budget of Borrower
and its Subsidiaries for the

 

- 73 -



--------------------------------------------------------------------------------

ensuing 4 Fiscal Quarters, such plan to be prepared in accordance with GAAP and
to include, on a quarterly basis, the following: a quarterly operating and
capital budget; a projected income statement; statements of cash flows and
balance sheet; and a report containing management’s discussion and analysis of
such budget with a reasonable disclosure of the key assumptions and drivers with
respect to such budget, accompanied by a certificate from a Responsible Officer
of Borrower to the effect that such budget contains good faith estimates
(utilizing assumptions believed to be reasonable at the time of delivery of such
budget) of the financial condition and operations of Borrower and its
Subsidiaries for such period;

(iv)    (A) concurrently with the delivery of the financial statements referred
to in Section 5.1(a)(i) and (ii), a duly completed Compliance Certificate to the
effect that no Default or Event of Default exists or, if any Default or Event of
Default does exist, specifying the nature and extent thereof, which certificate
shall set forth (x) certification of compliance with the definition of
“Immaterial Domestic Subsidiary”, and (y) reasonably detailed calculations
demonstrating compliance with the financial covenants set forth in Section 7,
and (B) concurrently with the delivery of the financial statements referred to
in Section 5.1(a)(i), a supplement to the Perfection Certificate;

(v)    if and when filed by Borrower, (A) Form 10-Q quarterly reports, Form 10-K
annual reports, and Form 8-K current reports, (B) any other filings made by
Borrower with the SEC, and (C) any other information that is provided by
Borrower to its shareholders generally;

(vi)    promptly, but in any event within 5 days after Borrower has knowledge of
any event or condition that constitutes a Default or Event of Default, notice of
such event or condition and a statement of the curative action that Borrower
proposes to take with respect thereto;

(vii)    promptly after the commencement thereof, but in any event within 5 days
after the service of process with respect thereto on Borrower or any of its
Subsidiaries, notice of all actions, suits, or proceedings brought by or against
Borrower or any of its Subsidiaries before any Governmental Authority which
reasonably could be expected to result in a Material Adverse Effect;

(viii)    promptly, but in any event within 5 days after Borrower has knowledge
thereof, notice of any default by Borrower under any Material Contract, together
with a description of the nature of such default;

(ix)    promptly, but in any event within 5 days after receipt thereof (or the
date Borrower has knowledge thereof, as applicable), (A) any unfavorable
determination letter from the IRS regarding the qualification of an Employee
Benefit Plan under Section 401(a) of the IRC (along with a copy thereof),
(B) all notices received by any Loan Party or any ERISA Affiliate of the PBGC’s
intent to terminate any Pension Plan or to have a trustee appointed to
administer any Pension Plan, (C) all notices received by any Loan Party or any
ERISA Affiliate from a Multiemployer Plan sponsor concerning the imposition or
amount of withdrawal liability pursuant to Section 4202 of ERISA and
(D) Borrower obtaining knowledge or reason to know that any Loan Party or any
ERISA Affiliate has filed or intends to file a notice of intent to terminate any
Pension Plan under a distress termination within the meaning of Section 4041(c)
of ERISA; and

(x)    upon the request of Agent (or any Lender through Agent), any other
information reasonably requested relating to the financial condition of Borrower
or its Subsidiaries.

(b)    Borrower further (i) agrees that no Subsidiary of a Loan Party will have
a Fiscal Year different from that of Borrower, (ii) agrees to maintain a system
of accounting that enables Borrower to produce financial statements in
accordance with GAAP, and (iii) agrees that it will, and will cause each other
Loan Party to, (A) keep a reporting system that shows all additions, sales,
claims, returns, and allowances with respect to its and its Subsidiaries’ sales,
and (B) maintain its billing systems and practices substantially as in effect as
of the Closing Date and shall only make material modifications thereto with
notice to, and with the consent of, Agent.

 

- 74 -



--------------------------------------------------------------------------------

Documents required to be delivered pursuant to Section 5.1(a)(i), (ii) or (v)
(to the extent any such documents are included in materials otherwise filed with
the SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which Borrower posts such documents, or
provides a link thereto on Borrower’s website on the Internet (which, as of the
Closing Date, is http://www.quanex.com); or (ii) on which such documents are
posted on Borrower’s behalf on an Internet or intranet website, if any, to which
each Lender and Agent have access (whether a commercial, third-party website or
whether sponsored by Agent); provided that: (i) Borrower shall deliver paper
copies of such documents to Agent or any Lender that requests Borrower to
deliver such paper copies until a written request to cease delivering paper
copies is given by Agent or such Lender and (ii) Borrower shall notify Agent and
each Lender (by facsimile or electronic mail) of the posting of any such
documents or the creation of any such link and provide to Agent by electronic
mail electronic versions of such documents. Notwithstanding anything contained
herein, in every instance Borrower shall be required to provide paper copies of
the Compliance Certificates required by Section 5.1(a)(iv) to Agent. Except for
such Compliance Certificates, Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by Borrower with any
such request for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.

5.2    Accounting Methods and Financial Records. Borrower will, and will cause
each of its Subsidiaries to, maintain a system of accounting, and keep proper
books, records and accounts (which shall be true and complete in all material
respects) as may be required or as may be necessary to permit the preparation of
financial statements in accordance with GAAP and in compliance with the
regulations of any Governmental Authority having jurisdiction over it or any of
its properties.

5.3    Existence. Except as otherwise permitted under Section 6.3 or
Section 6.4, Borrower will, and will cause each of its Subsidiaries to, at all
times preserve and keep in full force and effect such Person’s valid existence
and good standing (or in the case of any Foreign Subsidiary, the equivalent
status, if any, in the applicable foreign jurisdiction) in its jurisdiction of
organization and, except as could not reasonably be expected to result in a
Material Adverse Effect, good standing (or in the case of any Foreign
Subsidiary, the equivalent status, if any, in the applicable foreign
jurisdiction) with respect to all other jurisdictions in which it is qualified
to do business and any rights, franchises, permits, licenses, accreditations,
authorizations, or other approvals material to their businesses except where the
failure to do so could not reasonably be expected to result in a Material
Adverse Effect.

5.4    Maintenance of Properties. Borrower will, and will cause each of its
Subsidiaries to, maintain and preserve all of its assets that are material to
the conduct of its business in good working order and condition, ordinary wear,
tear, casualty, and condemnation and Permitted Dispositions excepted.

5.5    Taxes. Borrower will, and will cause each of its Subsidiaries to, pay in
full before delinquency or before the expiration of any extension period all
material governmental assessments and taxes imposed, levied, or assessed against
it, or any of its assets or in respect of any of its income, businesses, or
franchises, except to the extent that the validity or amount of such
governmental assessment or tax is the subject of a Permitted Protest and, as a
result of such Permitted Protest, such governmental assessments and taxes do not
become due.

5.6    Insurance. Borrower will, and will cause each of its Subsidiaries to, at
Borrower’s expense, (a) maintain insurance respecting each of Borrower’s and its
Subsidiaries’ assets wherever located, covering liabilities, losses or damages
as are customarily are insured against by other Persons engaged in same or

 

- 75 -



--------------------------------------------------------------------------------

similar businesses and similarly situated and located. All such policies of
insurance shall be with financially sound and reputable insurance companies
acceptable to Agent and in such amounts as is carried generally in accordance
with sound business practice by companies in similar businesses similarly
situated and located and, in any event, in amount, adequacy, and scope
reasonably satisfactory to Agent (it being agreed that the amount, adequacy, and
scope of the policies of insurance of Borrower in effect as of the Closing Date
are acceptable to Agent). All property insurance policies covering the
Collateral are to be made payable to Agent for the benefit of Agent and the
Lenders, as their interests may appear, in case of loss, pursuant to a standard
loss payable endorsement with a standard non-contributory “lender” or “secured
party” clause and are to contain such other provisions as Agent may reasonably
require to fully protect the Lenders’ interest in the Collateral and to any
payments to be made under such policies. All certificates of property and
general liability insurance are to be delivered to Agent, with the loss payable
(but only in respect of Collateral) and additional insured endorsements in favor
of Agent and shall provide for not less than 30 days (10 days in the case of
non-payment) prior written notice to Agent of the exercise of any right of
cancellation. If Borrower or its Subsidiaries fail to maintain such insurance,
Agent may arrange for such insurance, but at Borrower’s expense and without any
responsibility on Agent’s part for obtaining the insurance, the solvency of the
insurance companies, the adequacy of the coverage, or the collection of claims.
Upon the occurrence and during the continuance of an Event of Default, Agent
shall have the sole right to file claims under any property and general
liability insurance policies in respect of the Collateral, to receive, receipt
and give acquittance for any payments that may be payable thereunder, and to
execute any and all endorsements, receipts, releases, assignments, reassignments
or other documents that may be necessary to effect the collection, compromise or
settlement of any claims under any such insurance policies.

5.7    Inspection. Borrower will, and will cause each of its Subsidiaries to,
permit Agent and each of its duly authorized representatives or agents to visit
any of its properties and inspect any of its assets or books and records, to
examine and make copies of its books and records, and to discuss its affairs,
finances, and accounts with, and to be advised as to the same by, its officers
and employees (provided, that an authorized representative of Borrower shall be
allowed to be present) at such reasonable times and intervals as Agent may
designate and, so long as no Default or Event of Default has occurred and is
continuing, with reasonable prior notice to Borrower and during regular business
hours.

5.8    Compliance with Laws. Borrower will, and will cause each of its
Subsidiaries to, comply with the requirements of all applicable laws, rules,
regulations, and orders of any Governmental Authority, other than laws, rules,
regulations, and orders the non-compliance with which, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

5.9    Environmental. Borrower will, and will cause each of its Subsidiaries to,

(a)    Keep any property either owned or operated by Borrower or its
Subsidiaries free of any Environmental Liens or post bonds or other financial
assurances sufficient to satisfy the obligations or liability evidenced by such
Environmental Liens, except where failure to do so could not reasonably be
expected to result in a Material Adverse Effect,

(b)    Comply, in all material respects, with Environmental Laws and provide to
Agent documentation of such compliance which Agent reasonably requests,

(c)    Promptly notify Agent of any release of which Borrower has knowledge of a
Hazardous Material in any reportable quantity from or onto property owned or
operated by Borrower or its Subsidiaries which could reasonably be expected to
result in a Material Adverse Effect, and take any Remedial Actions required to
abate said release or otherwise to come into compliance, in all material
respects, with applicable Environmental Law, and

 

- 76 -



--------------------------------------------------------------------------------

(d)    Promptly, but in any event within 5 Business Days of its receipt thereof,
provide Agent with written notice of any of the following which could reasonably
be expected to result in a Material Adverse Effect: (i) notice that an
Environmental Lien has been filed against any of the real or personal property
of Borrower or its Subsidiaries, (ii) commencement of any Environmental Action
or written notice that an Environmental Action will be filed against Borrower or
its Subsidiaries, and (iii) written notice of a violation, citation, or other
administrative order from a Governmental Authority.

5.10    Disclosure Updates. Borrower will, promptly and in no event later than 5
Business Days after obtaining knowledge thereof, notify Agent if any written
information, exhibit, or report furnished to Agent or the Lenders contained, at
the time it was furnished, any untrue statement of a material fact or omitted to
state any material fact necessary to make the statements contained therein not
misleading in light of the circumstances in which made. The foregoing to the
contrary notwithstanding, any notification pursuant to the foregoing provision
will not cure or remedy the effect of the prior untrue statement of a material
fact or omission of any material fact nor shall any such notification have the
effect of amending or modifying this Agreement or any of the Schedules hereto.

5.11    Formation of Subsidiaries.

(a)    Each Loan Party will, promptly after (x) the formation or acquisition
(including by statutory division) of any Domestic Subsidiary (other than any
Immaterial Domestic Subsidiary) or (y) becoming aware that any Immaterial
Domestic Subsidiary fails to meet the requirements set forth in the definition
thereof (and, in any event, within 30 days after such formation or acquisition
or becoming aware of such failure, or such later date as permitted by Agent in
its sole discretion), cause such Person to (i) become a Guarantor by delivering
to Agent a duly executed joinder to the Guaranty and Security Agreement, a
joinder to the Intercompany Subordination Agreement and such other documents as
Agent shall reasonably deem appropriate for such purpose, all in form and
substance reasonably satisfactory to Agent (including being sufficient to grant
Agent a first priority Lien (subject to Permitted Liens) in and to the assets of
such newly formed or acquired Subsidiary (other than assets constituting
Excluded Assets)), (ii) provide, or cause the applicable Loan Party to provide,
to Agent a pledge agreement (which may include an addendum to the Guaranty and
Security Agreement), appropriate certificates and powers or financing
statements, pledging all of the direct or beneficial Equity Interests in such
new Subsidiary in form and substance reasonably satisfactory to Agent, and
(iii) provide to Agent all other documentation, including one or more opinions
of counsel reasonably satisfactory to Agent, which, in its opinion, is
appropriate with respect to the execution and delivery of the applicable
documentation referred to above.

(b)    Each Loan Party will, promptly after the formation or acquisition of any
First Tier Foreign Subsidiary (and, in any event, within 30 days after such
formation or acquisition, or such later date as permitted by Agent in its sole
discretion), (i) provide, or cause the applicable Loan Party to provide, to
Agent an agreement pledging 65% of the total outstanding voting Equity Interests
(and 100% of the nonvoting Equity Interests) of any such new First Tier Foreign
Subsidiary and a consent thereto executed by such new First Tier Foreign
Subsidiary (including, if applicable, original certificated Equity Interests (or
the equivalent thereof pursuant to the applicable laws and practices of any
relevant foreign jurisdiction) evidencing the Equity Interests of such new First
Tier Foreign Subsidiary, together with an appropriate undated stock or other
transfer power for each certificate duly executed in blank by the registered
owner thereof), and (ii) provide to Agent all other documentation, including one
or more opinions of counsel reasonably satisfactory to Agent, which, in its
opinion, is appropriate with respect to the execution and delivery of the
applicable documentation referred to above. For the avoidance of doubt, no
guaranty by (or pledge of any of the assets or Equity Interests (other than up
to 65% of the voting Equity Interests and 100% of the nonvoting Equity Interests
of a First Tier Foreign Subsidiary) of) any First Tier Foreign Subsidiary shall
be required.

 

- 77 -



--------------------------------------------------------------------------------

(c)    Any document, agreement, or instrument executed or issued pursuant to
this Section 5.11 shall constitute a Loan Document.

5.12     Further Assurances. Borrower will, and will cause each of the other
Loan Parties to, at any time upon the reasonable request of Agent, execute or
deliver to Agent any and all financing statements, fixture filings, security
agreements, pledges, assignments, opinions of counsel, and all other documents
(the “Additional Documents”) that Agent may reasonably request in form and
substance reasonably satisfactory to Agent, to create, perfect, and continue
perfected or to better perfect Agent’s Liens in substantially all of the assets
of each Loan Party (whether now owned or hereafter arising or acquired
(including assets acquired by statutory division), tangible or intangible)
(other than assets constituting Excluded Assets), and in order to fully
consummate all of the transactions contemplated hereby and under the other Loan
Documents. To the maximum extent permitted by applicable law, if Borrower or any
other Loan Party refuses or fails to execute or deliver any reasonably requested
Additional Documents within a reasonable period of time following the request to
do so, Borrower and each other Loan Party hereby authorizes Agent to execute any
such Additional Documents in the applicable Loan Party’s name and authorizes
Agent to file such executed Additional Documents in any appropriate filing
office. In furtherance of, and not in limitation of, the foregoing, each Loan
Party shall take such actions as Agent may reasonably request from time to time
to ensure that the Obligations are guaranteed by the Guarantors and are secured
by substantially all of the assets of each Loan Party (other than assets
constituting Excluded Assets).

5.13    Compliance with Material Contracts. Borrower will, and will cause each
of its Subsidiaries to, comply in all respects with each Material Contract,
except as could not reasonably be expected to have a Material Adverse Effect;
provided that Borrower or any of its Subsidiaries may contest any compliance
matter respecting such Material Contract in good faith through applicable
proceedings so long as adequate reserves are maintained in accordance with GAAP.

5.14    Compliance with Anti-Corruption Laws, Beneficial Ownership Regulation,
Anti-Money Laundering Laws and Sanctions. Borrower will, and will cause each of
its Subsidiaries to, maintain in effect and enforce policies and procedures
designed to ensure compliance by Borrower, its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws, Anti-Money
Laundering Laws and applicable Sanctions. Borrower will (a) notify Agent and
each Lender that previously received a Beneficial Ownership Certification of any
change in the information provided in the Beneficial Ownership Certification
that would result in a change to the list of beneficial owners identified
therein and (b) promptly upon the reasonable request of Agent or any Lender,
provide Agent or such Lender, as the case may be, any information or
documentation requested by it for purposes of complying with the Beneficial
Ownership Regulation.

5.15    Compliance with ERISA and the IRC. In addition to and without limiting
the generality of Section 5.8, Borrower will, and will cause each of its
Subsidiaries to (a) comply in all material respects with applicable provisions
of ERISA and the IRC with respect to all Employee Benefit Plans, (b) without the
prior written consent of Agent and the Required Lenders, not take any action or
fail to take action the result of which could result in a Loan Party or ERISA
Affiliate incurring a material liability to the PBGC or to a Multiemployer Plan
(other than to pay contributions or premiums payable in the ordinary course),
(c) allow any facts or circumstances to exist with respect to one or more
Employee Benefit Plans that, in the aggregate, reasonably could be expected to
result in a Material Adverse Effect, (d) not participate in any prohibited
transaction that could result in other than a de minimis civil penalty excise
tax, fiduciary liability or correction obligation under ERISA or the IRC,
(e) operate each Employee Benefit Plan in such a manner that will not incur any
material tax liability under the IRC (including Section 4980B of the IRC), and
(e) furnish to Agent upon Agent’s written request such additional information
about any Employee Benefit Plan for which any Loan Party or ERISA Affiliate
could reasonably expect to incur any material liability. With respect to each
Pension Plan (other than a Multiemployer Plan) except as could not

 

- 78 -



--------------------------------------------------------------------------------

reasonably be expected to result in liability to the Loan Parties, the Loan
Parties and the ERISA Affiliates shall (i) satisfy in full and in a timely
manner, without incurring any late payment or underpayment charge or penalty and
without giving rise to any Lien, all of the contribution and funding
requirements of the IRC and of ERISA, and (ii) pay, or cause to be paid, to the
PBGC in a timely manner, without incurring any late payment or underpayment
charge or penalty, all premiums required pursuant to ERISA.

6.    NEGATIVE COVENANTS.

Borrower covenants and agrees that, until termination of all of the Commitments,
termination or expiration (or Cash Collateralization) of all Letters of Credit
and payment in full of the Obligations:

6.1    Indebtedness. Borrower will not, and will not permit any of its
Subsidiaries to, create, incur, assume, suffer to exist, guarantee, or otherwise
become or remain, directly or indirectly, liable with respect to any
Indebtedness, except for Permitted Indebtedness.

6.2    Liens. Borrower will not, and will not permit any of its Subsidiaries to,
create, incur, assume, or suffer to exist, directly or indirectly, any Lien on
or with respect to any of its assets, of any kind, whether now owned or
hereafter acquired, or any income or profits therefrom, except for Permitted
Liens.

6.3    Fundamental Changes. Borrower will not, and will not permit any of its
Subsidiaries to:

(a)    other than in order to consummate a Permitted Acquisition, enter into any
merger, consolidation, reorganization, or recapitalization, or reclassify its
Equity Interests (including, in each case, pursuant to statutory division),
except for (i) any merger between Loan Parties, provided, that Borrower must be
the surviving entity of any such merger to which it is a party, (ii) any merger
between a Loan Party and a Subsidiary of such Loan Party that is not a Loan
Party so long as such Loan Party is the surviving entity of any such merger,
(iii) any merger between Subsidiaries of Borrower that are not Loan Parties and
(iv) any such merger, consolidation, reorganization, recapitalization or
reclassification of a Loan Party pursuant to a statutory division so long as
each newly created division becomes a Loan Party,

(b)    liquidate, wind up, or dissolve itself (or suffer any liquidation or
dissolution) Interests (including, in each case, pursuant to statutory
division), except for (i) the liquidation or dissolution of Subsidiaries of
Borrower if Borrower determines in good faith that such liquidation or
dissolution is in the best interests of Borrower and is not materially
disadvantageous to the Lender Group and provided that all of the assets
(including any interest in any Equity Interests) of any such liquidating or
dissolving Subsidiary that is a Loan Party are transferred to a Loan Party,
(ii) the liquidation or dissolution of a Loan Party (other than Borrower) or any
of its wholly-owned Subsidiaries so long as all of the assets (including any
interest in any Equity Interests) of such liquidating or dissolving Loan Party
or Subsidiary are transferred to a Loan Party that is not liquidating or
dissolving, (iii) the liquidation or dissolution of a Subsidiary of Borrower
that is not a Loan Party (other than any such Subsidiary the Equity Interests of
which (or any portion thereof) is subject to a Lien in favor of Agent) so long
as all of the assets of such liquidating or dissolving Subsidiary are
transferred to a Subsidiary of Borrower that is not liquidating or dissolving,
(iv) the liquidation or dissolution of TME WII, S.A. de C.V., TME WII Services,
S.A. de C.V., and Vintage Windows Limited, provided that all of the assets
(including any interest in any Equity Interests) of any such liquidating or
dissolving Subsidiary that is a Loan Party are transferred to a Loan Party, or
(v) the liquidation or dissolution of a Loan Party pursuant to a statutory
division so long as each newly created division becomes a Loan Party, or

(c)    suspend or cease operating a substantial portion of its or their business
(including, in each case, pursuant to statutory division), except as permitted
pursuant to clauses (a) or (b) above or in connection with a transaction
permitted under Section 6.4.

 

- 79 -



--------------------------------------------------------------------------------

6.4    Disposal of Assets. Borrower will not, and will not permit any of its
Subsidiaries to, convey, sell, lease, license, assign, transfer, or otherwise
dispose of (or enter into an agreement to convey, sell, lease, license, assign,
transfer, or otherwise dispose of) any of its or their assets (including, in
each case, pursuant to statutory division), except for Permitted Dispositions
(which may be accomplished pursuant to statutory division) and transactions
expressly permitted by Sections 6.3 or 6.9.

6.5    Nature of Business. Borrower will not, and will not permit any of its
Subsidiaries to, engage in any business that is substantially different from the
business conducted by Borrower and its Subsidiaries on the Closing Date, other
than a business reasonably related or complimentary thereto.

6.6    Prepayments and Amendments. Borrower will not, and will not permit any of
its Subsidiaries to:

(a)    Prepay, repay, redeem, purchase, defease, or otherwise or acquire for
value (including (x) by way of depositing with any trustee with respect thereto
money or securities before due for the purpose of paying when due and (y) at the
maturity thereof) any Junior Indebtedness, or make any payment in violation of
any subordination terms of any Junior Indebtedness, except:

(i)    so long as no Default or Event of Default then exists or would be caused
thereby, regularly scheduled or mandatory repayments, repurchases, redemptions
or defeasances of Junior Indebtedness, provided that such payments of
Subordinated Indebtedness shall be in accordance with the subordination terms
thereof or the subordination agreement applicable thereto,

(ii)    in connection with Refinancing Indebtedness permitted by Section 6.1 and
in compliance with any subordination provisions applicable thereto,

(iii)    payments and prepayments of Junior Indebtedness made solely with
proceeds of any issuance of Qualified Equity Interests of Borrower, or any
capital contribution in respect of Qualified Equity Interests of Borrower, so
long as immediately before and after giving effect to any such payment or
prepayment, no Default or Event of Default then exists,

(iv)    (A) payments and prepayments of Junior Indebtedness as a result of the
conversion of all or any portion of such Junior Indebtedness into Qualified
Equity Interests of Borrower, and (B) payments of interest in respect of Junior
Indebtedness in the form of payment in kind interest constituting Permitted
Indebtedness,

(v)    so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, payments and prepayments in respect of
Permitted Intercompany Advances, to the extent permitted by the Intercompany
Subordination Agreement, if applicable, and

(vi)    without limiting and in addition to the exceptions permitted in clauses
(i) through (v) above, prepayments, redemptions, purchases, defeasances and
payments in respect of Junior Indebtedness prior to their scheduled maturity;
provided that (i) at the time of such prepayment, redemption, purchase,
defeasance or other payment, no Event of Default has occurred and is continuing
or would result therefrom and (ii) Borrower demonstrates (x) that the
Consolidated Leverage Ratio is not greater than 2.75 to 1.00 and (y) that the
aggregate amount of all cash and Cash Equivalents of Borrower and its
Subsidiaries that are unrestricted and not subject to any Lien (other than any
Permitted Lien) plus availability under the Revolving Credit Facility is greater
than $25,000,000, in each of clauses (x) and (y) calculated on a pro forma basis
after giving effect to such prepayment, redemption, purchase, defeasance or
other payment and any Indebtedness incurred in connection therewith.

(b)    Directly or indirectly, amend, modify, or change any of the terms or
provisions of

 

- 80 -



--------------------------------------------------------------------------------

(i)    any agreement, instrument, document, indenture, or other writing
evidencing or concerning any Junior Indebtedness in any respect which,
individually or in the aggregate, could reasonably be expected to be materially
adverse to the interest of the Lenders or in violation or contravention of the
subordination terms thereof or the subordination agreement applicable thereto,
or

(ii)    the Quanex Incentive Plans or the Governing Documents of any Loan Party
or any of its Subsidiaries, in each case, if the effect thereof, either
individually or in the aggregate, could reasonably be expected to be materially
adverse to the interests of the Lenders.

6.7    Restricted Payments. Borrower will not, and will not permit any of its
Subsidiaries to, make any Restricted Payment; provided, that, so long as it is
permitted by law, and so long as no Default or Event of Default shall have
occurred and be continuing or would result therefrom:

(a)    Borrower and any of its Subsidiaries may make Restricted Payments
permitted pursuant to Section 6.6(a);

(b)    (i) each Subsidiary of a Loan Party may make Restricted Payments (other
than in respect of Subordinated Indebtedness) to any Loan Party (and, if
applicable, to other holders of its outstanding Equity Interests on a ratable
basis), and (ii) each Subsidiary that is not a Loan Party may make Restricted
Payments to any Subsidiary,

(c)    Borrower and any of its Subsidiaries may declare and make dividend
payments or other distributions payable solely in the common stock or other
common Qualified Equity Interests of such Person,

(d)    Borrower may make distributions to former employees, officers, or
directors of Borrower (or any spouses, ex-spouses, or estates of any of the
foregoing) on account of redemptions of Equity Interests of Borrower held by
such Persons, provided, that the aggregate amount of such distributions made by
Borrower during the term of this Agreement plus the amount of Indebtedness
outstanding under clause (n) of the definition of Permitted Indebtedness, does
not exceed $5,000,000 in the aggregate,

(e)    Borrower may make distributions to former employees, officers, or
directors of Borrower (or any spouses, ex-spouses, or estates of any of the
foregoing), solely in the form of forgiveness of Indebtedness of such Persons
owing to Borrower on account of repurchases of the Equity Interests of Borrower
held by such Persons; provided that such Indebtedness was incurred by such
Persons solely to acquire Equity Interests of Borrower,

(f)    Borrower may declare and pay dividends in accordance with Borrower’s
historical dividend policy in an aggregate amount not to exceed $20,000,000 in
any Fiscal Year,

(g)    Without limiting and in addition to the exceptions permitted in clauses
(a) through (f) above and clause (h) below, Borrower may make Restricted
Payments so long as (i) at the time of such Restricted Payment, no Event of
Default has occurred and is continuing or would result therefrom and
(ii) Borrower demonstrates (x) that the Consolidated Leverage Ratio is not
greater than 2.75 to 1.00 and (y) that the aggregate amount of all cash and Cash
Equivalents of Borrower and its Subsidiaries that are unrestricted and not
subject to any Lien (other than a Lien in favor of Agent or any Permitted Lien)
plus availability under the Revolving Credit Facility is greater than
$25,000,000, in each of clauses (x) and (y) calculated on a pro forma basis
after giving effect to such Restricted Payment and any Indebtedness incurred in
connection therewith, and

(h)    To the extent not otherwise permitted pursuant to this Section 6.7,
Borrower and its Subsidiaries may make additional Restricted Payments in an
aggregate amount not exceeding

 

- 81 -



--------------------------------------------------------------------------------

$25,000,000 during the term of this Agreement, so long as Borrower demonstrates
that they are in compliance with the financial covenants set forth in Section 7,
calculated on a pro forma basis after giving effect to such Restricted Payment
and any Indebtedness incurred in connection therewith.

6.8    Fiscal Year; Accounting Methods. Borrower will not, and will not permit
any of its Subsidiaries to, modify or change its Fiscal Year or its method of
accounting (other than as may be required to conform to GAAP).

6.9    Investments. Borrower will not, and will not permit any of its
Subsidiaries to, directly or indirectly, make or acquire any Investment or incur
any liabilities (including contingent obligations) for or in connection with any
Investment except for Permitted Investments.

6.10    Transactions with Affiliates. Borrower will not, and will not permit any
of its Subsidiaries to, directly or indirectly, enter into or permit to exist
any transaction with any Affiliate of Borrower or any of its Subsidiaries except
for:

(a)    transactions (other than the payment of management, consulting,
monitoring, or advisory fees) between Borrower or its Subsidiaries, on the one
hand, and any Affiliate of Borrower or its Subsidiaries, on the other hand, so
long as such transactions are no less favorable, taken as a whole, to Borrower
or its Subsidiaries, as applicable, than would be obtained in an arm’s length
transaction with a non-Affiliate,

(b)    so long as it has been approved by Borrower’s or its applicable
Subsidiary’s board of directors (or comparable governing body) in accordance
with applicable law, any indemnity provided for the benefit of directors (or
comparable managers) of Borrower or its applicable Subsidiary,

(c)    so long as it has been approved by Borrower’s or its applicable
Subsidiary’s board of directors (or comparable governing body) in accordance
with applicable law, the payment of reasonable compensation, severance, or
employee benefit arrangements to employees, officers, and outside directors of
Borrower and its Subsidiaries in the ordinary course of business and consistent
with industry practice, and

(d)    transactions permitted by Section 6.3, Section 6.6, Section 6.7, or
Section 6.9.

6.11    Use of Proceeds.

(a)    Borrower will not, and will not permit any of its Subsidiaries to use the
proceeds of any Extensions of Credit made hereunder for any purpose other than
(a) on the Closing Date, (i) to refinance certain existing Indebtedness owing
under or in connection with the Existing Credit Agreement and (ii) to pay the
fees, costs, and expenses incurred in connection with this Agreement, the other
Loan Documents, and the other transactions contemplated hereby and thereby, in
each case, as set forth in the Funds Flow Agreement, and (b) thereafter,
consistent with the terms and conditions of this Agreement and the other Loan
Documents, to finance working capital from time to time for Borrower and the
other Loan Parties and for other lawful and permitted general corporate purposes
(including that no part of the proceeds of any Extensions of Credit will be used
to purchase or carry any such Margin Stock or to extend credit to others for the
purpose of purchasing or carrying any such Margin Stock or for any purpose that
violates the provisions of Regulation T, U or X of the Board of Governors).

(b)    No proceeds of any Extension of Credit shall be used, directly or
indirectly, by Borrower, any of its Subsidiaries or any of its or their
respective directors, officers, employees and agents (i) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws or Anti-Money

 

- 82 -



--------------------------------------------------------------------------------

Laundering Laws, (ii) for the purpose of funding, financing or facilitating any
activities, business or transaction of or with any Sanctioned Person, or in any
Sanctioned Country, including any payments (directly or indirectly) to a
Sanctioned Person or a Sanctioned Country or (iii) in any manner that would
result in the violation of any Sanctions applicable to any party hereto.

6.12    No Further Negative Pledges; Restrictive Agreements. Borrower will not,
and will not permit any of its Subsidiaries to:

(a)    Enter into, assume or be subject to any agreement prohibiting or
otherwise restricting the creation or assumption of any Lien upon its properties
or assets, whether now owned or hereafter acquired, or requiring the grant of
any security for such obligation if security is given for some other obligation,
except (i) pursuant to this Agreement and the other Loan Documents,
(ii) pursuant to any document or instrument governing Indebtedness incurred
pursuant to clause (c) of the definition of Permitted Indebtedness (provided
that any such restriction contained therein relates only to the asset or assets
financed thereby), (iii) customary restrictions contained in the organizational
documents of any Subsidiary that is not a Guarantor as of the Closing Date and
(iv) customary restrictions in connection with any Permitted Lien or any
document or instrument governing any Permitted Lien (provided that any such
restriction contained therein relates only to the asset or assets subject to
such Permitted Lien).

(b)    Create or otherwise cause or suffer to exist or become effective any
consensual encumbrance or restriction on the ability of any Loan Party or any
Subsidiary thereof to (i) pay dividends or make any other distributions to any
Loan Party or any Subsidiary on its Equity Interests or with respect to any
other interest or participation in, or measured by, its profits, (ii) pay any
Indebtedness or other obligation owed to any Loan Party or (iii) make loans or
advances to any Loan Party, except in each case for such encumbrances or
restrictions existing under or by reason of (A) this Agreement and the other
Loan Documents and (B) applicable law.

(c)    Create or otherwise cause or suffer to exist or become effective any
consensual encumbrance or restriction on the ability of any Loan Party or any
Subsidiary thereof to (i) sell, lease or transfer any of its properties or
assets to any Loan Party or (ii) act as a Loan Party pursuant to the Loan
Documents or any renewals, refinancings, exchanges, refundings or extension
thereof, except in each case for such encumbrances or restrictions existing
under or by reason of (A) this Agreement and the other Loan Documents,
(B) applicable law, (C) any document or instrument governing Indebtedness
incurred pursuant to clause (c) of the definition of Permitted Indebtedness
(provided that any such restriction contained therein relates only to the asset
or assets acquired in connection therewith), (D) any Permitted Lien or any
document or instrument governing any Permitted Lien (provided that any such
restriction contained therein relates only to the asset or assets subject to
such Permitted Lien), (E) obligations that are binding on a Subsidiary at the
time such Subsidiary first becomes a Subsidiary of Borrower, so long as such
obligations are not entered into in contemplation of such Person becoming a
Subsidiary, (F) customary restrictions contained in an agreement related to the
sale of property (to the extent such sale is permitted pursuant to Section 6.4)
that limit the transfer of such property pending the consummation of such sale,
(G) customary restrictions in leases, subleases, licenses and sublicenses or
asset sale agreements otherwise permitted by this Agreement so long as such
restrictions relate only to the assets subject thereto and (H) customary
provisions restricting assignment of any agreement entered into in the ordinary
course of business.

 

- 83 -



--------------------------------------------------------------------------------

7.    FINANCIAL COVENANTS.

Borrower covenants and agrees that, until termination of all of the Commitments,
termination or expiration (or Cash Collateralization) of all Letters of Credit
and payment in full of the Obligations:

7.1    Consolidated Leverage Ratio. As of the last day of any Fiscal Quarter, it
shall not permit the Consolidated Leverage Ratio to be greater than 3.25 to
1.00.

Notwithstanding the foregoing, in connection with any Permitted Acquisition (or
any other Acquisition consented to by Agent and the Required Lenders) having
aggregate consideration (including cash, Cash Equivalents, Equity Interests and
other deferred payment obligations) in excess of $100,000,000, the Borrower may,
at its election, in connection with such Acquisition and by written notice to
Agent (i) in connection with the determination of compliance with clause (h) of
the definition of Permitted Acquisition and Section 2.20(b)(vi), or (ii) not
less than five (5) Business Days prior to delivery of financial statements
pursuant to Sections 5.1(a)(i) or (a)(ii), as applicable, for the fiscal quarter
ended immediately after the consummation of such Acquisition, increase the
required Consolidated Leverage Ratio pursuant to this Section to be not greater
than 3.50 to 1.00 solely for each Fiscal Quarter ending during the four Fiscal
Quarter period immediately following such Acquisition (including for determining
pro forma compliance with clause (h) of the definition of Permitted Acquisition
and Section 2.20(b)(vi)); provided that there shall be at least two consecutive
Fiscal Quarters following each such increase during which no such increase shall
then be in effect.

7.2    Consolidated Interest Coverage Ratio. As of the last day of any Fiscal
Quarter, it shall not permit the Consolidated Interest Coverage Ratio to be less
than 2.25 to 1.00.

8.     EVENTS OF DEFAULT.

Any one or more of the following events shall constitute an event of default
(each, an “Event of Default”) under this Agreement:

8.1    Payments. If Borrower fails to pay when due and payable, or when declared
due and payable, and in the currency required hereunder, (a) all or any portion
of the Obligations consisting of interest, fees, or charges due the Lender
Group, reimbursement of Lender Group Expenses, or other amounts (other than any
portion thereof constituting principal) constituting Obligations (including any
portion thereof that accrues after the commencement of an Insolvency Proceeding,
regardless of whether allowed or allowable in whole or in part as a claim in any
such Insolvency Proceeding), and such failure continues for a period of 5
Business Days, (b) all or any portion of the principal of the Loans or (c) any
Reimbursement Obligation;

8.2    Covenants. If any Loan Party or any of its Subsidiaries:

(a)    fails to perform or observe any covenant or other agreement contained in
any of (i) Sections 3.4, 5.1, 5.3 (solely if Borrower is not in good standing in
its jurisdiction of organization), 5.6, 5.7 (solely if Borrower refuses to allow
Agent or its representatives or agents to visit Borrower’s properties, inspect
its assets or books or records, examine and make copies of its books and
records, or discuss Borrower’s affairs, finances, and accounts with officers and
employees of Borrower), 5.10, 5.11, or 5.15, (ii) Section 6, (iii) Section 7, or
(iv) Section 7 of the Guaranty and Security Agreement;

(b)    fails to perform or observe any covenant or other agreement contained in
any of Sections 5.3 (other than if Borrower is not in good standing in its
jurisdiction of organization), 5.4, 5.5, 5.8, and 5.12 and such failure
continues for a period of 10 days after the earlier of (i) the date on which
such failure shall first become known to any officer of Borrower or (ii) the
date on which written notice thereof is given to Borrower by Agent; or

 

- 84 -



--------------------------------------------------------------------------------

(c)    fails to perform or observe any covenant or other agreement contained in
this Agreement, or in any of the other Loan Documents, in each case, other than
any such covenant or agreement that is the subject of another provision of this
Section 8 (in which event such other provision of this Section 8 shall govern),
and such failure continues for a period of 30 days after the earlier of (i) the
date on which such failure shall first become known to any officer of Borrower
or (ii) the date on which written notice thereof is given to Borrower by Agent;

8.3    Judgments. If one or more judgments, orders, or awards for the payment of
money involving an aggregate amount of $15,000,000, or more (except to the
extent fully covered (other than to the extent of customary deductibles) by
insurance pursuant to which the insurer has not denied coverage) is entered or
filed against a Loan Party or any of its Subsidiaries, or with respect to any of
their respective assets, and either (a) there is a period of 30 consecutive days
at any time after the entry of any such judgment, order, or award during which
(1) the same is not discharged, satisfied, vacated, or bonded pending appeal, or
(2) a stay of enforcement thereof is not in effect, or (b) enforcement
proceedings are commenced upon such judgment, order, or award;

8.4    Voluntary Bankruptcy, etc. If an Insolvency Proceeding is commenced by a
Loan Party or any of its Subsidiaries;

8.5    Involuntary Bankruptcy, etc. If an Insolvency Proceeding is commenced
against a Loan Party or any of its Subsidiaries and any of the following events
occur: (a) such Loan Party or such Subsidiary consents to the institution of
such Insolvency Proceeding against it, (b) the petition commencing the
Insolvency Proceeding is not timely controverted, (c) the petition commencing
the Insolvency Proceeding is not dismissed within 60 calendar days of the date
of the filing thereof, (d) an interim trustee is appointed to take possession of
all or any substantial portion of the properties or assets of, or to operate all
or any substantial portion of the business of, such Loan Party or its
Subsidiary, or (e) an order for relief shall have been issued or entered
therein;

8.6    Default Under Other Agreements. If there is a default in one or more
agreements to which a Loan Party or any of its Subsidiaries is a party with one
or more third Persons relative to a Loan Party’s or any of its Subsidiaries’
Indebtedness involving an aggregate amount of $25,000,000 or more, and such
default (a) occurs at the final maturity of the obligations thereunder, or
(b) results in a right by such third Person, irrespective of whether exercised,
to accelerate the maturity of such Loan Party’s or its Subsidiary’s obligations
thereunder;

8.7    Representations, etc. If any warranty, representation, certificate,
statement, or Record made herein or in any other Loan Document or delivered in
writing to Agent or any Lender in connection with this Agreement or any other
Loan Document proves to be untrue in any material respect (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) as of the date of issuance or making or deemed making thereof;

8.8    Guaranty. If the obligation of any Guarantor under the guaranty contained
in the Guaranty and Security Agreement is limited or terminated by operation of
law or by such Guarantor (other than in accordance with the terms of this
Agreement);

8.9    Security Documents. If the Guaranty and Security Agreement or any other
Loan Document that purports to create a Lien, shall, for any reason, fail or
cease to create a valid and perfected and, except to the extent of Permitted
Liens which are (a) non-consensual Permitted Liens, (b) permitted purchase money

 

- 85 -



--------------------------------------------------------------------------------

Liens or (c) the interests of lessors under Capital Leases, except (i) as a
result of a disposition of the applicable Collateral in a transaction permitted
under this Agreement, (ii) with respect to Collateral the aggregate value of
which, for all such Collateral, does not exceed at any time, $2,500,000, or
(iii) as the result of an action or failure to act on the part of Agent;

8.10    Loan Documents. The validity or enforceability of any Loan Document
shall at any time for any reason (other than solely as the result of an action
or failure to act on the part of Agent) be declared to be null and void, or a
proceeding shall be commenced by a Loan Party or its Subsidiaries, or by any
Governmental Authority having jurisdiction over a Loan Party or its
Subsidiaries, seeking to establish the invalidity or unenforceability thereof,
or a Loan Party or its Subsidiaries shall deny that such Loan Party or its
Subsidiaries has any liability or obligation purported to be created under any
Loan Document;

8.11    Change of Control. A Change of Control shall occur, whether directly or
indirectly;

8.12     ERISA. The occurrence of any of the following events: (a) any Loan
Party or ERISA Affiliate fails to make full payment when due of all amounts
which any Loan Party or ERISA Affiliate is required to pay as contributions,
installments, or otherwise to or with respect to all Pension Plans and
Multiemployer Plans, and such failure could reasonably be expected to result in
liability in excess of $25,000,000 in the aggregate, (b) an accumulated funding
deficiency or funding shortfall in excess of $25,000,000 occurs or exists with
respect to all Pension Plans in the aggregate (excluding any overfunding),
whether or not waived, (c) one or more Notification Events, which could
reasonably be expected to result in liability in excess of $25,000,000, either
individually or in the aggregate, or (d) any Loan Party or ERISA Affiliate
completely or partially withdraws from one or more Multiemployer Plans and
incurs Withdrawal Liability in excess of $25,000,000 in the aggregate, or fails
to make any Withdrawal Liability payment when due;

8.13    Interference with Business. Borrower or any Subsidiary is enjoined,
restrained, or in any way prevented by the order of any court or other
Governmental Authority, the effect of which order restricts such Person from
conducting all or any material part of its business, unless such order is
subject to a good faith dispute being diligently pursued according to
appropriate legal proceedings and such order could not reasonably be expected to
have a Material Adverse Effect; or

8.14    Senior Debt Status. The Obligations shall fail to rank senior in
priority of payment to all Subordinated Indebtedness.

9.    RIGHTS AND REMEDIES.

9.1    Rights and Remedies. Upon the occurrence and during the continuation of
an Event of Default, Agent may, and, at the instruction of the Required Lenders,
shall (in the case of clause (a) or (b) by written notice to Borrower), in
addition to any other rights or remedies provided for hereunder or under any
other Loan Document or by applicable law, do any one or more of the following:

(a)    (i) declare the principal of, and any and all accrued and unpaid interest
and fees in respect of, the Loans, Reimbursement Obligations and all other
Obligations (other than the Bank Product Obligations), whether evidenced by this
Agreement or by any of the other Loan Documents to be immediately due and
payable, whereupon the same shall become and be immediately due and payable and
Borrower shall be obligated to repay all of such Obligations in full, without
presentment, demand, protest, or further notice or other requirements of any
kind, all of which are hereby expressly waived by Borrower, and (ii) direct
Borrower to provide (and Borrower agrees that upon receipt of such notice
Borrower will provide) Cash Collateral to Agent to be held as security for
Borrower’s Reimbursement Obligations;

 

- 86 -



--------------------------------------------------------------------------------

(b)    declare the Commitments terminated, whereupon the Commitments shall
immediately be terminated together with (i) any obligation of any Lender to make
Revolving Credit Loans, (ii) the obligation of the Swingline Lender to make
Swingline Loans and (iii) the obligation of the Issuing Lender to issue Letters
of Credit; and

(c)    exercise all other rights and remedies available to Agent or the Lenders
under the Loan Documents, under applicable law, or in equity.

The foregoing to the contrary notwithstanding, upon the occurrence of any Event
of Default described in Section 8.4 or Section 8.5, in addition to the remedies
set forth above, without any notice to Borrower or any other Person or any act
by the Lender Group, the Commitments shall automatically terminate and the
Obligations (other than the Bank Product Obligations) shall automatically become
and be immediately due and payable and Borrower shall automatically be obligated
to repay all of such Obligations in full (including Borrower being obligated to
provide (and Borrower agrees that it will provide) Cash Collateral to Agent to
be held as security for Borrower’s reimbursement obligations in respect of
drawings that may subsequently occur under issued and outstanding Letters of
Credit), without presentment, demand, protest, or notice or other requirements
of any kind, all of which are expressly waived by Borrower.

9.2    Application of Funds. After the exercise of remedies provided for in
Section 9.1 (or after the Obligations have automatically become immediately due
and payable as set forth in the last sentence of Section 9.1), except as set
forth in Section 15.20, any amounts received on account of the Obligations shall
be applied by Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, Lender Group Expenses and other amounts (including fees, charges
and disbursements of counsel to Agent) payable to Agent;

Second, to payment of that portion of the Obligations constituting indemnities,
Lender Group Expenses (other than Commitment Fees and Letter of Credit fees
payable to the Revolving Credit Lenders), and other amounts (other than
principal, interest and fees) payable to the Lenders, the Issuing Lender and the
Swingline Lender (including fees, charges and disbursements of counsel to the
respective Lenders), ratably among them in proportion to the amounts described
in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Commitment Fees, Letter of Credit fees payable to the Revolving Credit
Lenders and interest on the Loans and Reimbursement Obligations, ratably among
the Lenders, the Issuing Lender and the Swingline Lender in proportion to the
respective amounts described in this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, Reimbursement Obligations and Bank Product Obligations
and to Cash Collateralize any L/C Obligations then outstanding, ratably among
the Lenders, the Issuing Lender and the Bank Product Providers in proportion to
the respective amounts described in this clause Fourth held by them; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Loan Parties or as otherwise required by law.

 

- 87 -



--------------------------------------------------------------------------------

9.3    Rights and Remedies Cumulative; Non-Waiver; Etc.

(a)    The rights and remedies of the Lender Group under this Agreement, the
other Loan Documents, and all other agreements shall be cumulative. The Lender
Group shall have all other rights and remedies not inconsistent herewith as
provided under the Code, by law, or in equity. No exercise by the Lender Group
of one right or remedy shall be deemed an election, and no waiver by the Lender
Group of any Event of Default shall be deemed a continuing waiver. No delay by
the Lender Group shall constitute a waiver, election, or acquiescence by it.

(b)    Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the authority to enforce rights and remedies hereunder and under
the other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, Agent in
accordance with Section 9.1 for the benefit of all the Lenders; provided that
the foregoing shall not prohibit (i) Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as Agent)
hereunder and under the other Loan Documents, (ii) the Issuing Lender or the
Swingline Lender from exercising the rights and remedies that inure to its
benefit (solely in its capacity as the Issuing Lender or Swingline Lender, as
the case may be) hereunder and under the other Loan Documents, (iii) any Lender
from exercising setoff rights in accordance with Section 15.12(a) (subject to
the terms of Section 15.12(b)), or (iv) any Lender from filing proofs of claim
or appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Insolvency Proceeding; and
provided, further, that if at any time there is no Person acting as Agent
hereunder and under the other Loan Documents, then (A) the Required Lenders
shall have the rights otherwise ascribed to Agent pursuant to Section 9.1 and
(B) in addition to the matters set forth in clauses (ii) and (iii) of the
preceding proviso and subject to Section 15.12(b), any Lender may, with the
consent of the Required Lenders, enforce any rights and remedies available to it
and as authorized by the Required Lenders.

10.     WAIVERS; INDEMNIFICATION.

10.1    Demand; Protest; etc. Except to the extent set forth in or required by
this Agreement or any other Loan Document, Borrower waives demand, protest,
notice of protest, notice of default or dishonor, notice of payment and
nonpayment, nonpayment at maturity, release, compromise, settlement, extension,
or renewal of documents, instruments, chattel paper, and guarantees at any time
held by the Lender Group on which Borrower may in any way be liable.

10.2    The Lender Group’s Liability for Collateral. Borrower hereby agrees
that: (a) so long as Agent complies with its obligations, if any, under the
Code, the Lender Group shall not in any way or manner be liable or responsible
for: (i) the safekeeping of the Collateral, (ii) any loss or damage thereto
occurring or arising in any manner or fashion from any cause, (iii) any
diminution in the value thereof, or (iv) any act or default of any carrier,
warehouseman, bailee, forwarding agency, or other Person, and (b) all risk of
loss, damage, or destruction of the Collateral shall be borne by Borrower.

10.3    Indemnification. Borrower shall pay, indemnify, defend, and hold the
Agent-Related Persons, the Lender-Related Persons, the Joint Lead Arrangers, and
each Participant (each, an “Indemnified Person”) harmless (to the fullest extent
permitted by law) from and against any and all claims, demands, suits, actions,
investigations, proceedings, liabilities, fines, costs, penalties, and damages,
and all reasonable fees and disbursements of attorneys, experts, or consultants
and all other reasonable costs and expenses actually incurred in connection
therewith or in connection with the enforcement of this indemnification (as and
when they are incurred and irrespective of whether suit is brought), at any time
asserted against, imposed upon, or incurred by any of them (including, without
limitation, in connection with any action, claim or proceeding brought by a Loan
Party or any Affiliate thereof) (a) in connection with or as a result of or
related to the execution and delivery (provided, that Borrower shall not be
liable for costs and expenses (including reasonable attorneys’ fees) of any
Lender (other than Wells Fargo) incurred in advising, structuring, drafting,

 

- 88 -



--------------------------------------------------------------------------------

reviewing, administering or syndicating the Loan Documents), enforcement,
performance, or administration (including any restructuring or workout with
respect hereto) of this Agreement, any of the other Loan Documents, or the
transactions contemplated hereby or thereby or the monitoring of Borrower’s and
its Subsidiaries’ compliance with the terms of the Loan Documents (provided,
that the indemnification in this clause (a) shall not extend to (i) disputes
solely between or among the Lenders that do not involve any acts or omissions of
any Loan Party, or (ii) disputes solely between or among the Lenders and their
respective Affiliates that do not involve any acts or omissions of any Loan
Party; it being understood and agreed that the indemnification in this clause
(a) shall extend to Agent (but not the Lenders to the extent provided above)
relative to disputes between or among Agent on the one hand, and one or more
Lenders, or one or more of their Affiliates, on the other hand, or (iii) any
Taxes or any costs attributable to Taxes, which shall be governed by
Section 16), (b) with respect to any actual or prospective investigation,
litigation, or proceeding related to this Agreement, any other Loan Document, or
the making of any Loans or issuance of any Letters of Credit hereunder, or the
use of the proceeds of the Loans or the Letters of Credit provided hereunder
(irrespective of whether any Indemnified Person is a party thereto), or any act,
omission, event, or circumstance in any manner related thereto, (c) in
connection with or arising out of any presence or release of Hazardous Materials
at, on, under, to or from any assets or properties owned, leased or operated by
Borrower or any of its Subsidiaries or any Environmental Actions, Environmental
Liabilities or Remedial Actions related in any way to any such assets or
properties of Borrower or any of its Subsidiaries, and (d) with respect to any
actual or prospective investigation, litigation, or proceeding brought by or
relating to any Loan Party or any of its Subsidiaries (each and all of the
foregoing, the “Indemnified Liabilities”). The foregoing to the contrary
notwithstanding, Borrower shall have no obligation to any Indemnified Person
under this Section 10.3 with respect to any Indemnified Liability that a court
of competent jurisdiction determines in a final non-appealable judgment to have
resulted from (x) the gross negligence or willful misconduct of such Indemnified
Person or its officers, directors, employees, attorneys, or agents or (y) a
material breach in bad faith of the funding obligations of such Indemnified
Person under this Agreement. This provision shall survive the termination of
this Agreement and the repayment in full of the Obligations. If any Indemnified
Person makes any payment to any other Indemnified Person with respect to an
Indemnified Liability as to which Borrower was required to indemnify the
Indemnified Person receiving such payment, the Indemnified Person making such
payment is entitled to be indemnified and reimbursed by Borrower with respect
thereto.

10.4    Costs and Expenses. Borrower and any other Loan Party, jointly and
severally, shall pay all Lender Group Expenses when due.

11.    NOTICES.

(a)    Unless otherwise provided in this Agreement, all notices or demands
relating to this Agreement or any other Loan Document shall be in writing and
(except for financial statements and other informational documents which may be
sent by first-class mail, postage prepaid) shall be personally delivered or sent
by registered or certified mail (postage prepaid, return receipt requested),
overnight courier, electronic mail (at such email addresses as a party may
designate in accordance herewith), or facsimile. In the case of notices or
demands to Borrower or Agent, as the case may be, they shall be sent to the
respective address set forth below:

 

If to Borrower:   

QUANEX BUILDING PRODUCTS

CORPORATION

   1800 West Loop South, Suite 1500    Houston, TX 77027    Attn: Chief
Financial Officer    Fax No.: (713) 993-0591    Email: Brent.Korb@quanex.com

 

- 89 -



--------------------------------------------------------------------------------

with copies to:    FOLEY & LARDNER LLP    1000 Louisiana Street, Suite 2000   
Houston, TX 77002    Attn: Hoang Quan Vu, Esq.    Fax No.: (713) 276-5174   
Email: hvu@foley.com If to Agent:    WELLS FARGO BANK, NATIONAL ASSOCIATION   

MAC D1109-019

1525 West W.T. Harris Blvd

.Charlotte, NC 28262

Attention of: Syndication Agency Services

Telephone No.: (704) 590-2703

Fax No.: (704) 715-0092

with copies to:    WELLS FARGO BANK, NATIONAL ASSOCIATION    1000 Louisiana
Street, 10th Floor    Houston, TX 77002    Attn: Benita V. Reyes    Fax No.:
(713) 739-1082    Email: Benita.V.Reyes@wellsfargo.com

(b)    Any party hereto may change the address at which they are to receive
notices hereunder, by notice in writing in the foregoing manner given to the
other party. All notices or demands sent in accordance with this Section 11,
shall be deemed received on the earlier of the date of actual receipt or 3
Business Days after the deposit thereof in the mail; provided, that (a) notices
sent by overnight courier service shall be deemed to have been given when
received, (b) notices by facsimile shall be deemed to have been given when sent
(except that, if not given during normal business hours for the recipient, shall
be deemed to have been given at the opening of business on the next Business Day
for the recipient) and (c) notices by electronic mail shall be deemed received
upon the sender’s receipt of an acknowledgment from the intended recipient (such
as by the “return receipt requested” function, as available, return email or
other written acknowledgment).

(c)    Notices and other communications to the Lenders and the Issuing Lender
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by
Agent, provided that the foregoing shall not apply to notices to any Lender or
the Issuing Lender pursuant to Section 2 if such Lender or the Issuing Lender
has notified Agent that is incapable of receiving notices under such Section by
electronic communication. Agent or Borrower may, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications. Unless
Agent otherwise prescribes, (i) notices and other communications sent to an
e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing clause
(i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii) above, if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice, email or other
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient.

 

- 90 -



--------------------------------------------------------------------------------

(d)    Each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable law, including
United States Federal and state securities applicable laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to Borrower or its securities for purposes of United
States Federal or state securities applicable laws.

12.    CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.

(a)    THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (UNLESS
EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT OF SUCH
OTHER LOAN DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF
AND THEREOF, THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH RESPECT TO ALL
MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR THERETO, AND ANY
CLAIMS, CONTROVERSIES OR DISPUTES ARISING HEREUNDER OR THEREUNDER OR RELATED
HERETO OR THERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

(b)    THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION
WITH THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND LITIGATED
ONLY IN THE STATE AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS
LOCATED IN THE COUNTY OF NEW YORK, STATE OF NEW YORK; PROVIDED, THAT ANY SUIT
SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT
AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE AGENT ELECTS TO BRING
SUCH ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. BORROWER
AND EACH MEMBER OF THE LENDER GROUP WAIVE, TO THE EXTENT PERMITTED UNDER
APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON
CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN
ACCORDANCE WITH THIS SECTION 12(B).

(c)    TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, BORROWER AND EACH
MEMBER OF THE LENDER GROUP HEREBY WAIVE THEIR RESPECTIVE RIGHTS, IF ANY, TO A
JURY TRIAL OF ANY CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF ACTION DIRECTLY OR
INDIRECTLY BASED UPON OR ARISING OUT OF ANY OF THE LOAN DOCUMENTS OR ANY OF THE
TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS (EACH A
“CLAIM”). BORROWER AND EACH MEMBER OF THE LENDER GROUP REPRESENT THAT EACH HAS
REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL
RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, A
COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.

(d)    BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF THE STATE AND FEDERAL COURTS

 

- 91 -



--------------------------------------------------------------------------------

LOCATED IN THE COUNTY OF NEW YORK, STATE OF NEW YORK, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENTS, OR FOR RECOGNITION
OR ENFORCEMENT OF ANY JUDGMENT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT AGENT MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR
ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(e)    NO CLAIM MAY BE MADE BY ANY LOAN PARTY AGAINST THE AGENT, THE ISSUING
LENDER, THE SWINGLINE LENDER, ANY OTHER LENDER OR ANY AFFILIATE, DIRECTOR,
OFFICER, EMPLOYEE, COUNSEL, REPRESENTATIVE, AGENT, OR ATTORNEY-IN-FACT OF ANY OF
THEM FOR ANY SPECIAL, INDIRECT, CONSEQUENTIAL, PUNITIVE OR EXEMPLARY DAMAGES OR
LOSSES IN RESPECT OF ANY CLAIM FOR BREACH OF CONTRACT OR ANY OTHER THEORY OF
LIABILITY ARISING OUT OF OR RELATED TO THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY ACT, OMISSION, OR EVENT OCCURRING
IN CONNECTION THEREWITH, AND EACH LOAN PARTY HEREBY WAIVES, RELEASES, AND AGREES
NOT TO SUE UPON ANY CLAIM FOR SUCH DAMAGES, WHETHER OR NOT ACCRUED AND WHETHER
OR NOT KNOWN OR SUSPECTED TO EXIST IN ITS FAVOR.

13.    ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.

13.1    Assignments and Participations.

(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that no Loan Party
may assign or otherwise transfer any of its rights or obligations hereunder or
under any other Loan Document without the prior written consent of Agent and
each Lender (except in connection with the consummation of a transaction
expressly permitted under the Loan Documents) and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
assignee in accordance with the provisions of Section 13.1(b), (ii) by way of
participation in accordance with the provisions of Section 13.1(d), or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of Section 13.1(e) (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Affiliates of each of the Lender Group) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Loans at the time owing to it); provided that
any such assignment shall be subject to the following conditions:

(i)    Minimum Amounts.

(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and/or the Loans at the time owing to it or
contemporaneous assignments to related Approved Funds that equal at least the
amount specified in subsection (b)(i)(B) of this Section in the aggregate or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and

 

- 92 -



--------------------------------------------------------------------------------

(B)    in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to Agent or, if a “Trade Date” is
specified in the Assignment and Assumption, as of the Trade Date) shall not be
less than $5,000,000, unless each of Agent and, so long as no Event of Default
has occurred and is continuing, Borrower otherwise consents (each such consent
not to be unreasonably withheld or delayed and shall be deemed given if Borrower
has not responded to a request for such consent within 5 Business Days after
having received notice thereof);

(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate classes
on a non-pro rata basis;

(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:

(A)    the consent of Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided, that Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to Agent within 5 Business Days after having received notice
thereof;

(B)    the consent of Agent (such consent not to be unreasonably withheld or
delayed) shall be required for assignments in respect of the Incremental Term
Loans if such assignment is to a Person that is not a Lender, an Affiliate of a
Lender or an Approved Fund; and

(C)    the consent of Agent, Issuing Lender and Swingline Lender (such consent
not to be unreasonably withheld or delayed) shall be required for assignments in
respect of the Revolving Credit Facility if such assignment is to a Person that
is not a Lender with a Revolving Credit Commitment or an affiliate of such
Lender.

(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 for each assignment; provided that (A) only one
such fee will be payable in connection with simultaneous assignments to two or
more related Approved Funds by a Lender and (B) Agent may, in its sole
discretion, elect to waive such processing and recordation fee in the case of
any assignment. The assignee, if it shall not be a Lender, shall deliver to
Agent an Administrative Questionnaire.

(v)    No Assignment to Certain Persons. No such assignment shall be made to
(A) Borrower, any of its Subsidiaries (including Borrower) or any of their
Affiliates or (B) any Defaulting Lender or any of its Affiliates, or any Person
who, upon becoming a Lender hereunder, would constitute any of the foregoing
Persons described in this clause (B).

 

- 93 -



--------------------------------------------------------------------------------

(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural Person (or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of, a natural Person).

(vii)    Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to Agent in an aggregate amount sufficient, upon distribution thereof
as appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of Borrower and Agent, the applicable pro rata share
of Loans previously requested, but not funded by, the Defaulting Lender, to each
of which the applicable assignee and assignor hereby irrevocably consent), to
(A) pay and satisfy in full all payment liabilities then owed by such Defaulting
Lender to Agent, the Issuing Lender and the Swingline Lender and each other
Lender hereunder (and interest accrued thereon), and (B) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swingline Loans. Notwithstanding the foregoing, in the event that
any assignment of rights and obligations of any Defaulting Lender hereunder
shall become effective under Applicable law without compliance with the
provisions of this paragraph, then the assignee of such interest shall be deemed
to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

Subject to acceptance and recording thereof by Agent pursuant to paragraph (c)
of this Section, from and after the effective date specified in each Assignment
and Assumption, the assignee thereunder shall be a party to this Agreement and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto) but shall continue to be entitled to the benefits and subject
to the requirements of Section 16 and Sections 2.18, 2.19, 10.3, 10.4 and 15.7
with respect to facts and circumstances occurring prior to the effective date of
such assignment; provided, that except to the extent otherwise expressly agreed
by the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 13.1(d) (other than a purported assignment to a natural Person
(including a holding company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural Person) or Borrower or any of
Borrower’s Subsidiaries or Affiliates, which shall be null and void).

(c)    Register. Agent, acting solely for this purpose as a non-fiduciary agent
of Borrower, shall maintain at Agent’s Office, a copy of each Assignment and
Assumption and each Incremental Amendment delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of (and stated interest on) the Loans owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, absent manifest error, and
Borrower, Agent and the Lenders shall treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement. The Register shall be available for inspection by
Borrower and any Lender (but only to the extent of entries in the Register that
are applicable to such Lender), at any reasonable time and from time to time
upon reasonable prior notice.

 

- 94 -



--------------------------------------------------------------------------------

(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, Borrower or Agent, sell participations to any Person (other than a
natural Person (or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of, a natural Person) or Borrower or any of
Borrower’s Subsidiaries or Affiliates) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) Borrower, Agent, the
Issuing Lender, the Swingline Lender and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. For the avoidance of doubt, each
Lender shall be responsible for the indemnity under 15.7 with respect to any
payments made by such Lender to its Participant(s).

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver or modification described in
Section 14.1(a)(i) through (iii) or (a)(ix) that directly and adversely affects
such Participant. Borrower agrees that each Participant shall be entitled to the
benefits of Section 16 and Section 2.19 (subject to the requirements and
limitations therein, including the requirements under Section 16.7 (it being
understood that the documentation required under Section 16.7 shall be delivered
to the participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Section 14.2 as if it were an assignee under paragraph (b) of this Section; and
(B) shall not be entitled to receive any greater payment under Section 16 or
Section 2.19, with respect to any participation, than its participating Lender
would have been entitled to receive, except to the extent such entitlement to
receive a greater payment results from a Change in Law that occurs after the
Participant acquired the applicable participation. Each Lender that sells a
participation agrees, at Borrower’s request and expense, to use reasonable
efforts to cooperate with Borrower to effectuate the provisions of
Section 14.2(b) with respect to any Participant. To the extent permitted by law,
each Participant also shall be entitled to the benefit of any right of setoff
provided herein as though it were a Lender; provided that such Participant
agrees to be subject to Section 2.18 as though it were a Lender.

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts of (and stated
interest on) each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, Agent (in its capacity as Agent) shall
have no responsibility for maintaining a Participant Register.

(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

- 95 -



--------------------------------------------------------------------------------

(f)    Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

14.    AMENDMENTS; WAIVERS.

14.1    Amendments and Waivers.

(a)    No amendment, waiver or other modification of any provision of this
Agreement or any other Loan Document (other than the Fee Letters), and no
consent with respect to any departure by Borrower therefrom, shall be effective
unless the same shall be in writing and signed by the Required Lenders (or by
Agent at the written request of the Required Lenders) and Borrower and then any
such waiver or consent shall be effective, but only in the specific instance and
for the specific purpose for which given; provided, that no such waiver,
amendment, or consent shall:

(i)    increase or extend the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.2) without the written consent of
such Lender,

(ii)    waive, postpone or delay any date fixed by this Agreement or any other
Loan Document for any payment of principal, interest, fees, or other amounts due
hereunder or under any other Loan Document without the written consent of each
Lender directly and adversely affected thereby,

(iii)    reduce the principal of, or the rate of interest on, any loan or other
extension of credit hereunder, or reduce any fees or other amounts payable
hereunder or under any other Loan Document without the written consent of each
Lender directly and adversely affected thereby; provided that only the consent
of the Required Lenders shall be required to (i) waive any obligation of
Borrower to pay increased interests pursuant to Section 2.14(b) or (ii) amend
any financial covenant hereunder (or any defined term used therein) even if the
effect of such amendment would be to reduce the rate of interest or to reduce
any fee payable hereunder,

(iv)    amend, modify, or eliminate Section 3.1 without the written consent of
each Lender,

(v)    other than as permitted by Section 15.11, release Agent’s Lien in and to
all or substantially all of the Collateral without the written consent of each
Lender,

(vi)    reduce the percentages set forth in the definition of “Required
Lenders”, or amend, modify, or eliminate this Section or any provision of this
Agreement providing for consent or other action by all Lenders without the
written consent of each Lender,

(vii)    other than in connection with a merger, liquidation, dissolution or
sale of such Person expressly permitted by the terms hereof or the other Loan
Documents, release Borrower or all Guarantors or Guarantors comprising
substantially all of the credit support for the Obligations from their
respective obligations under the Loan Documents or consent to the assignment or
transfer by Borrower or any Guarantor of any of its rights or duties under this
Agreement or the other Loan Documents without the written consent of each
Lender,

(viii)    [reserved],

 

- 96 -



--------------------------------------------------------------------------------

(ix)    amend, modify or eliminate Section 9.2 or Section 15.12(b) in a manner
that would alter the pro rata sharing of payments or order of application
required thereby without the written consent of each Lender directly and
adversely affected thereby,

(x)    amend, modify or waive any provision of the Loan Documents in a manner
disproportionately affecting the Lenders under a specific Class under this
Agreement, as applicable, without the consent of the Lenders holding at least a
majority of the outstanding principal amount of the Loans and outstanding
Commitments of such disproportionately affected Class, or

(xi)    amend the definition of “Alternative Currency” without the written
consent of each Revolving Credit Lender and each Issuing Lender.

(b)    No amendment, waiver, modification, or consent shall amend, modify,
waive, or eliminate,

(i)    the definition of, or any of the terms or provisions of, the Fee Letters,
without the written consent of the parties thereto (and shall not require the
written consent of any of the Lenders),

(ii)    any provision of Section 15 pertaining to Agent, or any other rights or
duties of Agent under this Agreement or the other Loan Documents, without the
written consent of Agent, Borrower, and the Required Lenders,

(iii)    any provision of this Agreement or the other Loan Documents pertaining
to the Issuing Lender, or any other rights or duties of the Issuing Lender under
this Agreement or the other Loan Documents, without the written consent of the
Issuing Lender, Agent, Borrower, and the Required Lenders, or

(iv)    any provision of this Agreement or the other Loan Documents pertaining
to the Swingline Lender, or any other rights or duties of the Swingline Lender
under this Agreement or the other Loan Documents, without the written consent of
the Swingline Lender, Agent, Borrower, and the Required Lenders.

(c)    Anything in this Section 14.1 to the contrary notwithstanding, (i) any
amendment, modification, elimination, waiver, consent, termination, or release
of, or with respect to, any provision of this Agreement or any other Loan
Document that relates only to the relationship of the Lender Group among
themselves, and that does not affect the rights or obligations of Borrower,
shall not require consent by or the agreement of any Loan Party, (ii) any
amendment, waiver, modification, elimination, or consent of or with respect to
any provision of this Agreement or any other Loan Document may be entered into
without the consent of, or over the objection of, any Defaulting Lender other
than any of the matters governed by Section 14.1(a)(i) through (iii) that affect
such Lender, (iii) Agent and Borrower shall be permitted to amend any provision
of the Loan Documents (and such amendment shall become effective without any
further action or consent of any other party to any Loan Document) if Agent and
Borrower shall have jointly identified an obvious error or any error or omission
of a technical or immaterial nature in any such provision and (iv) Agent and
Borrower may, without the consent of any Lender, enter into amendments or
modifications to this Agreement or any of the other Loan Documents or to enter
into additional Loan Documents as Agent and Borrower reasonably deem appropriate
in order to implement any Replacement Rate or otherwise effectuate the terms of
Section 2.18(c) in accordance with the terms of Section 2.18(c).

Notwithstanding anything in this Agreement to the contrary, each Lender hereby
irrevocably authorizes Agent on its behalf, and without further consent, to
enter into amendments or modifications to this Agreement (including amendments
to this Section 14.1) or any of the other Loan Documents or to enter

 

- 97 -



--------------------------------------------------------------------------------

into additional Loan Documents as Agent reasonably deems appropriate in order to
effectuate the terms of Section 2.20 (including, without limitation, as
applicable, (1) to permit the Incremental Increase to share ratably in the
benefits of this Agreement and the other Loan Documents and (2) to include the
Incremental Term Loan Commitments, outstanding Incremental Term Loans or
Revolving Credit Commitment Increases in any determination of (i) Required
Lenders or (ii) similar required lender terms applicable thereto); provided that
no amendment or modification shall result in any increase in the amount of any
Lender’s Loans without the written consent of such affected Lender.

14.2    Mitigation Obligations; Replacement of Certain Lenders.

(a)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.19, or Borrower is required to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 16, or if any Lender gives a notice pursuant to
Section 2.18(a), then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 16 or
Section 2.19, as the case may be, in the future, or eliminate the need for the
notice pursuant to Section 2.18(a), as applicable, and (ii) in each case, would
not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. Borrower hereby agrees to pay all
reasonable documented out-of-pocket costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(b)    Replacement of Certain Lenders. If any Lender requests compensation under
Section 2.19, or if Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 16, or if any Lender is a Defaulting Lender or
a Non-Consenting Lender, then Borrower may, at its sole expense and effort, upon
notice to such Lender and Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Section 13.1), all of its interests, rights (other
than its existing rights to payments pursuant to Section 16 and Section 2.19)
and obligations under this Agreement and the related Loan Documents to an
Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment), provided that:

(i)    Borrower shall have paid to Agent the assignment fee specified in
Section 13.1(b);

(ii)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in Letters of Credit and
Swingline Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder and under the other Loan Documents (including any
amounts under Section 2.19(e)) from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or Borrower (in the case of
all other amounts);

(iii)    in the case of any such assignment resulting from a claim for
compensation under Section 2.19 or payments required to be made pursuant to
Section 16, such assignment will result in a reduction in such compensation or
payments thereafter;

(iv)    such assignment does not conflict with applicable law (as defined in
Section 16.1); and

 

- 98 -



--------------------------------------------------------------------------------

(v)    in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling Borrower to require such assignment and delegation cease
to apply.

14.3     No Waivers; Cumulative Remedies. No failure by Agent or any Lender to
exercise any right, remedy, or option under this Agreement or any other Loan
Document, or delay by Agent or any Lender in exercising the same, will operate
as a waiver thereof. No waiver by Agent or any Lender will be effective unless
it is in writing, and then only to the extent specifically stated. No waiver by
Agent or any Lender on any occasion shall affect or diminish Agent’s and each
Lender’s rights thereafter to require strict performance by Borrower of any
provision of this Agreement. Agent’s and each Lender’s rights under this
Agreement and the other Loan Documents will be cumulative and not exclusive of
any other right or remedy that Agent or any Lender may have.

15.    AGENT; THE LENDER GROUP.

15.1    Appointment and Authorization of Agent. Each Lender and the Issuing
Lender hereby designates and appoints Wells Fargo as its agent under this
Agreement and the other Loan Documents and each Lender hereby irrevocably
authorizes (and by entering into a Bank Product Agreement, each Bank Product
Provider shall be deemed to designate, appoint, and authorize) Agent to execute
and deliver each of the other Loan Documents on its behalf and to take such
other action on its behalf under the provisions of this Agreement and each other
Loan Document and to exercise such powers and perform such duties as are
expressly delegated to Agent by the terms of this Agreement or any other Loan
Document, together with such powers as are reasonably incidental thereto. Agent
agrees to act as agent for and on behalf of the Lenders and the Issuing Lender
(and the Bank Product Providers) on the conditions contained in this Section 15.
Any provision to the contrary contained elsewhere in this Agreement or in any
other Loan Document notwithstanding, Agent shall not have any duties or
responsibilities, except those expressly set forth herein or in the other Loan
Documents, nor shall Agent have or be deemed to have any fiduciary relationship
with any Lender or the Issuing Lender (or Bank Product Provider), and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Loan Document or otherwise exist
against Agent. Without limiting the generality of the foregoing, the use of the
term “agent” in this Agreement or the other Loan Documents with reference to
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable law. Instead, such
term is used merely as a matter of market custom, and is intended to create or
reflect only a representative relationship between independent contracting
parties. Each Lender and the Issuing Lender hereby further authorizes (and by
entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to authorize) Agent to act as the secured party under each of the Loan
Documents that create a Lien on any item of Collateral. Except as expressly
otherwise provided in this Agreement, Agent shall have and may use its sole
discretion with respect to exercising or refraining from exercising any
discretionary rights or taking or refraining from taking any actions that Agent
expressly is entitled to take or assert under or pursuant to this Agreement and
the other Loan Documents. Without limiting the generality of the foregoing, or
of any other provision of the Loan Documents that provides rights or powers to
Agent, Lenders and the Issuing Lender agree that Agent shall have the right to
exercise the following powers as long as this Agreement remains in effect:
(a) maintain, in accordance with its customary business practices, ledgers and
records reflecting the status of the Obligations, the Collateral, payments and
proceeds of Collateral, and related matters, (b) execute or file any and all
financing or similar statements or notices, amendments, renewals, supplements,
documents, instruments, proofs of claim, notices and other written agreements
with respect to the Loan Documents or to take any other action with respect to
any

 

- 99 -



--------------------------------------------------------------------------------

Collateral or Loan Documents which may be necessary to perfect, and maintain the
perfection of, the Agent’s Liens, (c) make Revolving Credit Loans, for itself or
on behalf of the Lenders, as provided in the Loan Documents, (d) exclusively
receive, apply, and distribute payments and proceeds of the Collateral as
provided in the Loan Documents, (e) open and maintain such bank accounts and
cash management arrangements as Agent deems necessary and appropriate in
accordance with the Loan Documents for the foregoing purposes, (f) perform,
exercise, and enforce any and all other rights and remedies of the Lender Group
with respect to Borrower or its Subsidiaries, the Obligations, the Collateral,
or otherwise related to any of same as provided in the Loan Documents, and
(g) incur and pay such Lender Group Expenses as Agent may deem necessary or
appropriate for the performance and fulfillment of its functions and powers
pursuant to the Loan Documents.

15.2    Delegation of Duties. Agent may execute any of its duties under this
Agreement or any other Loan Document by or through agents, employees or
attorneys in fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. Agent shall not be responsible for the
negligence or misconduct of any agent or attorney in fact that it selects as
long as such selection was made without gross negligence or willful misconduct.

15.3    Liability of Agent. None of the Agent-Related Persons shall (a) be
liable for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct
as determined by a court of competent jurisdiction in a final nonappealable
judgment), or (b) be responsible in any manner to any of the Lenders (or Bank
Product Providers) for any recital, statement, representation or warranty made
by Borrower or any of its Subsidiaries or Affiliates, or any officer or director
thereof, contained in this Agreement or in any other Loan Document, or in any
certificate, report, statement or other document referred to or provided for in,
or received by Agent under or in connection with, this Agreement or any other
Loan Document, or the validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document, or for any failure of
Borrower or its Subsidiaries or any other party to any Loan Document to perform
its obligations hereunder or thereunder. No Agent-Related Person shall be under
any obligation to any Lenders (or Bank Product Providers) to ascertain or to
inquire as to the observance or performance of any of the agreements contained
in, or conditions of, this Agreement or any other Loan Document, or to inspect
the books and records or properties of Borrower or its Subsidiaries. Agent shall
not be required to take any action that, in its opinion or in the opinion of its
counsel, may expose it to liability or that is contrary to any Loan Document or
applicable law or regulation.

15.4    Reliance by Agent. Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, resolution, notice, consent,
certificate, affidavit, letter, telegram, facsimile or other electronic method
of transmission, telex or telephone message, statement or other document or
conversation believed by it to be genuine and correct and to have been signed,
sent, or made by the proper Person or Persons, and upon advice and statements of
legal counsel (including counsel to Borrower or counsel to any Lender),
independent accountants and other experts selected by Agent. Agent shall be
fully justified in failing or refusing to take any action under this Agreement
or any other Loan Document unless Agent shall first receive such advice or
concurrence of the Lenders as it deems appropriate and until such instructions
are received, Agent shall act, or refrain from acting, as it deems advisable. If
Agent so requests, it shall first be indemnified to its reasonable satisfaction
by the Lenders and the Issuing Lender (and, if it so elects, the Bank Product
Providers) against any and all liability and expense that may be incurred by it
by reason of taking or continuing to take any such action. Agent shall in all
cases be fully protected in acting, or in refraining from acting, under this
Agreement or any other Loan Document in accordance with a request or consent of
the Required Lenders and such request and any action taken or failure to act
pursuant thereto shall be binding upon all of the Lenders and the Issuing Lender
(and Bank Product Providers).

 

- 100 -



--------------------------------------------------------------------------------

15.5    Notice of Default or Event of Default. Agent shall be deemed not to have
knowledge of any Default or Event of Default unless and until notice describing
such Default or Event of Default is given to Agent by Borrower or a Lender.

15.6    Credit Decision. Each Lender (and Bank Product Provider) acknowledges
that none of the Agent-Related Persons has made any representation or warranty
to it, and that no act by Agent hereinafter taken, including any review of the
affairs of Borrower and its Subsidiaries or Affiliates, shall be deemed to
constitute any representation or warranty by any Agent-Related Person to any
Lender (or Bank Product Provider). Each Lender represents (and by entering into
a Bank Product Agreement, each Bank Product Provider shall be deemed to
represent) to Agent that it has, independently and without reliance upon any
Agent-Related Person and based on such due diligence, documents and information
as it has deemed appropriate, made its own appraisal of and investigation into
the business, prospects, operations, property, financial and other condition and
creditworthiness of Borrower or any other Person party to a Loan Document, and
all applicable bank regulatory laws relating to the transactions contemplated
hereby, and made its own decision to enter into this Agreement and to extend
credit to Borrower. Each Lender also represents (and by entering into a Bank
Product Agreement, each Bank Product Provider shall be deemed to represent) that
it will, independently and without reliance upon any Agent-Related Person and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit analysis, appraisals and decisions in
taking or not taking action under this Agreement and the other Loan Documents,
and to make such investigations as it deems necessary to inform itself as to the
business, prospects, operations, property, financial and other condition and
creditworthiness of Borrower or any other Person party to a Loan Document.
Except for notices, reports, and other documents expressly herein required to be
furnished to the Lenders by Agent, Agent shall not have any duty or
responsibility to provide any Lender (or Bank Product Provider) with any credit
or other information concerning the business, prospects, operations, property,
financial and other condition or creditworthiness of Borrower or any other
Person party to a Loan Document that may come into the possession of any of
Agent-Related Persons. Each Lender acknowledges (and by entering into a Bank
Product Agreement, each Bank Product Provider shall be deemed to acknowledge)
that Agent does not have any duty or responsibility, either initially or on a
continuing basis (except to the extent, if any, that is expressly specified
herein) to provide such Lender (or Bank Product Provider) with any credit or
other information with respect to Borrower, its Affiliates or any of their
respective business, legal, financial or other affairs, and irrespective of
whether such information came into Agent’s or its Affiliates’ or
representatives’ possession before or after the date on which such Lender became
a party to this Agreement (or such Bank Product Provider entered into a Bank
Product Agreement).

15.7    Costs and Expenses; Indemnification. Agent may incur and pay Lender
Group Expenses to the extent Agent reasonably deems necessary or appropriate for
the performance and fulfillment of its functions, powers, and obligations
pursuant to the Loan Documents, including court costs, reasonable attorneys’
fees and expenses, reasonable fees and expenses of financial accountants,
advisors, consultants, and appraisers, costs of collection by outside collection
agencies, auctioneer fees and expenses, and costs of security guards or
insurance premiums paid to maintain the Collateral, whether or not Borrower is
obligated to reimburse Agent, the Issuing Lender, the Swingline Lender or
Lenders for such expenses pursuant to this Agreement or otherwise. Agent is
authorized and directed to deduct and retain sufficient amounts from payments or
proceeds of the Collateral received by Agent to reimburse Agent for such
out-of-pocket costs and expenses prior to the distribution of any amounts to
Lenders (or Bank Product Providers). In the event Agent, the Issuing Lender or
the Swingline Lender is not reimbursed for such costs and expenses by Borrower
or its Subsidiaries, each Lender hereby agrees that it is and shall be obligated
to pay to Agent, the Issuing Lender or the Swingline Lender such Lender’s
ratable share thereof; provided that with respect to such unpaid amounts owed to
the Issuing Lender or the Swingline Lender solely in its capacity as such, only
the Revolving Credit Lenders shall be required to pay such unpaid amounts, such
payment to be made severally among them based on such Revolving Credit Lenders’
Revolving Credit Commitment Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought or, if

 

- 101 -



--------------------------------------------------------------------------------

the Revolving Credit Commitment has been reduced to zero as of such time,
determined immediately prior to such reduction). Whether or not the transactions
contemplated hereby are consummated, each of the Lenders, on a ratable basis,
shall indemnify and defend the Agent-Related Persons (to the extent not
reimbursed by or on behalf of Borrower and without limiting the obligation of
Borrower to do so) from and against any and all Indemnified Liabilities;
provided, that no Lender shall be liable for the payment to any Agent-Related
Person of any portion of such Indemnified Liabilities resulting solely from such
Person’s gross negligence or willful misconduct as determined by a court of
competent jurisdiction in a final nonappealable judgment nor shall any Lender be
liable for the obligations of any Defaulting Lender in failing to make a
Revolving Credit Loan or other Extension of Credit hereunder. Without limitation
of the foregoing, each Lender shall reimburse Agent upon demand for such
Lender’s ratable share of any costs or out of pocket expenses (including
reasonable attorneys, accountants, advisors, and consultants fees and expenses)
incurred by Agent in connection with the preparation, execution, delivery,
administration, modification, amendment, or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement or any other Loan Document to
the extent that Agent is not reimbursed for such expenses by or on behalf of
Borrower. The undertaking in this Section shall survive the payment of all
Obligations hereunder and the resignation or replacement of Agent.

15.8    Agent in Individual Capacity. Wells Fargo and its Affiliates may make
loans to, issue letters of credit for the account of, accept deposits from,
provide Bank Products to, acquire Equity Interests in, and generally engage in
any kind of banking, trust, financial advisory, underwriting, or other business
with Borrower and its Subsidiaries and Affiliates and any other Person party to
any Loan Document as though Wells Fargo were not Agent hereunder, and, in each
case, without notice to or consent of the other members of the Lender Group. The
other members of the Lender Group acknowledge (and by entering into a Bank
Product Agreement, each Bank Product Provider shall be deemed to acknowledge)
that, pursuant to such activities, Wells Fargo or its Affiliates may receive
information regarding Borrower or its Affiliates or any other Person party to
any Loan Documents that is subject to confidentiality obligations in favor of
Borrower or such other Person and that prohibit the disclosure of such
information to the Lenders (or Bank Product Providers), and the Lenders
acknowledge (and by entering into a Bank Product Agreement, each Bank Product
Provider shall be deemed to acknowledge) that, in such circumstances (and in the
absence of a waiver of such confidentiality obligations, which waiver Agent will
use its reasonable best efforts to obtain), Agent shall not be under any
obligation to provide such information to them. The terms “Lender” and “Lenders”
include Wells Fargo in its individual capacity.

15.9    Successor Agent. Agent may resign as Agent upon 30 days (10 days if an
Event of Default has occurred and is continuing) prior written notice to the
Lenders (unless such notice is waived by the Required Lenders) and Borrower
(unless such notice is waived by Borrower or an Event of Default has occurred
and is continuing) and without any notice to the Bank Product Providers. If
Agent resigns under this Agreement, the Required Lenders shall be entitled, with
(so long as no Event of Default has occurred and is continuing) the consent of
Borrower (such consent not to be unreasonably withheld, delayed, or
conditioned), to appoint a successor Agent for the Lenders (and the Bank Product
Providers). If, at the time that Agent’s resignation is effective, it is acting
as Issuing Lender or Swingline Lender, such resignation shall also operate to
effectuate its resignation as Issuing Lender or Swingline Lender, as applicable,
and it shall automatically be relieved of any further obligation to issue
Letters of Credit or to make Swingline Loans; provided that the retiring Issuing
Lender shall remain a party hereto and shall continue to have all the rights and
obligations of an Issuing Lender under this Agreement and the other Loan
Documents with respect to Letters of Credit then outstanding and issued by it
prior to such resignation, but shall not be required to issue additional Letters
of Credit or to extend, renew or increase any existing Letter of Credit. If no
successor Agent is appointed prior to the effective date of the resignation of
Agent, Agent may appoint, after consulting with the Lenders and Borrower, a
successor Agent. If Agent is a Defaulting Lender pursuant to clause (d) of the
definition thereof, the Required Lenders may agree in writing to remove and
replace

 

- 102 -



--------------------------------------------------------------------------------

Agent with a successor Agent from among the Lenders with (so long as no Event of
Default has occurred and is continuing) the consent of Borrower (such consent
not to be unreasonably withheld, delayed, or conditioned). In any such event,
upon the acceptance of its appointment as successor Agent hereunder, such
successor Agent shall succeed to all the rights, powers, and duties of the
retiring Agent and the term “Agent” shall mean such successor Agent and the
retiring Agent’s appointment, powers, and duties as Agent shall be terminated.
After any retiring Agent’s resignation hereunder as Agent, the provisions of
this Section 15.9 shall inure to its benefit as to any actions taken or omitted
to be taken by it while it was Agent under this Agreement. If no successor Agent
has accepted appointment as Agent by the date which is 30 days following a
retiring Agent’s notice of resignation, the retiring Agent’s resignation shall
nevertheless thereupon become effective and the Lenders shall perform all of the
duties of Agent hereunder until such time, if any, as the Lenders appoint a
successor Agent as provided for above.

15.10    Lender in Individual Capacity. Any Lender and its respective Affiliates
may make loans to, issue letters of credit for the account of, accept deposits
from, provide Bank Products to, acquire Equity Interests in and generally engage
in any kind of banking, trust, financial advisory, underwriting, or other
business with Borrower and its Subsidiaries and Affiliates and any other Person
party to any Loan Documents as though such Lender were not a Lender hereunder
without notice to or consent of the other members of the Lender Group (or the
Bank Product Providers). The other members of the Lender Group acknowledge (and
by entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to acknowledge) that, pursuant to such activities, such Lender and its
respective Affiliates may receive information regarding Borrower or its
Affiliates or any other Person party to any Loan Documents that is subject to
confidentiality obligations in favor of Borrower or such other Person and that
prohibit the disclosure of such information to the Lenders, and the Lenders
acknowledge (and by entering into a Bank Product Agreement, each Bank Product
Provider shall be deemed to acknowledge) that, in such circumstances, such
Lender shall not be under any obligation to provide such information to them.

15.11    Collateral and Guaranty Matters.

(a)    The Lenders hereby irrevocably authorize (and by entering into a Bank
Product Agreement, each Bank Product Provider shall be deemed to authorize)
Agent to release any Lien on any Collateral (i) upon the termination of the
Commitments and payment and satisfaction in full by Borrower of all of the
Obligations (other than (A) contingent indemnification obligations and
(B) obligations and liabilities under Bank Products as to which arrangements
satisfactory to the applicable Bank Product Provider shall have been made) and
the expiration or termination of all Letters of Credit (other than Letters of
Credit as to which other arrangements satisfactory to the Agent and the Issuing
Lender shall have been made), (ii) constituting property being sold or disposed
of if a release is required or desirable in connection therewith and if Borrower
certifies to Agent that the Disposition is permitted under Section 6.4 (and
Agent may rely conclusively on any such certificate, without further inquiry),
(iii) constituting property in which Borrower or its Subsidiaries owned no
interest at the time Agent’s Lien was granted nor at any time thereafter,
(iv) constituting property leased or licensed to Borrower or its Subsidiaries
under a lease or license that has expired or is terminated in a transaction
permitted under this Agreement, (v) in connection with a credit bid or purchase
authorized under this Section 15.11 or (vi) constituting property of a Guarantor
that is released from its obligations under the Loan Documents by reason of such
Person ceasing to be a Subsidiary as a result of a transaction permitted under
the Loan Documents. The Lenders hereby irrevocably authorize (and by entering
into a Bank Product Agreement, each Bank Product Provider shall be deemed to
authorize) Agent to release any Guarantor from its obligations under any Loan
Documents if such Person ceases to be a Subsidiary as a result of a transaction
permitted under the Loan Documents. The Loan Parties and the Lenders hereby
irrevocably authorize (and by entering into a Bank Product Agreement, each Bank
Product Provider shall be deemed to authorize) Agent, based upon the instruction
of the Required Lenders, to (a) consent to the sale of, credit bid, or purchase
(either directly or indirectly through one or more entities) all or any portion
of the Collateral at any sale thereof conducted under the provisions of the

 

- 103 -



--------------------------------------------------------------------------------

Bankruptcy Code, including Section 363 of the Bankruptcy Code, (b) credit bid or
purchase (either directly or indirectly through one or more entities) all or any
portion of the Collateral at any sale or other Disposition thereof conducted
under the provisions of the Code, including pursuant to Sections 9-610 or 9-620
of the Code, or (c) credit bid or purchase (either directly or indirectly
through one or more entities) all or any portion of the Collateral at any other
sale or foreclosure conducted or consented to by Agent in accordance with
applicable law in any judicial action or proceeding or by the exercise of any
legal or equitable remedy. In connection with any such credit bid or purchase,
(i) the Obligations owed to the Lenders and the Bank Product Providers shall be
entitled to be, and shall be, credit bid on a ratable basis (with Obligations
with respect to contingent or unliquidated claims being estimated for such
purpose if the fixing or liquidation thereof would not impair or unduly delay
the ability of Agent to credit bid or purchase at such sale or other Disposition
of the Collateral and, if such contingent or unliquidated claims cannot be
estimated without impairing or unduly delaying the ability of Agent to credit
bid at such sale or other Disposition, then such claims shall be disregarded,
not credit bid, and not entitled to any interest in the Collateral that is the
subject of such credit bid or purchase) and the Lenders and the Bank Product
Providers whose Obligations are credit bid shall be entitled to receive
interests (ratably based upon the proportion of their Obligations credit bid in
relation to the aggregate amount of Obligations so credit bid) in the Collateral
that is the subject of such credit bid or purchase (or in the Equity Interests
of any entities that are used to consummate such credit bid or purchase), and
(ii) Agent, based upon the instruction of the Required Lenders, may accept
non-cash consideration, including debt and equity securities issued by any
entities used to consummate such credit bid or purchase and in connection
therewith Agent may reduce the Obligations owed to the Lenders and the Bank
Product Providers (ratably based upon the proportion of their Obligations credit
bid in relation to the aggregate amount of Obligations so credit bid) based upon
the value of such non-cash consideration. Except as provided above, Agent will
not execute and deliver a release of any Lien on any Collateral without the
prior written authorization of (y) if the release is of all or substantially all
of the Collateral, all of the Lenders (without requiring the authorization of
the Bank Product Providers), or (z) otherwise, the Required Lenders (without
requiring the authorization of the Bank Product Providers). Upon request by
Agent or Borrower at any time, the Lenders will (and if so requested, the Bank
Product Providers will) confirm in writing Agent’s authority to release any such
Liens on particular types or items of Collateral pursuant to this Section 15.11;
provided, that (1) anything to the contrary contained in any of the Loan
Documents notwithstanding, Agent shall not be required to execute any document
or take any action necessary to evidence such release on terms that, in Agent’s
opinion, could expose Agent to liability or create any obligation or entail any
consequence other than the release of such Lien without recourse,
representation, or warranty, and (2) such release shall not in any manner
discharge, affect, or impair the Obligations or any Liens (other than those
expressly released) upon (or obligations of Borrower in respect of) any and all
interests retained by Borrower, including, the proceeds of any sale, all of
which shall continue to constitute part of the Collateral. Each Lender further
hereby irrevocably authorize (and by entering into a Bank Product Agreement,
each Bank Product Provider shall be deemed to irrevocably authorize) Agent, at
its option and in its sole discretion, to subordinate any Lien granted to or
held by Agent under any Loan Document to the holder of any Permitted Lien on
such property if such Permitted Lien secures Permitted Purchase Money
Indebtedness.

(b)    Agent shall have no obligation whatsoever to any of the Lenders (or the
Bank Product Providers) (i) to verify or assure that the Collateral exists or is
owned by Borrower or its Subsidiaries or is cared for, protected, or insured or
has been encumbered, (ii) to verify or assure that Agent’s Liens have been
properly or sufficiently or lawfully created, perfected, protected, or enforced
or are entitled to any particular priority, or (iii) to exercise at all or in
any particular manner or under any duty of care, disclosure or fidelity, or to
continue exercising, any of the rights, authorities and powers granted or
available to Agent pursuant to any of the Loan Documents, it being understood
and agreed that in respect of the Collateral, or any act, omission, or event
related thereto, subject to the terms and conditions contained herein, Agent may
act in any manner it may deem appropriate, in its sole discretion given Agent’s
own interest in the Collateral in its capacity as one of the Lenders and that
Agent shall have no other duty or liability whatsoever to any Lender (or Bank
Product Provider) as to any of the foregoing, except as otherwise expressly
provided herein.

 

- 104 -



--------------------------------------------------------------------------------

15.12    Right of Setoff; Sharing of Payments.

(a)    If an Event of Default shall have occurred and be continuing, each
Lender, the Issuing Lender, the Swingline Lender and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, the Issuing Lender, the Swingline Lender or any such
Affiliate to or for the credit or the account of Borrower or any other Loan
Party against any and all of the obligations of Borrower or such Loan Party now
or hereafter existing under this Agreement or any other Loan Document to such
Lender, the Issuing Lender, the Swingline Lender or any of their respective
Affiliates, irrespective of whether or not such Lender, the Issuing Lender, the
Swingline Lender or any such Affiliate shall have made any demand under this
Agreement or any other Loan Document and although such obligations of Borrower
or such Loan Party may be contingent or unmatured or are owed to a branch or
office of such Lender, the Issuing Lender, the Swingline Lender or such
Affiliate different from the branch, office or Affiliate holding such deposit or
obligated on such indebtedness; provided that in the event that any Defaulting
Lender shall exercise any such right of setoff, (x) all amounts so set off shall
be paid over immediately to Agent for further application in accordance with the
provisions of Section 9.2 and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of Agent, the Issuing Lender, the Swingline Lender and the Lenders, and (y) the
Defaulting Lender shall provide promptly to Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. The rights of each Lender, the Issuing Lender,
the Swingline Lender and their respective Affiliates under this Section are in
addition to other rights and remedies (including other rights of setoff) that
such Lender, the Issuing Lender, the Swingline Lender or their respective
Affiliates may have. Each Lender, the Issuing Lender and the Swingline Lender
agrees to notify Borrower and Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application.

(b)    If, at any time or times any Lender shall receive (i) by payment,
foreclosure, setoff, or otherwise, any proceeds of Collateral or any payments
with respect to the Obligations, except for any such proceeds or payments
received by such Lender from Agent pursuant to the terms of this Agreement, or
(ii) payments from Agent in excess of such Lender’s pro rata share of all such
distributions by Agent, such Lender promptly shall (A) turn the same over to
Agent, in kind, and with such endorsements as may be required to negotiate the
same to Agent, or in immediately available funds, as applicable, for the account
of all of the Lenders and for application to the Obligations in accordance with
the applicable provisions of this Agreement, or (B) purchase, without recourse
or warranty, an undivided interest and participation in the Obligations owed to
the other Lenders so that such excess payment received shall be applied ratably
as among the Lenders in accordance with their pro rata shares; provided, that to
the extent that such excess payment received by the purchasing party is
thereafter recovered from it, those purchases of participations shall be
rescinded in whole or in part, as applicable, and the applicable portion of the
purchase price paid therefor shall be returned to such purchasing party, but
without interest except to the extent that such purchasing party is required to
pay interest in connection with the recovery of the excess payment.

15.13    Agency for Perfection. Agent hereby appoints each other Lender (and
each Bank Product Provider) as its agent (and each Lender hereby accepts (and by
entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to accept) such appointment) for the purpose of perfecting Agent’s Liens
in assets which, in accordance with Article 8 or Article 9, as applicable, of
the Code can be perfected by possession or control. Should any Lender obtain
possession or control of any such Collateral, such Lender shall notify Agent
thereof, and, promptly upon Agent’s request therefor shall deliver possession or
control of such Collateral to Agent or in accordance with Agent’s instructions.

 

- 105 -



--------------------------------------------------------------------------------

15.14    Payments by Agent to the Lenders. All payments to be made by Agent to
the Lenders (or Bank Product Providers) shall be made by bank wire transfer of
immediately available funds pursuant to such wire transfer instructions as each
party may designate for itself by written notice to Agent. Concurrently with
each such payment, Agent shall identify whether such payment (or any portion
thereof) represents principal, premium, fees, or interest of the Obligations.

15.15    Concerning the Collateral and Related Loan Documents. Each member of
the Lender Group authorizes and directs Agent to enter into this Agreement and
the other Loan Documents. Each member of the Lender Group agrees (and by
entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to agree) that any action taken by Agent in accordance with the terms of
this Agreement or the other Loan Documents relating to the Collateral and the
exercise by Agent of its powers set forth therein or herein, together with such
other powers that are reasonably incidental thereto, shall be binding upon all
of the Lenders (and such Bank Product Provider).

15.16    Agent May File Proofs of Claim. In case of the pendency of any
proceeding under any Insolvency Proceeding or any other judicial proceeding
relative to any Loan Party, Agent (irrespective of whether the principal of any
Loan or L/C Obligation shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether Agent shall have made any
demand on Borrower) shall be entitled and empowered (but not obligated) by
intervention in such proceeding or otherwise:

(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Lender and Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders, the Issuing Lender and Agent and
their respective agents and counsel and all other amounts due the Lenders, the
Issuing Lender and Agent under Sections 2.16, 10.3 and 15.7) allowed in such
judicial proceeding; and

(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the Issuing Lender to make such payments to Agent and, in the
event that Agent shall consent to the making of such payments directly to the
Lenders and the Issuing Lender, to pay to Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of Agent and its
agents and counsel, and any other amounts due Agent under Sections 2.16,
2.15(c), 10.3 and 15.7.

Nothing contained herein shall be deemed to authorize Agent to authorize or
consent to or accept or adopt on behalf of any Lender or the Issuing Lender any
plan of reorganization, arrangement, adjustment or compensation affecting the
Obligations or the rights of any Lender or the Issuing Lender or to authorize
Agent to vote in respect of the claim of any Lender or the Issuing Lender in any
such proceeding.

15.17     Several Obligations; No Liability. Notwithstanding that certain of the
Loan Documents now or hereafter may have been or will be executed only by or in
favor of Agent in its capacity as such, and not by or in favor of the Lenders,
any and all obligations on the part of Agent (if any) to make any credit
available hereunder shall constitute the several (and not joint) obligations of
the respective Lenders on a ratable basis, according to their respective
Commitments, to make an amount of such credit not to exceed, in principal
amount, at any one time outstanding, the amount of their respective Commitments.
Nothing

 

- 106 -



--------------------------------------------------------------------------------

contained herein shall confer upon any Lender any interest in, or subject any
Lender to any liability for, or in respect of, the business, assets, profits,
losses, or liabilities of any other Lender. Each Lender shall be solely
responsible for notifying its Participants of any matters relating to the Loan
Documents to the extent any such notice may be required, and no Lender shall
have any obligation, duty, or liability to any Participant of any other Lender.
Except as provided in Section 15.7, no member of the Lender Group shall have any
liability for the acts of any other member of the Lender Group. No Lender shall
be responsible to Borrower or any other Person for any failure by any other
Lender (or Bank Product Provider) to fulfill its obligations to make credit
available hereunder, nor to advance for such Lender (or Bank Product Provider)
or on its behalf, nor to take any other action on behalf of such Lender (or Bank
Product Provider) hereunder or in connection with the financing contemplated
herein.

15.18    Joint Lead Arrangers, Joint Bookrunners, Syndication Agents and
Documentation Agents. Each of the Joint Lead Arrangers, joint book runners,
syndication agents and documentation agents, in such capacities, shall not have
any right, power, obligation, liability, responsibility, or duty under this
Agreement other than those applicable to it in its capacity as a Lender, Issuing
Lender, Swingline Lender or as Agent. Without limiting the foregoing, each of
the Joint Lead Arrangers, joint bookrunners, syndication agents and
documentation agents, in such capacities, shall not have or be deemed to have
any fiduciary relationship with any Lender or any Loan Party. Each Lender,
Agent, Issuing Lender, Swingline Lender and each Loan Party acknowledges that it
has not relied, and will not rely, on the Joint Lead Arrangers, joint
bookrunners, syndication agents and documentation agents in deciding to enter
into this Agreement or in taking or not taking action hereunder. Each of the
Joint Lead Arrangers, joint bookrunners, syndication agents and documentation
agents, in such capacities, shall be entitled to resign at any time by giving
notice to Agent and Borrower.

15.19    Defaulting Lenders.

(a)    Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders and
Section 14.1.

(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by Agent for the account of such Defaulting Lender
(whether voluntary or mandatory, at maturity, pursuant to Section 8 or
otherwise) or received by Agent from a Defaulting Lender pursuant to
Section 15.12(a) shall be applied at such time or times as may be determined by
Agent as follows: first, to the payment of any amounts owing by such Defaulting
Lender to Agent hereunder; second, to the payment on a pro rata basis of any
amounts owing by such Defaulting Lender to the Issuing Lender or the Swingline
Lender hereunder; third, to Cash Collateralize the Fronting Exposure of the
Issuing Lender and the Swingline Lender with respect to such Defaulting Lender
in accordance with Section 15.20; fourth, as Borrower may request (so long as no
Default or Event of Default exists), to the funding of any Loan or funded
participation in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by Agent; fifth, if
so determined by Agent and Borrower, to be held in a deposit account and
released pro rata in order to (A) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans and funded participations under
this Agreement and (B) Cash Collateralize the Issuing Lender’s future Fronting
Exposure with respect to such Defaulting Lender with respect to future Letters
of Credit and Swingline Loans issued under this Agreement, in accordance with
Section 15.20; sixth, to the payment of any amounts owing to the Lenders, the
Issuing Lender or the Swingline Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender,

 

- 107 -



--------------------------------------------------------------------------------

the Issuing Lender or the Swingline Lender against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to Borrower as a result of any judgment of a court
of competent jurisdiction obtained by Borrower against such Defaulting Lender as
a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (1) such payment is a payment
of the principal amount of any Loans or funded participations in Letters of
Credit or Swingline Loans in respect of which such Defaulting Lender has not
fully funded its appropriate share, and (2) such Loans were made or the related
Letters of Credit or Swingline Loans were issued at a time when the conditions
set forth in Section 3.2 were satisfied or waived, such payment shall be applied
solely to pay the Loans of, and funded participations in Letters of Credit or
Swingline Loans owed to, all Non-Defaulting Lenders on a pro rata basis prior to
being applied to the payment of any Loans of, or funded participations in
Letters of Credit or Swingline Loans owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in L/C Obligations and
Swingline Loans are held by the Lenders pro rata in accordance with the
Revolving Credit Commitments under the applicable Revolving Credit Facility
without giving effect to Section 15.19(a)(iv). Any payments, prepayments or
other amounts paid or payable to a Defaulting Lender that are applied (or held)
to pay amounts owed by a Defaulting Lender or to post Cash Collateral pursuant
to this Section 15.19(a)(ii) shall be deemed paid to and redirected by such
Defaulting Lender, and each Lender irrevocably consents hereto.

(iii)    Certain Fees.

(A)    No Defaulting Lender shall be entitled to receive any Commitment Fee for
any period during which that Lender is a Defaulting Lender (and the Borrower
shall not be required to pay any such fee that otherwise would have been
required to have been paid to that Defaulting Lender)

(B)    Each Defaulting Lender shall be entitled to receive letter of credit
commissions pursuant to Section 2.15(c) for any period during which that Lender
is a Defaulting Lender only to the extent allocable to its Revolving Credit
Commitment Percentage of the stated amount of Letters of Credit for which it has
provided Cash Collateral pursuant to Section 15.20.

(C)    With respect to any Commitment Fee or letter of credit commission not
required to be paid to any Defaulting Lender pursuant to clause (A) or (B)
above, the Borrower shall (1) pay to each Non-Defaulting Lender that portion of
any such fee otherwise payable to such Defaulting Lender with respect to such
Defaulting Lender’s participation in L/C Obligations or Swingline Loans that has
been reallocated to such Non-Defaulting Lender pursuant to clause (iv) below,
(2) pay to each Issuing Lender and Swingline Lender, as applicable, the amount
of any such fee otherwise payable to such Defaulting Lender to the extent
allocable to the Issuing Lender’s or Swingline Lender’s Fronting Exposure to
such Defaulting Lender, and (3) not be required to pay the remaining amount of
any such fee.

(iv)    Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s participation in L/C Obligations and Swingline
Loans shall be reallocated among the Non-Defaulting Lenders in accordance with
their respective Revolving Credit Commitment Percentages (calculated without
regard to such Defaulting Lender’s Revolving Credit Commitment) but only to the
extent that such reallocation does not cause the aggregate Revolving Credit
Exposure of any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s
Revolving Credit Commitment. Subject to Section 17.16, no reallocation hereunder
shall constitute a waiver or release of any claim of any party hereunder against
a Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

 

- 108 -



--------------------------------------------------------------------------------

(v)    Cash Collateral, Repayment of Swingline Loans. If the reallocation
described in clause (iv) above cannot, or can only partially, be effected,
Borrower shall, without prejudice to any right or remedy available to it
hereunder or under law, (x) first, repay Swingline Loans in an amount equal to
the Swingline Lender’s Fronting Exposure and (y) second, Cash Collateralize the
Issuing Lender’s Fronting Exposure in accordance with the procedures set forth
in Section 15.20.

(b)    Defaulting Lender Cure. If Borrower, Agent, the Issuing Lender and the
Swingline Lender agree in writing that a Lender is no longer a Defaulting
Lender, Agent will so notify the parties hereto, whereupon as of the effective
date specified in such notice and subject to any conditions set forth therein
(which may include arrangements with respect to any Cash Collateral), such
Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as Agent may
determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit and Swingline Loans to be held pro rata by
the Lenders in accordance with the Commitments under the applicable Credit
Facility (without giving effect to Section 15.19(a)(iv)), whereupon such Lender
will cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
Borrower while that Lender was a Defaulting Lender; and provided, further, that
except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

15.20     Cash Collateral. At any time that there shall exist a Defaulting
Lender, within one Business Day following the written request of Agent, the
Issuing Lender (with a copy to Agent) or the Swingline Lender (with a copy to
Agent), the Borrower shall Cash Collateralize the Fronting Exposure of the
Issuing Lender and/or the Swingline Lender, as applicable, with respect to such
Defaulting Lender (determined after giving effect to Section 15.19(a)(iv) and
any Cash Collateral provided by such Defaulting Lender) in an amount not less
than the Minimum Collateral Amount.

(a)    Grant of Security Interest. The Borrower, and to the extent provided by
any Defaulting Lender, such Defaulting Lender, hereby grants to Agent, for the
benefit of the Issuing Lender and the Swingline Lender, and agrees to maintain,
a first priority security interest in all such Cash Collateral as security for
the Defaulting Lender’s obligation to fund participations in respect of L/C
Obligations and Swingline Loans, to be applied pursuant to subsection (b) below.
If at any time Agent determines that Cash Collateral is subject to any right or
claim of any Person other than Agent, the Issuing Lender and the Swingline
Lender as herein provided (other than Permitted Liens), or that the total amount
of such Cash Collateral is less than the Minimum Collateral Amount, the Borrower
will, promptly upon demand by Agent, pay or provide to Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency (after giving
effect to any Cash Collateral provided by the Defaulting Lender).

(b)    Application. Notwithstanding anything to the contrary contained in this
Agreement or any other Loan Document, Cash Collateral provided under this
Section 15.20 or Section 15.19 in respect of Letters of Credit and Swingline
Loans shall be applied to the satisfaction of the Defaulting Lender’s obligation
to fund participations in respect of L/C Obligations and Swingline Loans
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) for which the Cash Collateral was so provided, prior
to any other application of such property as may otherwise be provided for
herein.

(c)    Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce the Fronting Exposure of the Issuing Lender and/or
the Swingline Lender, as applicable, shall no longer be required to be held as
Cash Collateral pursuant to this Section 15.20 following

 

- 109 -



--------------------------------------------------------------------------------

(i) the elimination of the applicable Fronting Exposure (including by the
termination of Defaulting Lender status of the applicable Lender), or (ii) the
determination by Agent, the Issuing Lender and the Swingline Lender that there
exists excess Cash Collateral; provided that, subject to Section 15.19, the
Person providing Cash Collateral, the Issuing Lender and the Swingline Lender
may agree that Cash Collateral shall be held to support future anticipated
Fronting Exposure or other obligations; and provided further that to the extent
that such Cash Collateral was provided by the Borrower, such Cash Collateral
shall remain subject to the security interest granted pursuant to the Loan
Documents.

16.    TAXES.

16.1    Defined Terms. For purposes of this Section 16, the term “applicable
law” includes FATCA and the term “Lender” includes the Issuing Lender.

16.2    Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Loan Party shall be increased as necessary so that, after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section), the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

16.3    Payment of Other Taxes by the Loan Parties. The Loan Parties shall
timely pay to the relevant Governmental Authority in accordance with applicable
law, or at the option of Agent timely reimburse it for the payment of, any Other
Taxes.

16.4    Indemnification by the Loan Parties. The Loan Parties shall jointly and
severally indemnify each Recipient, within 10 days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section) payable or
paid by such Recipient or required to be withheld or deducted from a payment by
the applicable Loan Party to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to
Borrower by a Recipient (with a copy to Agent), or by Agent on its own behalf or
on behalf of a Recipient, shall be conclusive absent manifest error.

16.5    Indemnification by the Lenders. Each Lender shall severally indemnify
Agent, within ten (10) days after demand therefor, for (i) any Indemnified Taxes
attributable to such Lender (but only to the extent that any Loan Party has not
already indemnified Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 10.6(d) relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by Agent in
connection with any Loan Document, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any Lender by Agent shall
be conclusive absent manifest error. Each Lender hereby authorizes Agent to set
off and apply any and all amounts at any time owing to such Lender under any
Loan Document or otherwise payable by Agent to the Lender from any other source
against any amount due to Agent under this Section 16.5.

 

- 110 -



--------------------------------------------------------------------------------

16.6    Evidence of Payments. As soon as practicable after any payment of Taxes
by any Loan Party to a Governmental Authority pursuant to this Section 16, such
Loan Party shall deliver to Agent the original or a certified copy of a receipt
issued by such Governmental Authority evidencing such payment, a copy of the
return reporting such payment or other evidence of such payment reasonably
satisfactory to Agent.

16.7    Status of Lenders.

(a)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax under the law of the jurisdiction in which the applicable Loan
Party is resident for Tax purposes, or any treaty to which such jurisdiction is
a party shall deliver to Borrower and Agent, at the time or times reasonably
requested by Borrower or Agent, such properly completed and executed
documentation reasonably requested by Borrower or Agent as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, any Lender, if requested by Borrower or Agent, shall deliver such
other documentation prescribed by applicable law or reasonably requested by
Borrower or Agent as will enable Borrower or Agent to determine whether or not
such Lender is subject to backup withholding or information reporting
requirements. Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 16.7(b)(i), (b)(ii) and (b)(iv)
below) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

(b)    Without limiting the generality of the foregoing:

(i)    Any Lender that is a U.S. Person shall deliver to Borrower and Agent on
or prior to the date on which such Lender becomes a Lender under this Agreement
(and from time to time thereafter upon the reasonable request of Borrower or
Agent), executed originals of a duly completed IRS Form W-9 (or any equivalent
or successor form) certifying that such Lender is exempt from United States
federal backup withholding Tax;

(ii)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower and Agent (in such number of copies as shall be requested by
the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of Borrower or Agent), whichever of the following is
applicable:

(1)    in the case of a Foreign Lender claiming the benefits of an income Tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of a duly completed IRS
Form W-8BEN or W-8BEN-E, as applicable (or any equivalent or successor forms)
establishing an exemption from, or reduction of, United States federal
withholding Tax pursuant to the “interest” article of such Tax treaty and
(y) with respect to any other applicable payments under any Loan Document,
executed originals of a duly completed IRS Form W-8BEN or W-8BEN-E, as
applicable (or any equivalent or successor forms) establishing an exemption
from, or reduction of, United States federal withholding Tax pursuant to the
“business profits” or “other income” article of such Tax treaty;

(2)    executed originals of a duly completed IRS Form W-8ECI (or any equivalent
or successor form);

(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the IRC, (x) a certificate

 

- 111 -



--------------------------------------------------------------------------------

substantially in the form of Exhibit I-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the IRC, a
“10 percent shareholder” of Borrower within the meaning of Section 881(c)(3)(B)
of the IRC, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the IRC (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of a duly completed IRS Form W-8BEN or W-8BEN-E, as
applicable (or any equivalent or successor forms); or

(4)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY (or any equivalent or successor form), accompanied
by executed originals of a duly completed IRS Form W-8ECI, IRS Form W-8BEN or
W-8BEN-E, as applicable, or IRS Form W-9 (or any equivalent or successor forms),
a U.S. Tax Compliance Certificate, a certificate substantially in the form of
Exhibit I-2 or Exhibit I-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of
Exhibit I-4 on behalf of each such direct and indirect partner;

(iii)    any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to Borrower and Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of Borrower or Agent), executed originals of any other form
prescribed by applicable law as a basis for claiming exemption from or a
reduction in United States federal withholding Tax, duly completed, together
with such supplementary documentation as may be prescribed by applicable law to
permit Borrower or Agent to determine the withholding or deduction required to
be made; and

(iv)    if a payment made to a Lender under any Loan Document would be subject
to United States federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the IRC, as applicable), such
Lender shall deliver to Borrower and Agent at the time or times prescribed by
law and at such time or times reasonably requested by Borrower or Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the IRC) and such additional documentation
reasonably requested by Borrower or Agent as may be necessary for Borrower and
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update and
execute such form or certification and provide executed originals to Borrower
and Agent or promptly notify Borrower and Agent in writing of its legal
inability to do so.

16.8    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 16 (including by
the payment of additional amounts pursuant to this Section 16), it shall pay to
the indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 16 with respect to the Taxes giving
rise to such refund), net of all reasonable documented out-of-pocket expenses
(including Taxes) of such indemnified party and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund). Such indemnifying

 

- 112 -



--------------------------------------------------------------------------------

party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this Section 16.8 (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this Section 16.8, in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this Section 16.8 the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

16.9    Survival. Each party’s obligations under this Section 16 shall survive
the resignation or replacement of Agent or any assignment of rights by, or the
replacement of, a Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all obligations under any Loan Document.

17.    GENERAL PROVISIONS.

17.1    Effectiveness. This Agreement shall be binding and deemed effective when
executed by Borrower, Agent, and each Lender whose signature is provided for on
the signature pages hereof.

17.2    Section Headings. Headings and numbers have been set forth herein for
convenience only. Unless the contrary is compelled by the context, everything
contained in each Section applies equally to this entire Agreement.

17.3    Interpretation. Neither this Agreement nor any uncertainty or ambiguity
herein shall be construed against the Lender Group or Borrower, whether under
any rule of construction or otherwise. On the contrary, this Agreement has been
reviewed by all parties and shall be construed and interpreted according to the
ordinary meaning of the words used so as to accomplish fairly the purposes and
intentions of all parties hereto.

17.4    Severability of Provisions. Each provision of this Agreement shall be
severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.

17.5    Bank Product Providers. Each Bank Product Provider in its capacity as
such shall be deemed a third party beneficiary hereof and of the provisions of
the other Loan Documents for purposes of any reference in a Loan Document to the
parties for whom Agent is acting. Agent hereby agrees to act as agent for such
Bank Product Providers and, by virtue of entering into a Bank Product Agreement,
the applicable Bank Product Provider shall be automatically deemed to have
appointed Agent as its agent and to have accepted the benefits of the Loan
Documents. It is understood and agreed that the rights and benefits of each Bank
Product Provider under the Loan Documents consist exclusively of such Bank
Product Provider’s being a beneficiary of the Liens and security interests (and,
if applicable, guarantees) granted to Agent and the right to share in payments
and collections out of the Collateral as more fully set forth herein. In
connection with any such distribution of payments or proceeds of Collateral,
Agent shall be entitled to assume no amounts are due or owing to any Bank
Product Provider unless such Bank Product Provider has provided a written
certification (setting forth a reasonably detailed calculation) to Agent as to
the amounts that are due and owing to it and such written certification is
received by Agent a reasonable period of time prior to the making of such
distribution. Agent shall have no obligation to calculate the amount due and
payable with respect to any Bank Products, but may rely upon the written
certification of the amount due and payable from the applicable Bank Product
Provider. In the absence of an updated certification, Agent shall be entitled to
assume that the amount due and payable to the applicable Bank Product Provider
is the

 

- 113 -



--------------------------------------------------------------------------------

amount last certified to Agent by such Bank Product Provider as being due and
payable (less any distributions made to such Bank Product Provider on account
thereof). Borrower may obtain Bank Products from any Bank Product Provider,
although Borrower is not required to do so. Borrower acknowledges and agrees
that no Bank Product Provider has committed to provide any Bank Products and
that the providing of Bank Products by any Bank Product Provider is in the sole
and absolute discretion of such Bank Product Provider. Notwithstanding anything
to the contrary in this Agreement or any other Loan Document, no provider or
holder of any Bank Product shall have any voting or approval rights hereunder
(or be deemed a Lender) solely by virtue of its status as the provider or holder
of such agreements or products or the Obligations owing thereunder, nor shall
the consent of any such provider or holder be required (other than in their
capacities as Lenders, to the extent applicable) for any matter hereunder or
under any of the other Loan Documents, including as to any matter relating to
the Collateral or the release of Collateral or Guarantors.

17.6    Debtor-Creditor Relationship. The relationship between the Lenders and
Agent, on the one hand, and the Loan Parties, on the other hand, is solely that
of creditor and debtor. No member of the Lender Group has (or shall be deemed to
have) any fiduciary relationship or duty to any Loan Party arising out of or in
connection with the Loan Documents or the transactions contemplated thereby, and
there is no agency or joint venture relationship between the members of the
Lender Group, on the one hand, and the Loan Parties, on the other hand, by
virtue of any Loan Document or any transaction contemplated therein.

17.7    Counterparts; Electronic Execution. This Agreement may be executed in
any number of counterparts and by different parties on separate counterparts,
each of which, when executed and delivered, shall be deemed to be an original,
and all of which, when taken together, shall constitute but one and the same
Agreement. Delivery of an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Agreement. Any
party delivering an executed counterpart of this Agreement by telefacsimile or
other electronic method of transmission also shall deliver an original executed
counterpart of this Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Agreement. The foregoing shall apply to each other Loan Document mutatis
mutandis.

17.8    No Advisory or Fiduciary Responsibility.

(a)    In connection with all aspects of each transaction contemplated hereby,
each Loan Party acknowledges and agrees, and acknowledges its Affiliates’
understanding, that (i) the facilities provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document) are an arm’s-length commercial transaction between Borrower and its
Affiliates, on the one hand, and Agent, Joint Lead Arrangers and the Lenders, on
the other hand, and Borrower is capable of evaluating and understanding and
understands and accepts the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents (including any amendment,
waiver or other modification hereof or thereof), (ii) in connection with the
process leading to such transaction, each of Agent, Joint Lead Arrangers and the
Lenders is and has been acting solely as a principal and is not the financial
advisor, agent or fiduciary, for Borrower or any of its Affiliates,
stockholders, creditors or employees or any other Person, (iii) none of Agent,
Joint Lead Arrangers or the Lenders has assumed or will assume an advisory,
agency or fiduciary responsibility in favor of Borrower with respect to any of
the transactions contemplated hereby or the process leading thereto, including
with respect to any amendment, waiver or other modification hereof or of any
other Loan Document (irrespective of whether any Joint Lead Arranger or Lender
has advised or is currently advising Borrower or any of its Affiliates on other
matters) and none of Agent, Joint Lead Arrangers or the Lenders has any
obligation to Borrower or any of its Affiliates with respect to the financing
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents, (iv) the Joint Lead Arrangers and the
Lenders and their respective Affiliates may

 

- 114 -



--------------------------------------------------------------------------------

be engaged in a broad range of transactions that involve interests that differ
from, and may conflict with, those of Borrower and its Affiliates, and none of
Agent, Joint Lead Arrangers or the Lenders has any obligation to disclose any of
such interests by virtue of any advisory, agency or fiduciary relationship and
(v) Agent, Joint Lead Arrangers and the Lenders have not provided and will not
provide any legal, accounting, regulatory or tax advice with respect to any of
the transactions contemplated hereby (including any amendment, waiver or other
modification hereof or of any other Loan Document) and the Loan Parties have
consulted their own legal, accounting, regulatory and tax advisors to the extent
they have deemed appropriate.

(b)    Each Loan Party acknowledges and agrees that each Lender, the Joint Lead
Arrangers and any Affiliate thereof may lend money to, invest in, and generally
engage in any kind of business with, any of Borrower, any Affiliate thereof or
any other person or entity that may do business with or own securities of any of
the foregoing, all as if such Lender, Joint Lead Arranger or Affiliate thereof
were not a Lender or Joint Lead Arranger or an Affiliate thereof (or an agent or
any other person with any similar role under the Credit Facility) and without
any duty to account therefor to any other Lender, the Joint Lead Arrangers,
Borrower or any Affiliate of the foregoing. Each Lender, the Joint Lead
Arrangers and any Affiliate thereof may accept fees and other consideration from
Borrower or any Affiliate thereof for services in connection with this
Agreement, the Credit Facility contemplated hereunder or otherwise without
having to account for the same to any other Lender, the Joint Lead Arrangers,
Borrower or any Affiliate of the foregoing.

17.9    Revival and Reinstatement of Obligations; Certain Waivers. If any member
of the Lender Group or any Bank Product Provider repays, refunds, restores, or
returns in whole or in part, any payment or property (including any proceeds of
Collateral) previously paid or transferred to such member of the Lender Group or
such Bank Product Provider in full or partial satisfaction of any Obligation or
on account of any other obligation of any Loan Party under any Loan Document or
any Bank Product Agreement, because the payment, transfer, or the incurrence of
the obligation so satisfied is asserted or declared to be void, voidable, or
otherwise recoverable under any law relating to creditors’ rights, including
provisions of the Bankruptcy Code relating to fraudulent transfers, preferences,
or other voidable or recoverable obligations or transfers (each, a “Voidable
Transfer”), or because such member of the Lender Group or Bank Product Provider
elects to do so on the reasonable advice of its counsel in connection with a
claim that the payment, transfer, or incurrence is or may be a Voidable
Transfer, then, as to any such Voidable Transfer, or the amount thereof
that such member of the Lender Group or Bank Product Provider elects to repay,
restore, or return (including pursuant to a settlement of any claim in respect
thereof), and as to all reasonable costs, expenses, and reasonable attorneys’
fees of such member of the Lender Group or Bank Product Provider related
thereto, (i) the liability of the Loan Parties with respect to the amount or
property paid, refunded, restored, or returned will automatically and
immediately be revived, reinstated, and restored and will exist and (ii) Agent’s
Liens securing such liability shall be effective, revived, and remain in full
force and effect, in each case, as fully as if such Voidable Transfer had never
been made. If, prior to any of the foregoing, (A) Agent’s Liens shall have been
released or terminated or (B) any provision of this Agreement shall have been
terminated or cancelled, Agent’s Liens, or such provision of this Agreement,
shall be reinstated in full force and effect and such prior release,
termination, cancellation or surrender shall not diminish, release, discharge,
impair or otherwise affect the obligation of any Loan Party in respect of such
liability or any Collateral securing such liability. This provision shall
survive the termination of this Agreement and repayment in full of the
Obligations.

17.10    Confidentiality.

(a)    Agent, the Issuing Lender, the Swingline Lender and Lenders each
individually (and not jointly or jointly and severally) agree that material,
non-public information regarding Borrower and its Subsidiaries, their
operations, assets, and existing and contemplated business plans (provided that,

 

- 115 -



--------------------------------------------------------------------------------

in the case of information received from a Loan Party or a Subsidiary thereof
after the date hereof, such information is clearly identified at the time of
delivery as confidential) (“Confidential Information”) shall be treated by
Agent, the Issuing Lender, the Swingline Lender and the Lenders in a
confidential manner, and shall not be disclosed by Agent, the Issuing Lender,
the Swingline Lender and the Lenders to Persons who are not parties to this
Agreement, except: (i) to attorneys for and other advisors, accountants,
auditors, and consultants to any member of the Lender Group and to employees,
directors and officers of any member of the Lender Group (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (ii) to Subsidiaries and Affiliates of any member of the Lender
Group (including the Bank Product Providers), (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (iii) as may be required by regulatory authorities so long as
such authorities are informed of the confidential nature of such information (in
which case Agent, the Issuing Lender, the Swingline Lender and the Lenders shall
use commercially reasonable efforts to, except with respect to any audit or
examination conducted by bank accounts or any governmental regulatory authority
exercising examination or regulatory authority, promptly notify Borrower, in
advance, to the extent practicable and permitted by law, and shall provide
reasonable cooperation, to the extent commercially reasonable and permitted by
law, with any efforts Borrower undertakes to obtain a protect order), (iv) as
may be required by statute, decision, or judicial or administrative order, rule,
or regulation (in which case Agent, the Issuing Lender, the Swingline Lender and
the Lenders shall use commercially reasonable efforts to promptly notify
Borrower, in advance, to the extent practicable and permitted by law, and shall
provide reasonable cooperation, to the extent commercially reasonable and
permitted by law, with any efforts Borrower undertakes to obtain a protect
order), (v) as may be agreed to in advance in writing by Borrower, (vi) as
requested or required by any Governmental Authority pursuant to any subpoena or
other legal process, (vii) as to any such information that (A) becomes publicly
available other than as a result of a breach of this Section or (B) becomes
available to Agent, the Issuing Lender, the Swingline Lender, any Lender or any
of their respective Affiliates from a third party that is not, to such Person’s
knowledge, subject to confidentiality obligations to Borrower, (viii) in
connection with any assignment, participation or pledge of any Lender’s interest
under this Agreement, provided that prior to receipt of Confidential Information
any such assignee, participant, or pledgee shall have agreed in writing to
receive such Confidential Information either subject to the terms of this
Section 17.10 or pursuant to confidentiality requirements substantially similar
to those contained in this Section 17.10 (and such Person may disclose such
Confidential Information to Persons employed or engaged by them as described in
clause (i) above), (ix) in connection with any litigation or other adversary
proceeding involving parties hereto which such litigation or adversary
proceeding involves claims related to the rights or duties of such parties under
this Agreement or the other Loan Documents; provided, that, prior to any
disclosure to any Person (other than any Loan Party, Agent, the Issuing Lender,
the Swingline Lender, any Lender, any of their respective Affiliates, or their
respective counsel) under this clause (ix) with respect to litigation involving
any Person (other than Borrower, Agent, the Issuing Lender, the Swingline
Lender, any Lender, any of their respective Affiliates, or their respective
counsel), the disclosing party agrees to provide Borrower with prior written
notice thereof, (x) in connection with, and to the extent reasonably necessary
for, the exercise of any secured creditor remedy under this Agreement, any other
Loan Document or any Bank Product Agreement, or the enforcement of rights
hereunder or thereunder, (xi) to any other party hereto, (xii) on a confidential
basis to (i) any rating agency in connection with rating Borrower or its
Subsidiaries or (ii) the CUSIP Service Bureau or any similar agency in
connection with the issuance and monitoring of CUSIP numbers with respect to the
Loans, (xiii) to the extent that such information is independently developed by
such Person, and (xiv) for purposes of establishing a “due diligence” defense.

(b)    Anything in this Agreement to the contrary notwithstanding, Agent and the
Lenders may disclose information concerning the terms and conditions of this
Agreement and the other Loan Documents to loan syndication and pricing reporting
services or in its marketing or promotional

 

- 116 -



--------------------------------------------------------------------------------

materials, with such information to consist of deal terms and other information
customarily found in such publications or marketing or promotional materials and
may otherwise use the name, logos, and other insignia of Borrower or the other
Loan Parties and the Commitments provided hereunder in any “tombstone” or other
advertisements, on its website or in other marketing materials of Agent and the
Lenders.

(c)    The Loan Parties hereby acknowledge that Agent or its Affiliates may make
available to the Lenders, the Swingline Lender and the Issuing Lender materials
or information provided by or on behalf of Borrower hereunder (collectively,
“Borrower Materials”) by posting Borrower Materials on IntraLinks, SyndTrak or
another similar electronic system (the “Platform”) and certain of the Lenders
may be “public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Loan Parties or their securities)
(each, a “Public Lender”). The Loan Parties shall be deemed to have authorized
Agent and its Affiliates, the Issuing Lender, the Swingline Lender and the
Lenders to treat Borrower Materials marked “PUBLIC” or otherwise at any time
filed with the SEC as not containing any material non-public information with
respect to the Loan Parties or their securities for purposes of United States
federal and state securities laws. All Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated as
“Public Investor” (or another similar term). Agent and its Affiliates, the
Issuing Lender, the Swingline Lender and the Lenders shall be entitled to treat
any Borrower Materials that are not marked “PUBLIC” or that are not at any time
filed with the SEC as being suitable only for posting on a portion of the
Platform not marked as “Public Investor” (or such other similar term).

17.11     Survival. All representations and warranties made by the Loan Parties
in the Loan Documents and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Loan Documents and the making of any
Loans and issuance of any Letters of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that Agent or
any Lender may have had notice or knowledge of any Default or Event of Default
or incorrect representation or warranty at the time any credit is extended
hereunder, and shall continue in full force and effect as long as the principal
of, or any accrued interest on, any Loan or any fee or any other amount payable
under this Agreement is outstanding or unpaid or any Letter of Credit is
outstanding and so long as the Commitments have not expired or been terminated.

17.12    Patriot Act; Anti-Money Laundering Laws. Each Lender that is subject to
the requirements of the Patriot Act or any other Anti-Money Laundering Laws
hereby notifies Borrower that pursuant to the requirements of the Act, it is
required to obtain, verify and record information that identifies Borrower,
which information includes the name and address of Borrower and other
information that will allow such Lender to identify Borrower in accordance with
the Patriot Act or such Anti-Money Laundering Laws. In addition, if Agent is
required by law or regulation or internal policies to do so, it shall have the
right to periodically conduct (a) Patriot Act searches, OFAC/PEP searches, and
customary individual background checks for the Loan Parties and (b) OFAC/PEP
searches and customary individual background checks for the Loan Parties’ senior
management and key principals, and Borrower agrees to cooperate in respect of
the conduct of such searches and further agrees that the reasonable costs and
charges for such searches shall constitute Lender Group Expenses hereunder and
be for the account of Borrower.

17.13     Integration. This Agreement, together with the other Loan Documents,
reflects the entire understanding of the parties with respect to the
transactions contemplated hereby and shall not be contradicted or qualified by
any other agreement, oral or written, before the date hereof. The foregoing to
the contrary notwithstanding, all Bank Product Agreements, if any, are
independent agreements governed by the written provisions of such Bank Product
Agreements, which will remain in full force and effect, unaffected by any
repayment, prepayments, acceleration, reduction, increase, or change in the
terms of any credit extended hereunder, except as otherwise expressly provided
in such Bank Product Agreement.

 

- 117 -



--------------------------------------------------------------------------------

17.14    Independent Effect of Covenants; Inconsistencies.

(a)    The Loan Parties expressly acknowledge and agree that each covenant
contained in Section 5 or Section 6 hereof shall be given independent effect.
Accordingly, the Loan Parties shall not engage in any transaction or other act
otherwise permitted under any covenant contained in Section 5 or Section 6, if
before or after giving effect to such transaction or act, the Loan Parties shall
or would be in breach of any other covenant contained in Section 5 or Section 6.

(b)    In the event there is a conflict or inconsistency between this Agreement
and any other Loan Document, the terms of this Agreement shall control; provided
that any provision of the other Loan Documents which imposes additional burdens
on the Loan Parties or further restricts the rights of the Loan Parties or gives
Agent or the Lenders additional rights shall not be deemed to be in conflict or
inconsistent with this Agreement and shall be given full force and effect.

17.15    Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures Agent could purchase the
first currency with such other currency on the Business Day preceding that on
which final judgment is given. The obligation of Borrower in respect of any such
sum due from it to Agent or any Lender hereunder or under the other Loan
Documents shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than that in which such sum is denominated in accordance with
the applicable provisions of this Agreement (the “Agreement Currency”), be
discharged only to the extent that on the Business Day following receipt by
Agent or such Lender, as the case may be, of any sum adjudged to be so due in
the Judgment Currency, Agent or such Lender, as the case may be, may in
accordance with normal banking procedures purchase the Agreement Currency with
the Judgment Currency. If the amount of the Agreement Currency so purchased is
less than the sum originally due to Agent or any Lender from Borrower in the
Agreement Currency, Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify Agent or such Lender, as the
case may be, against such loss. If the amount of the Agreement Currency so
purchased is greater than the sum originally due to Agent or any Lender in such
currency, Agent or such Lender, as the case may be, agrees to return the amount
of any excess to Borrower (or to any other Person who may be entitled thereto
under applicable law).

17.16    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the Write-Down and Conversion Powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)    a reduction in full or in part or cancellation of any such liability;

 

- 118 -



--------------------------------------------------------------------------------

(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

17.17    Certain ERISA Matters.

(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, Agent, each Joint Lead Arranger and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of
Borrower or any other Loan Party, that at least one of the following is and will
be true:

(i)    such Lender is not using “plan assets” (within the meaning of
Section 3(42) of ERISA or otherwise) of one or more Benefit Plans with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit or the Commitments;

(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement;

(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement; or

(iv)    such other representation, warranty and covenant as may be agreed in
writing between Agent, in its sole discretion, and such Lender.

(b)    In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding clause (a), such Lender further
(x) represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants,

 

- 119 -



--------------------------------------------------------------------------------

from the date such Person became a Lender party hereto to the date such Person
ceases being a Lender party hereto, for the benefit of, Agent, each Joint Lead
Arranger and their respective Affiliates, and not, for the avoidance of doubt,
to or for the benefit of Borrower or any other Loan Party, that none of Agent,
any Joint Lead Arranger and their respective Affiliates is a fiduciary with
respect to the assets of such Lender involved in such Lender’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments and this Agreement (including in connection with the
reservation or exercise of any rights by Agent under this Agreement, any Loan
Document or any documents related hereto or thereto).

17.18     Amendment and Restatement; No Novation. The parties to this Agreement
agree that, upon (a) the execution and delivery by each of the parties hereto of
this Agreement and (b) satisfaction or waiver of the conditions set forth in
Section 3.1, the terms and provisions of the Existing Credit Agreement shall be
and hereby are amended, superseded and restated in their entirety by the terms
and provisions of this Agreement. This Agreement is not intended to and shall
not constitute a novation or termination of the Obligations under the Existing
Credit Agreement. On the Closing Date, the credit facilities described in the
Existing Credit Agreement, shall be amended, supplemented, modified and restated
in their entirety by the facilities described herein, and all “Revolving Credit
Loans” and other “Obligations” outstanding as of such date under the Existing
Credit Agreement (to the extent not repaid on the Closing Date), shall be deemed
to be Revolving Credit Loans and Obligations outstanding hereunder, without any
further action by any Person, except that Agent shall make such reallocations of
Revolving Credit Commitments and transfers of funds as are necessary in order
that the outstanding balance of such Revolving Credit Loans, together with any
Revolving Credit Loans funded on the Closing Date, reflect the respective
Revolving Credit Commitments of the Lenders hereunder and each Lender party
hereto hereby waives any requirement to compensate such Lender for any and all
losses, costs and expenses incurred by such Lender in connection with such
reallocations and transfers required pursuant to Section 2.19(e) of the Existing
Credit Agreement. Certain lenders under the Existing Credit Agreement will not
be Lenders under this Agreement and, on the Closing Date, the loans and
commitments of each such departing lender will be paid in full and terminated on
a non-pro rata basis and each of the parties hereto hereby consents to such
prepayment and termination.

[SIGNATURE PAGES TO FOLLOW.]

 

- 120 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.

 

BORROWER:     QUANEX BUILDING PRODUCTS CORPORATION     By:         Name:      
Title:  

 

QUANEX BUILDING PRODUCTS CORPORATION

AMENDED AND RESTATED CREDIT AGREEMENT

SIGNATURE PAGE



--------------------------------------------------------------------------------

AGENT AND LENDERS:    

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Agent, Swingline Lender, Issuing Lender and as a Lender

    By:         Name:       Title:  

 

QUANEX BUILDING PRODUCTS CORPORATION

AMENDED AND RESTATED CREDIT AGREEMENT

SIGNATURE PAGE



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender By:     Name:   Title:  

 

QUANEX BUILDING PRODUCTS CORPORATION

AMENDED AND RESTATED CREDIT AGREEMENT

SIGNATURE PAGE



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Lender By:     Name:   Title:  

 

QUANEX BUILDING PRODUCTS CORPORATION

AMENDED AND RESTATED CREDIT AGREEMENT

SIGNATURE PAGE



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender By:     Name:   Title:  

 

QUANEX BUILDING PRODUCTS CORPORATION

AMENDED AND RESTATED CREDIT AGREEMENT

SIGNATURE PAGE